Exhibit 10.2

[html_30947clifford.jpg]

LIMITED LIABILITY PARTNERSHIP

EXECUTION COPY

TURQUOISE RECEIVABLES TRUSTEE LIMITED
as Receivables Trustee

 HSBC BANK PLC
as Transferor Beneficiary, Transferor and Servicer

 TURQUOISE FUNDING 1 LIMITED
as the Loan Note Issuer and Series 2006-2 Investor Beneficiary

TURQUOISE FUNDING 2 LIMITED
as Dormant Investor Beneficiary

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

 SERIES 2006-2 SUPPLEMENT

To

RECEIVABLES TRUST DEED AND
SERVICING AGREEMENT

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]


--------------------------------------------------------------------------------


CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Clause [spacer.gif] [spacer.gif] Page Part 1 [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 5
[spacer.gif]
Interpretation [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 5
[spacer.gif]
Defined Terms [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 5
[spacer.gif]
General [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 5
[spacer.gif]
Part 2 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 7
[spacer.gif]
Effect Of Supplement [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 7
[spacer.gif]
Categories Of Additional Beneficiaries, Designation And Additional Consideration
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 7
[spacer.gif]
Rights Of The Series 2006-2 Investor Beneficiary In Respect Of Series 2006-2
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 8
[spacer.gif]
Consent Of Existing Beneficiaries [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 8
[spacer.gif]
Declaration Of Receivables Trustee [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 8
[spacer.gif]
Part 3 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 11
[spacer.gif]
Undertakings, Representations, Warranties And Agreements [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 11
[spacer.gif]
Undertakings By Hsbc Bank Plc [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 11
[spacer.gif]
Agreements Of The Series 2006-2 Investor Beneficiary [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 12
[spacer.gif]
Negative Covenants Of The Series 2006-2 Investor Beneficiary [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 14
[spacer.gif]
Part 4 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 18
[spacer.gif]
Miscellaneous [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 18
[spacer.gif]
Notices [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 18
[spacer.gif]
Severability Of Provisions [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
18
[spacer.gif]
Further Assurances [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 18
[spacer.gif]
No Waiver; Cumulative Remedies [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 18
[spacer.gif]
Counterparts [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 19
[spacer.gif]
The Schedule [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 20
[spacer.gif]
Supplement To The Receivables Trust Deed And Servicing Agreement And The
Receivables Trust [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 20
[spacer.gif]
Part 1 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 20
[spacer.gif]
Definitions [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 20
[spacer.gif]
Calculations And Information [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
43
[spacer.gif]
Part 2 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 44
[spacer.gif]
Calculations And Information: Servicing Compensation, Acquired Interchange
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 44
[spacer.gif]
Part 3 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 46
[spacer.gif]
Calculations And Information: Trustee Payment Amount [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 46
[spacer.gif]
Part 4 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 47
[spacer.gif]
[spacer.gif]

2


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Clause [spacer.gif] [spacer.gif] Page Calculations And Information:
Addition To Clause 5 Of Receivables Trust Deed And Servicing Agreement
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 47
[spacer.gif]
Calculations And Distributions [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 47
[spacer.gif]
Cash Available For Investment [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 51
[spacer.gif]
Calculation Of Monthly Required Expense Amounts [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 52
[spacer.gif]
Determination Of Monthly Principal Amounts [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 54
[spacer.gif]
Coverage Of Required Amount [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
55
[spacer.gif]
Payments Of Amounts Representing Finance Charge Collections [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 56
[spacer.gif]
Payments Of Principal Amounts On Distribution Dates [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 59
[spacer.gif]
Payment Of Investor Monthly Finance Amounts [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 62
[spacer.gif]
Investor Charge-Offs [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 62
[spacer.gif]
Investor Indemnity Payment Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 64
[spacer.gif]
Reallocated Class C Principal Collections [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 64
[spacer.gif]
Reallocated Class B Principal Collections [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 65
[spacer.gif]
Shared Principal Collections [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
65
[spacer.gif]
Spread Account [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 66
[spacer.gif]
Principal Funding Account [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 68
[spacer.gif]
Reserve Account [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 70
[spacer.gif]
Part 5 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 74
[spacer.gif]
Calculations And Information: Monthly Statement To Series 2006-2 [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 74
[spacer.gif]
Part 6 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 76
[spacer.gif]
Series 2006-2 Pay Out Events [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
76
[spacer.gif]
Exhibits To The Schedule [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 78
[spacer.gif]
Exhibit A Form Of Monthly Statement [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 78
[spacer.gif]
Exhibit B Form Of Monthly Payment Advice And Notification To The Receivables
Trustee [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 93
[spacer.gif]
[spacer.gif]

3


--------------------------------------------------------------------------------


Table of Contents

THIS SERIES 2006-2 SUPPLEMENT is made on 22 November as a Deed

BY AND BETWEEN:

[spacer.gif] [spacer.gif] (1)  HSBC BANK PLC, a company registered in England
and Wales (registered number 14259) having its registered office at 8 Canada
Square, London E14 5HQ (‘‘HSBC Bank plc’’, the ‘‘Transferor Beneficiary’’, the
‘‘Servicer’’ and the ‘‘Transferor’’);

[spacer.gif] [spacer.gif] (2)  TURQUOISE RECEIVABLES TRUSTEE LIMITED, a company
incorporated in Jersey with registration number 92324 and having its registered
office at 26 New Street, St. Helier, Jersey, JE2 3RA Channel Islands (the
‘‘Receivables Trustee’’);

[spacer.gif] [spacer.gif] (3)  TURQUOISE FUNDING 1 LIMITED, a company
incorporated in Jersey with registration number 92327 and having its registered
office at 26 New Street, St. Helier, Jersey, JE2 3RA Channel Islands (‘‘the Loan
Note Issuer’’ and the ‘‘Series 2006-2 Investor Beneficiary’’); and

[spacer.gif] [spacer.gif] (4)  TURQUOISE FUNDING 2 LIMITED, a company
incorporated in Jersey with registration number 92329 and having its registered
office at 26 New Street, St. Helier, Jersey, JE2 3RA Channel Islands (the
‘‘Dormant Investor Beneficiary’’ and an ‘‘Investor Beneficiary’’).

RECITALS

[spacer.gif] [spacer.gif] (A)  The Loan Note Issuer previously contributed to
the Receivables Trust on 23 May 2006. In accordance with the Series 2006-1
Supplement to Receivables Trust Deed and Servicing Agreement dated 8 June 2006,
the Loan Note Issuer was designated the Series 2006-1 Investor Beneficiary in
respect of Series 2006-1 of the Receivables Trust pursuant to a Contribution in
accordance with Clause 4 of the Receivables Trust Deed and Servicing Agreement.

[spacer.gif] [spacer.gif] (B)  The Loan Issuer now intends to be designated the
Series 2006-2 Investor Beneficiary in respect of Series 2006-2 of the
Receivables Trust pursuant to a Contribution in accordance with Clause 4 of the
Receivables Trust Deed and Servicing Agreement, in the manner and in the amount
set out herein.

[spacer.gif] [spacer.gif] (C)  The Transferor Beneficiary (which, prior to the
execution of this Supplement, together with the Loan Note Issuer, constituted
Beneficiaries of the Receivables Trust) intends to consent in the manner set out
herein to the Loan Note Issuer becoming the Series 2006-2 Investor Beneficiary
in respect of Series 2006-2.

[spacer.gif] [spacer.gif] (D)  The Receivables Trustee intends to supplement and
vary the Receivables Trust Deed and Servicing Agreement in the manner and to the
extent set out herein.

[spacer.gif] [spacer.gif] (E)  It is intended by the parties hereto that,
following the simultaneous execution and completion of the transactions
contemplated by this Supplement, the Loan Note Issuer will be designated as the
Series 2006-2 Investor Beneficiary of the Receivables Trust as supplemented and
varied in accordance with the provisions hereof and that the Series 2006-2
Investor Beneficiary will thereafter be considered to constitute a Series for
the purposes of the Receivables Trust Deed and Servicing Agreement, such Series
to be referred to as ‘‘Series 2006-2’’.

[spacer.gif] [spacer.gif] (F)  It is acknowledged by the parties hereto that the
Loan Note Issuer will issue (i) the Related Debt (as defined herein) secured on
its beneficial entitlement as Series 2006-2 Investor Beneficiary to Turquoise
Card Backed Securities plc (the ‘‘Series 2006-2 Issuer’’) and that the Series
2006-2 Issuer will issue the Associated Debt (as defined herein) secured on the
Related Debt acquired by the Series 2006-2 Issuer.

4


--------------------------------------------------------------------------------


Table of Contents

NOW THIS DEED WITNESSES as follows:

PART 1

INTERPRETATION

Defined Terms

Terms defined in the Master Definitions Schedule set out in Schedule 6 of the
Receivables Trust Deed and Servicing Agreement as the same may be amended,
varied or supplemented from time to time with the consent of the Beneficiaries
in accordance with Clause 12.2 of the Receivables Trust Deed and Servicing
Agreement) and in the Schedule attached hereto shall have the same meanings when
used in this Supplement and the recitals hereto unless the context requires
otherwise Provided, however, that in the event that any term or provision
contained in the Schedule attached hereto shall conflict with or be inconsistent
with any provision contained in the Receivables Trust Deed and Servicing
Agreement or the Master Definitions Schedule, the terms and provisions of the
Schedule attached hereto shall prevail with respect to Series 2006-2 only.

General

[spacer.gif] [spacer.gif] (a)  The headings and the contents pages in this
Supplement shall not affect its interpretation.

[spacer.gif] [spacer.gif] (b)  Words denoting the singular number only shall
include the plural number also and vice versa; words denoting one gender only
shall include the other gender.

[spacer.gif] [spacer.gif] (c)  References to Parts, Clauses, paragraphs and
Schedules and Exhibits shall, unless the context requires otherwise, be to
parts, clauses, paragraphs, exhibits and schedules in this Supplement.

[spacer.gif] [spacer.gif] (d)  Save where the contrary is indicated, any
reference in this Supplement to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  this Supplement or any other
agreement or document shall be construed as a reference to this Supplement, or
as the case may be, such other agreement or document as the same may have been,
or may from time to time be, amended, varied, novated or supplemented;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  an enactment is a reference to it
as already amended and includes a reference to any repealed enactment which it
may re-enact, with or without amendment, and to any re-enactment and/or
amendment of it.

[spacer.gif] [spacer.gif] (e)  VAT:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  all sums payable by the Receivables
Trustee, the Loan Note Issuer, or, as the case may be, any other Investor
Beneficiary, to any other party hereto are inclusive of any VAT which is
chargeable on the supply or supplies for which such sums (or any part thereof)
are the whole or part of the consideration for VAT purposes and section 89 of
the VATA shall not apply to affect the amount of such sums; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  all sums payable by HSBC Bank plc
(the ‘‘Payer’’) to any other party hereto (the ‘‘Payee’’) are exclusive of any
VAT which is chargeable on the supply or supplies for which such sums (or any
part thereof) are the whole or part of the consideration for VAT purposes. Where
the Payee makes a supply to the Payer for VAT purposes pursuant hereto and VAT
is or becomes chargeable on such supply (being VAT for which the Payee is
accountable to HM Revenue & Customs), the Payer shall pay to the Payee (in
addition to any other consideration for such supply) a sum equal to the amount
of such VAT, such payment to be made no later than 2 Business Days before the
last day (as notified to the Payer in writing by the Payee) on which the Payee
can account to HM Revenue & Customs for such VAT without incurring any interest
or penalties.

5


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  Any reference herein to any fee,
cost, disbursement, expense or liability incurred by any party and in respect of
which such party is to be reimbursed (or indemnified) by any other person or the
amount of which is to be taken into account in any calculation or computation
shall, save where the context otherwise requires, include:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  where such party is the Receivables
Trustee, the Loan Note Issuer or, as the case may be, any other Investor
Beneficiary, a reference to such part of such fee, cost, disbursement, expense
or liability as represents VAT, and any VAT for which such party is required to
account to HM Revenue & Customs under Section 8 of the VATA in relation to such
fee, cost, disbursement, expense or liability; and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  where such party is HSBC Bank plc, a
reference to such part of such fee, cost, disbursement, expense or liability as
represents VAT save to the extent that such party is entitled to obtain credit
or repayment in respect of such VAT from HM Revenue & Customs, and any VAT for
which such party is required to account to HM Revenue & Customs under Section 8
of the VATA in relation to such fee, cost, disbursement, expense or liability.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  Any reference herein to a party
shall (where appropriate) be deemed, at any time when such party is treated as a
member of a group for the purposes of Sections 43 to 43D of the VATA and the
Value Added Tax (Groups: eligibility) Order 2004, to include a reference to the
representative member of such group.

[spacer.gif] [spacer.gif] [spacer.gif] (v)  It is confirmed by the parties
hereto that references in Clause 1.2(f) of the Receivables Trust Deed and
Servicing Agreement to ‘‘the Servicer’’ include a reference to HSBC Bank plc (in
whatever capacity it may act).

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  References to the parties hereto
shall be construed so as to include any subsequent successors and permitted
assigns in accordance with their respective interests.

6


--------------------------------------------------------------------------------


Table of Contents

PART 2

EFFECT OF SUPPLEMENT

Categories of Additional Beneficiaries, Designation and Additional Consideration

[spacer.gif] [spacer.gif] (a)  Upon payment of the Contribution to the
Receivables Trust referred to in Clause 3(b) below, annotation of the Trust
Register and the reissue of the duly executed and authenticated Investor
Certificate to the Series 2006-2 Investor Beneficiary representing its Aggregate
Investor Interest in the Receivables Trust, the Loan Note Issuer will on the
Closing Date be designated as the Series 2006-2 Investor Beneficiary under this
Supplement by way of a Contribution in accordance with Clause 4 of the
Receivables Trust Deed and Servicing Agreement. the Loan Note Issuer, in its
capacity as the Series 2006-2 Investor Beneficiary shall, for all purposes under
the Receivables Trust Deed and Servicing Agreement, as supplemented by this
Supplement, be beneficially entitled to Trust Property in an amount equal to the
Series 2006-2 Initial Investor Interest together with its associated
proportional entitlement to Finance Charge Receivables and other Trust Property.

[spacer.gif] [spacer.gif] (b)  In order for the Contribution referred to in
Clause 3(a) above to be effected, a contribution to the Receivables Trust in
respect of Series 2006-2 shall be payable by the Loan Note Issuer, in its
capacity as the Series 2006-2 Investor Beneficiary to the Receivables Trustee in
an amount of the Sterling Equivalent of £397,035,469 by depositing such amount
in the Trustee Investment Account on the Closing Date or such other later date
as may be agreed between the parties hereto and by any re-designation that may
occur on the same date of an amount of the Aggregate Investor Interest of the
Loan Note Issuer to henceforth form part of the Series 2006-2 Investor Interest.

[spacer.gif] [spacer.gif] (c)  Each month a further contribution as calculated
by the Receivables Trustee in accordance with the schedule to this Supplement
(Calculations and Information) shall be paid by the Series 2006-2 Investor
Beneficiary to the Receivables Trustee by way of further contribution in respect
of its interest in the Receivables Trust (‘‘Additional Consideration’’).

The size of each of the constituent elements of any payment of Additional
Consideration will be identified. The different possible categories being:

[spacer.gif] [spacer.gif] [spacer.gif] 1.  ‘‘Investor Trustee Payment Amount’’;

[spacer.gif] [spacer.gif] [spacer.gif] 2.  ‘‘Investor Servicing Fee Amount’’;

[spacer.gif] [spacer.gif] [spacer.gif] 3.  ‘‘Loss Make-Up (default)’’;

[spacer.gif] [spacer.gif] [spacer.gif] 4.  ‘‘Loss Make-Up (charge-offs)’’;

[spacer.gif] [spacer.gif] [spacer.gif] 5.  ‘‘Refunded Utilised Principal
Collections’’;

[spacer.gif] [spacer.gif] [spacer.gif] 6.  ‘‘Excess Spread’’;

[spacer.gif] [spacer.gif] [spacer.gif] 7.  ‘‘Reserve Account Surplus Amount’’;

[spacer.gif] [spacer.gif] [spacer.gif] 8.  ‘‘Spread Account Surplus Amount’’;

[spacer.gif] [spacer.gif] [spacer.gif] 9.  ‘‘Investment Proceeds’’ (to the
extent not included in Excess Spread);

[spacer.gif] [spacer.gif] [spacer.gif] 10.  ‘‘Investor Indemnity Payment
Amount’’; and

[spacer.gif] [spacer.gif] [spacer.gif] 11.  ‘‘Surplus Investment Income’’.

[spacer.gif] [spacer.gif] (d)  Series 2006-2 shall be included in Group One for
Shared Principal Collections and Excess Finance Charges. Series 2006-2 shall not
be subordinated to any other Series.

7


--------------------------------------------------------------------------------


Table of Contents

Rights of the Series 2006-2 Investor Beneficiary in Respect of Series 2006-2

Following the Contribution referred to in Clause 3 above, the beneficial
entitlement of the Series 2006-2 Investor Beneficiary (the ‘‘Series 2006-2
Investor Interest’’) on each day up to and including the Series 2006-2
Termination Date shall be as set out below:

[spacer.gif] [spacer.gif] (a)  in respect of Undivided Bare Trust Property other
than Finance Charge Collections, Investor Acquired Interchange Amount and
earnings on Permitted Investments, that proportion which the Adjusted Investor
Interest bears on that day to the sum of the Combined Aggregate Adjusted
Investor Interest and the Adjusted Transferor Interest on that day;

[spacer.gif] [spacer.gif] (b)  in respect of that Undivided Bare Trust Property
which consists of Finance Charge Collections, Investor Acquired Interchange
Amount and earnings on Permitted Investments received during any Monthly Period,
the Floating Investor Percentage for Series 2006-2 for that Monthly Period; and

[spacer.gif] [spacer.gif] (c)  in relation to Segregated Bare Trust Property
held for the Series 2006-2 Investor Beneficiary, the Segregated Bare Trust
Property held absolutely for the Series 2006-2 Investor Beneficiary from time to
time.

The beneficial entitlement of the Series 2006-2 Investor Interest to Trust
Property shall terminate on the day immediately following the Series 2006-2
Termination Date.

Consent of Existing Beneficiaries

[spacer.gif] [spacer.gif] (a)  HSBC Bank plc as the Transferor Beneficiary,
Turquoise Funding 1 Limited as Series 2006-2 Investor Beneficiary and Turquoise
Funding 2 Limited as Dormant Investor Beneficiary being together all the
existing Beneficiaries of the Receivables Trust, prior to the execution of this
Supplement, hereby consent to the Loan Note Issuer being designated as the
Series 2006-2 Investor Beneficiary of the Receivables Trust (pursuant to the
terms of Clause 4 of the Receivables Trust Deed and Servicing Agreement and the
provisions of this Supplement) upon payment of the Contribution referred to in
Clause 3(b) above, the annotation of the Trust Register and the annotation and
re-issue of the duly executed Investor Certificate;

[spacer.gif] [spacer.gif] (b)  Each of HSBC Bank plc, Dormant Investor
Beneficiary and Loan Note Issuer hereby consents to the creation by the Loan
Note Issuer of an Encumbrance over its Series 2006-2 Investor Interest pursuant
to the Security Trust Deed and the Supplemental Trust Deed executed in
connection with the Series 2006-2 Related Debt; and

[spacer.gif] [spacer.gif] (c)  Each of HSBC Bank plc and the Series 2006-2
Investor Beneficiary, the Dormant Investor Beneficiary and the Loan Note Issuer
hereby consent to the creation by the Series 2006-2 Issuer of an Encumbrance
over its rights as a secured party in respect of the Related Debt pursuant to
the deed of charge executed by the Series 2006-2 Issuer in connection with the
Series 2006-2 Associated Debt as contemplated in the Series 2006-2 Associated
Debt Prospectus.

Declaration of Receivables Trustee

With the consent of each of the existing Beneficiaries of the Receivables Trust
as set out in Clause 5(a), the Receivables Trustee hereby declares that (1) the
Loan Note Issuer shall be designated as a Beneficiary of the Receivables Trust
in its capacity as the Series 2006-2 Investor Beneficiary, with effect from the
payment of the Contribution referred to in Clause 3(b) above, the annotation of
the Trust Register and the annotation and reissue of the duly executed Investor
Certificate to the Loan Note Issuer (including the newly granted entitlement in
respect of Series 2006-2) on the Closing Date (and for the avoidance of doubt
such time shall be prior to the undertaking of calculations and allocations in
respect of Trust Property by the Receivables Trustee on the Closing Date), and
(2) the Receivables Trust Deed and Servicing Agreement shall be supplemented and
varied in the manner and to the extent set out below and the Receivables Trust
Deed and Servicing Agreement shall from such time on the Closing Date be read
and construed for all purposes as supplemented and varied as set out in the
Schedule to this Supplement and the Receivables Trust shall be supplemented and
varied accordingly:

8


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (a)  Clause 1 of the Receivables Trust Deed and
Servicing Agreement shall be supplemented and varied with respect to the Loan
Note Issuer in its capacity as the Series 2006-2 Investor Beneficiary by the
addition of the definitions set out in Part 1 of the Schedule to this
Supplement. In the event that any term or provision contained therein shall
conflict with or be inconsistent with any provision contained in the Receivables
Trust Deed and Servicing Agreement, the terms and provisions of the Schedule
shall prevail with respect to Series 2006-2 only. All Part, Clause or sub-clause
references in the Schedule shall be to the relevant Part, Clause or sub-clauses
of the Receivables Trust Deed and Servicing Agreement, except as otherwise
provided in the Schedule. All capitalised terms used in the Schedule which are
not otherwise defined therein are defined in the Master Definitions Schedule.
Each capitalised term defined in the Schedule shall relate only to Series 2006-2
and no other Series;

[spacer.gif] [spacer.gif] (b)  for the purposes of Clause 4.4 of the Receivables
Trust Deed and Servicing Agreement in respect of Series 2006-2, the Contribution
referred to in Clause 3(b) shall be paid by the Series 2006-2 Investor
Beneficiary on the Closing Date by depositing the amount set out in Clause 3(b)
in the Trustee Investment Account, which amount so deposited shall constitute
Cash Available for Investment on the Closing Date;

[spacer.gif] [spacer.gif] (c)  for the purposes of Clause 9.2(b) of the
Receivables Trust Deed and Servicing Agreement in respect of Series 2006-2, the
amounts equal to the share of the Servicing Fee (identified as the ‘‘Investor
Servicing Fee Amount’’) payable by the Receivables Trustee to the Servicer which
is to be met from payments made to the Receivables Trustee by the Series 2006-2
Investor Beneficiary shall, as provided in Clause 11(a), be calculated,
allocated and paid in the manner set out in Part 2 of the Schedule;

[spacer.gif] [spacer.gif] (d)  for the purposes of Clause 3(c) of this
Supplement, each constituent element of any payment of Additional Consideration
shall be paid, when due, by the Series 2006-2 Investor Beneficiary to the
Receivables Trustee, in the following manner:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  in respect of Loss Make-Up
(default), Loss Make-Up (charge-off) and Refunded Utilised Principal
Collections, by depositing such amounts in the Trustee Investment Account;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  in respect of Investor Trustee
Payment Amounts, Investor Servicing Fee Amounts and Investor Indemnity Payment
Amounts, by depositing such amounts in the Series 2006-2 Loan Note Issuer
Account for payment to the Receivables Trustee; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  in respect of Excess Spread,
Reserve Account Surplus Amount, Spread Account Surplus Amount and Investment
Proceeds, by depositing such amounts in the Receivables Trustee Consideration
Account;

[spacer.gif] [spacer.gif] (e)  for the purposes of calculation only, an amount
equal to the aggregate of the portion of Investor Acquired Interchange Amount
allocable to Series 2006-2 shall be allocated and utilised in the manner set out
in Part 2 of the Schedule;

[spacer.gif] [spacer.gif] (f)  for the purposes of Clause 7.15(b) of the
Receivables Trust Deed and Servicing Agreement, the amount of the Investor
Trustee Payment Amount payable by the Series 2006-2 Investor Beneficiary in
respect of Series 2006-2 shall as provided in Clause 11(b) be calculated,
allocated and paid in the manner set out in Part 3 of the Schedule;

[spacer.gif] [spacer.gif] (g)  for the purposes of Clause 5 of the Receivables
Trust Deed and Servicing Agreement in respect of Series 2006-2, Clauses 5.1, 5.2
and 5.3 shall be read in their entirety as provided in the Receivables Trust
Deed and Servicing Agreement. Clause 5 (except for Clauses 5.1, 5.2 and 5.3
thereof) shall be read in its entirety as set out in Part 4 of the Schedule and
shall be applicable only to Series 2006-2;

[spacer.gif] [spacer.gif] (h)  for the purposes of Clause 9.5(b) of the
Receivables Trust Deed and Servicing Agreement a Monthly Servicer Report
relating to Series 2006-2 shall be provided to the Receivables Trustee, in the
manner set out in Part 5 of the Schedule, by no later than the Determination
Date preceding the related Distribution Date; and

9


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (i)  for the purposes of Clause 6.2 of the Receivables
Trust Deed and Servicing Agreement, the Investor Pay Out Events applicable to
Series 2006-2 shall be the Series 2006-2 Pay Out Events set out in Part 6 of the
Schedule.

10


--------------------------------------------------------------------------------


Table of Contents

PART 3

UNDERTAKINGS AND AGREEMENTS

Undertaking by the Transferor as to Periodic Finance Charges and other Fees

The Transferor hereby agrees that, except as otherwise required by any
Requirement of Law, or as may be determined by the Transferor to be necessary in
order for the Transferor to maintain its credit card and related card business,
(such determination being based upon a good faith assessment by the Transferor,
in its sole discretion, of the nature of the competition in the credit card and
related card business in the United Kingdom as a whole, or in respect of
Accounts relating to a Permitted Additional Jurisdiction, of the nature of
competition in the credit card and related card business in such Permitted
Additional Jurisdiction as a whole), it shall not at any time reduce the
Periodic Finance Charges assessed on Receivables existing or arising under any
Designated Account or other fees on any Designated Account if, as a result of
such reduction, the Transferor's reasonable expectation of the Portfolio Yield
as of such date would be less than the then Expense Rate.

Undertakings by HSBC Bank plc

[spacer.gif] [spacer.gif] (a)  Non-Petition

HSBC Bank plc as Transferor, Transferor Beneficiary and Servicer hereby
undertakes (and any Successor Servicer, by its appointment under the Receivables
Trust Deed and Servicing Agreement, shall also undertake) to the Receivables
Trustee or any successor trustee for itself and as trustee for each Beneficiary
that each of them respectively will not take any corporate action or other steps
or legal proceedings for the winding up, dissolution or re-organisation or for
the appointment of a receiver, administrator, administrative receiver, trustee,
liquidator, sequestrator or similar officer of any Investor Beneficiary (unless
such Investor Beneficiary specifies otherwise in any related Supplement), the
Receivables Trustee or any successor trustee or the Receivables Trust or of any
or all of the revenues and assets of any of them nor participate in any ex parte
proceedings nor seek to enforce any judgment against any other Investor
Beneficiary.

[spacer.gif] [spacer.gif] (b)  Disposals

HSBC Bank plc as Transferor Beneficiary hereby undertakes to each of the parties
to this Supplement and to the Receivables Trustee for itself and as trustee for
each Beneficiary that each of them respectively will not make any Disposal or
create or grant any Encumbrance in respect of their beneficial entitlement in
the Receivables Trust except in accordance with Clause 4.3 of the Receivables
Trust Deed and Servicing Agreement and acknowledges that any attempt to do so
shall be void.

[spacer.gif] [spacer.gif] (c)  Limited Recourse

HSBC Bank plc as Transferor, Transferor Beneficiary and Servicer hereby
undertakes (and any Successor Servicer, by its appointment under the Receivables
Trust Deed and Servicing Agreement, shall each also undertake) to the
Receivables Trustee or any successor Trustee for itself and as trustee for each
Beneficiary that:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the obligations of the Receivables
Trustee hereunder at any time are limited to the lesser, at such time, of (a)
the nominal amount of such obligation (the ‘‘nominal amount’’) and (b) an amount
(the ‘‘available amount’’) equivalent to, in the case of obligations owed to
HSBC Bank plc in any capacity, the value of the Transferor Interest at such time
and, in the case of obligations owed to an Investor Beneficiary, the value of
that Investor Beneficiary's Aggregate Investor Interest at such time. No
Beneficiary shall have a right to have recourse to, or make demand or initiate
proceedings against the Receivables Trustee whilst the relevant nominal amount
exceeds the relevant available amount. The Receivables Trustee shall incur no
liability and be under no additional duty to any person solely as a result of
any inability on its part to make payments or to perform other obligations
hereunder, which inability results from the operation of the foregoing
provisions of this Clause 8(c)(i); and

11


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  it shall have no recourse, in
respect of any obligation, covenant or agreement of the Receivables Trustee,
against any shareholder, officer, agent or director of the Receivables Trustee.

Agreements of the Series 2006-2 Investor Beneficiary

[spacer.gif] [spacer.gif] (a)  Use of Undivided Bare Trust Property by
Receivables Trustee

[spacer.gif] [spacer.gif] [spacer.gif] (i)  The Loan Note Issuer as Series
2006-2 Investor Beneficiary acknowledges and agrees that the Receivables Trustee
or any successor trustee shall utilise Trust Property representing the Series
2006-2 Investor Interest in respect of Undivided Bare Trust Property in making
payments for Receivables and otherwise in operating the Undivided Bare Trust on
the terms and subject to the conditions of the Receivables Trust Deed and
Servicing Agreement and that the Series 2006-2 Investor Beneficiary shall not be
entitled to receive any Undivided Bare Trust Property, except to the extent and
in the circumstances set out in the Receivables Trust Deed and Servicing
Agreement and this Supplement.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  For the purposes of calculation
only, and for so long as the Loan Note Issuer is the Series 2006-2 Investor
Beneficiary, it is hereby agreed and acknowledged that for the purposes of Part
4, Clauses 5.15 and 5.16 of the Schedule, amounts calculated to be notionally
allocated to a Class of Series 2006-2 Related Debt by the Loan Note Issuer as
Series 2006-2 Investor Beneficiary may be treated, for the purpose of
calculation only, as being reallocated to another class of Series 2006-2 Related
Debt and that the Schedule, including in particular but without limitation,
Clauses 5.15 and 5.16, shall be read and construed accordingly. For the
avoidance of doubt nothing in this Supplement or the Schedule shall be construed
as resulting in a reallocation of beneficial entitlement between the
beneficiaries of the Undivided Bare Trust.

[spacer.gif] [spacer.gif] (b)  Non-Petition

The Series 2006-2 Investor Beneficiary hereby undertakes to the Receivables
Trustee (and any successor trustee) for itself and as trustee for each other
Beneficiary that it will not take any corporate action or other steps or legal
proceedings for the winding up, dissolution or re-organisation or for the
appointment of a receiver, administrator, administrative receiver, trustee,
liquidator, sequestrator or similar officer of any other Investor Beneficiary
(unless such Investor Beneficiary specifies otherwise in any related
Supplement), the Receivables Trustee (or any successor trustee) or the
Receivables Trust or of any or all of the revenues and assets of any of them nor
participate in any ex parte proceedings nor seek to enforce any judgment against
any other Investor Beneficiary.

[spacer.gif] [spacer.gif] (c)  Disposals

[spacer.gif] [spacer.gif] [spacer.gif] (i)  The Series 2006-2 Investor
Beneficiary undertakes to the Receivables Trustee for the benefit of itself and
as trustee for each other Beneficiary that it will not make any Disposal or
create or grant any Encumbrance in respect of its beneficial entitlement in the
Undivided Bare Trust, except in accordance with Clause 4.3 of the Receivables
Trust Deed and Servicing Agreement and acknowledges that any attempt to do so
shall be void;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  without prejudice to the generality
of Clause 9(c)(i) above, the Loan Note Issuer hereby undertakes to the
Receivables Trustee for the benefit of itself and as trustee for each other
Beneficiary that it will not make any Disposal or create or grant any
Encumbrance in respect of any of the Series 2006-2 Related Debt if the effect of
any such Disposal or Encumbrance could result in the Series 2006-2 Investor
Interest being beneficially held by or charged to more than one person and
acknowledges that any attempt to do so shall be void, Provided that the
Receivables Trustee and the Transferor each hereby acknowledge (as evidenced by
their respective executions of this Supplement) that the Series 2006-2 Related
Debt shall be subject to the form of security granted for the benefit of the
Series

12


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif]   2006-2 Loan Note Holder pursuant to the
Supplemental Trust Deed, and hereby consent to the creation of such security
Provided, further that the Series 2006-2 Related Debt will be subject to the
form of security that the Series 2006-2 Loan Note Holder has granted over its
assets in order to secure its obligations in respect of the Associated Debt.

[spacer.gif] [spacer.gif] (d)  Tax

Turquoise Funding 1 Limited in its capacity as the Loan Note Issuer and Series
2006-2 Investor Beneficiary under this Supplement hereby confirms that:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  it has a business establishment (for
the purposes of Section 9 of the VATA) in Jersey, Channel Islands which is
either its sole business establishment (with no other fixed establishment
anywhere else in the world) or is its business (or other fixed) establishment at
which any services received by it as contemplated in the Series 2006-2 Relevant
Documents are most directly used or to be used or, as the case may be, its
business (or other fixed) establishment which is most directly concerned with
any services supplied by it as contemplated in the Series 2006-2 Relevant
Documents; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  it has received a legal opinion
from Clifford Chance LLP that under current United Kingdom tax law payments
related to its interest in the Receivables Trust as evidenced by the Investor
Certificate will not be subject to United Kingdom withholding tax.

[spacer.gif] [spacer.gif] (e)  Additional Supplements

the Loan Note Issuer in its capacity as the Series 2006-2 Investor Beneficiary,
hereby confirms as a Beneficiary of the Receivables Trust that, (i) subject to
Clause 4 of the Receivables Trust Deed and Servicing Agreement and the prior
written consent of each of the Beneficiaries of the Receivables Trust (including
the Loan Note Issuer), the Receivables Trust may be supplemented and varied from
time to time in accordance with the terms of additional Supplements; and (ii)
subject to the prior written consent of each of the Beneficiaries of the
Receivables Trust (including the Loan Note Issuer ) this Supplement may be
varied from time to time in accordance with the terms of paragraph (g) below.
the Loan Note Issuer, in such capacity, hereby consents to the matters referred
to in (i) and (ii) of this Clause 9(e).

[spacer.gif] [spacer.gif] (f)  Limited Recourse

The Series 2006-2 Investor Beneficiary hereby undertakes to the Receivables
Trustee (or any successor trustee) for itself and as trustee for each other
Beneficiary that:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the obligations of the Receivables
Trustee hereunder at any time are limited to the lesser, at such time, of (a)
the nominal amount thereof (the ‘‘nominal amount’’) and (b) an amount (the
‘‘available amount’’) equivalent to, in the case of obligations owed to HSBC
Bank plc in any capacity, the value of the Transferor Interest at such time and,
in the case of obligations owed to an Investor Beneficiary, the value of that
Investor Beneficiary's Aggregate Investor Interest at such time. No Beneficiary
shall have a right to have recourse to, or make demand or initiate proceedings
against the Receivables Trustee whilst the relevant nominal amount exceeds the
relevant available amount. The Receivables Trustee shall incur no liability and
be under no additional duty to any person solely as a result of any inability on
its part to make payments or to perform other obligations hereunder, which
inability results from the operation of the foregoing provisions of this Clause
9(f); and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  it shall have no recourse, in
respect of any obligation, covenant or agreement of the Receivables Trustee,
against any shareholder, officer, agent or director of the Receivables Trustee.

[spacer.gif] [spacer.gif] (g)  Amendments

the Loan Note Issuer in its capacity as Series 2006-2 Investor Beneficiary shall
only consent to any material amendment to this Supplement (excluding amendments
necessary to correct manifest error) when instructed to do so by holders of
Series 2006-2 Related Debt holding not less than two-thirds of such Series
2006-2 Related Debt.

13


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (h)  Authorisation for Receivables Trustee to make
Transfers

the Loan Note Issuer in its capacity as the Series 2006-2 Investor Beneficiary
authorises the Receivables Trustee, to the extent required, to make the
necessary transfers for the purpose of Clause 5.10 of the Schedule.

Negative Covenants of the Series 2006-2 Investor Beneficiary

The Series 2006-2 Investor Beneficiary shall not, save to the extent permitted
by the Series 2006-2 Relevant Documents (as defined below) or, other than with
respect to paragraph (h) below, with the prior written consent of the Transferor
Beneficiary in respect of any future Series:

[spacer.gif] [spacer.gif] (a)  create or permit to subsist any Encumbrance
including, without limitation, anything analogous to any Encumbrance under the
laws of any jurisdiction upon the whole or any part of its present or future
undertaking, assets or revenues (including uncalled capital);

[spacer.gif] [spacer.gif] (b)  carry on any business other than as described in
the Series 2006-2 Associated Debt Prospectus and in respect of that business
shall not engage in any activity or do anything whatsoever except:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  preserve and/or exercise and/or
enforce any of its rights and perform and observe its obligations under the
Series 2006-2 Related Debt, the Receivables Trust Deed and Servicing Agreement,
this Series 2006-2 Supplement and any mandates regarding the Series 2006-2 Loan
Note Issuer Account or any other bank account of the Loan Note Issuer , the
Security Trust Deed and the Supplemental Trust Deed (all of such, the ‘‘Series
2006-2 Relevant Documents’’) and preserve and/or exercise and/or enforce any of
its rights and perform and observe its obligations under the documents it has
entered into or will enter into in respect of any other Series (the ‘‘Other
Series Documents’’);

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  use, invest or dispose of any of
its property or assets in the manner provided in or contemplated by the Series
2006-2 Relevant Documents and the Other Series Documents; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  perform any act incidental to or
necessary in connection with (i) or (ii) above;

[spacer.gif] [spacer.gif] (c)  have or form, or cause to be formed, any
subsidiary, subsidiary undertakings or undertakings of any other nature or have
any employees or premises, in the United Kingdom or any other member state of
the European Union (or otherwise), or have an interest in any bank account other
than Trust Accounts, the Series 2006-2 Loan Note Issuer Account and any other
bank accounts established by the Loan Note Issuer in respect of any other
Series;

[spacer.gif] [spacer.gif] (d)  create, incur or suffer to exist any indebtedness
(other than indebtedness permitted to be incurred under the terms of its
articles of association and pursuant to or as contemplated in any of the Series
2006-2 Relevant Documents) or give any guarantee in respect of any obligation of
any Person;

[spacer.gif] [spacer.gif] (e)  repurchase any shares or declare or, pay any
dividend or other distribution to its shareholders Provided that the Series
2006-2 Investor Beneficiary shall be entitled to declare and pay dividends after
preparation of audited quarterly, semi-annual or annual accounts;

[spacer.gif] [spacer.gif] (f)  waive, modify or amend, or consent to any waiver,
modification or amendment of, any of the provisions of the Series 2006-2
Relevant Documents without the prior written consent of the Security Trustee
and, in the case of the calculation of interest and determination of any
interest period for the purposes of the Series 2006-2 Related Debt, the
Transferor Beneficiary and, in the case of the Receivables Trust Deed and
Servicing Agreement and this Series 2006-2 Supplement, each of the Beneficiaries
of the Receivables Trust;

[spacer.gif] [spacer.gif] (g)  offer to surrender to any company any amounts
which are available for surrender by way of group relief; or

[spacer.gif] [spacer.gif] (h)  for the purposes of US GAAP, except with the
prior written consent of the holder of related debt of the Series 2006-2
Investor Beneficiary (including the holders of Series 2006-2 Related Debt),
engage in any activities other than Permitted Activities.

14


--------------------------------------------------------------------------------


Table of Contents

Further Undertakings of the Series 2006-2 Investor Beneficiary

[spacer.gif] [spacer.gif] (a)  Investor Servicing Fee Amount

The Loan Note Issuer hereby undertakes to the Receivables Trustee for the
benefit of itself and as trustee for each other Beneficiary (by way of
contractual obligation owed by the Loan Note Issuer as Series 2006-2 Investor
Beneficiary to no other person and not as part of the terms of the Receivables
Trust) that it will pay, by way of Additional Consideration (such payment being
identified as the ‘‘Investor Servicing Fee Amount’’) to the Receivables Trustee
from its own resources, in the circumstances and in the manner set out above in
Part 2 of the Schedule, an amount equal to the Investor Servicing Fee Amount.
The Receivables Trustee will then use such amount in or towards payment of the
Servicing Fee payable by the Receivables Trustee to the Servicer pursuant to
Clause 9.2(a) of the Receivables Trust Deed and Servicing Agreement to be met by
the Receivables Trustee from payments to be made by the Beneficiaries in the
circumstances and in the manner set out in Part 2 of the Schedule. The amount of
any such payment to be made by the Series 2006-2 Investor Beneficiary to the
Receivables Trustee shall not exceed an amount equal to the amount of monies
available for such purpose as set out in Part 2 of the Schedule. Any amount
payable under this Clause 11(a) shall be inclusive of VAT thereon, if
applicable.

[spacer.gif] [spacer.gif] (b)  Investor Trustee Payment Amount

The Loan Note Issuer hereby undertakes to the Receivables Trustee for the
benefit of itself and as trustee for each other Beneficiary (by way of a
contractual obligation owed by the Loan Note Issuer as Series 2006-2 Investor
Beneficiary to no other person and not as part of the terms of the Receivables
Trust) that it will pay by way of Additional Consideration in accordance with
Clause 3(c) (such amount being the ‘‘Investor Trustee Payment Amount’’), to the
Receivables Trustee from its own resources in the circumstances and manner set
out in Part 2 of the Schedule, the share of the Aggregate Trustee Payment Amount
payable pursuant to Clause 7.15 of the Receivables Trust Deed and Servicing
Agreement to be met by the Beneficiaries in the circumstances and in the manner
set out in Part 3 of the Schedule. The amount of any such payment to be made by
the Series 2006-2 Investor Beneficiary to the Receivables Trustee shall not
exceed an amount equal to the amount of monies available for such purpose as set
out in Part 3 of the Schedule. Any amount payable under this Clause 11(b) shall
be inclusive of VAT thereon if applicable.

[spacer.gif] [spacer.gif] (c)  Spread Account Surplus Amount

The Loan Note Issuer hereby undertakes to the Receivables Trustee (by way of a
contractual obligation owed by it in its capacity as the Series 2006-2 Investor
Beneficiary to the Receivables Trustee and to no other person and not as part of
the terms of the Receivables Trust) to pay from its own resources amounts equal
to the following amounts to the Receivables Trustee by way of Additional
Consideration in accordance with Clause 3(c) (such amount being paid by the Loan
Note Issuer as Series 2006-2 Investor Beneficiary, a ‘‘Spread Account Surplus
Amount’’) referable to Series 2006-2, at the following times:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  on each Distribution Date an amount
equal to the Spread Account Surplus on such Distribution Date;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  upon the earlier to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  the termination of the Receivables
Trust pursuant to Clause 6.3 or Clause 8 of the Receivables Trust Deed and
Servicing Agreement; and

[spacer.gif] [spacer.gif] [spacer.gif] (2)  the Series 2006-2 Termination Date;

an amount equal to all amounts on deposit in the Spread Account (identified for
Series 2006-2) at that time, in each case after taking into account all deposits
in and withdrawals from the Spread Account on the date in question other than
any withdrawal pursuant to this paragraph (c).

[spacer.gif] [spacer.gif] (d)  Reserve Account Surplus Amount

The Loan Note Issuer undertakes to the Receivables Trustee (by way of a
contractual obligation owed by the Series 2006-2 Investor Beneficiary to the
Receivables Trustee and to no other person

15


--------------------------------------------------------------------------------


Table of Contents

and not as part of the terms of the Receivables Trust) to pay to the Receivables
Trustee from its own resources by way of Additional Consideration in accordance
with Clause 3(c) (identified as the ‘‘Reserve Account Surplus Amount’’)
referable to Series 2006-2 at the following times:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  on any Distribution Date an amount
equal to the Reserve Account Surplus on such Distribution Date (after giving
effect to all deposits to and withdrawals from the Reserve Account with respect
to such Distribution Date); and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  on the earliest of:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  the termination of the Receivables
Trust pursuant to Clause 6.3 or Clause 8 of the Receivables Trust Deed and
Servicing Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] (2)  the first Distribution Date during
the Regulated Amortisation Period or the Rapid Amortisation Period; and

[spacer.gif] [spacer.gif] [spacer.gif] (3)  the Distribution Date immediately
preceding the Series 2006-2 Scheduled Redemption Date;

an amount equal to all amounts on deposit in the Reserve Account (identified for
Series 2006-2) on such date after the prior payment of all amounts due that are
payable from the Reserve Account as provided herein.

[spacer.gif] [spacer.gif] (e)  Investor Indemnity Payment Amount

[spacer.gif] [spacer.gif] [spacer.gif] (i)  The Loan Note Issuer hereby
undertakes to the Receivables Trustee for itself and as trustee for each other
Beneficiary (by way of a contractual obligation owed by the Loan Note Issuer as
Series 2006-2 Investor Beneficiary to no other person and not as part of the
terms of the Receivables Trust) that it will pay to the Receivables Trustee from
its own resources by way of Additional Consideration in accordance with Clause
3(c), an amount equal to the Investor Indemnity Amount (such payment being an
‘‘Investor Indemnity Payment Amount’’). The amount of any such payment to be
made by the Series 2006-2 Investor Beneficiary to the Receivables Trustee shall
not exceed an amount equal to the amount of monies available for such purpose as
set out in Part 4, Clause 5.14(a) of the Schedule.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  It is acknowledged and agreed by
each of the parties hereto that to the extent that the Series 2006-2 Investor
Beneficiary makes payment to the Receivables Trustee to enable it to make
payment to the Transferor from other sources in respect of the amount referred
to it in Clause 11(e)(i) above, such payment shall be treated as discharging pro
tanto the obligations referred to in Clause 11(e)(i) above and that an amount
shall be distributed to equal to the amount of such payment contemplated in Part
4, Clause 5.14(a) of the Schedule.

[spacer.gif] [spacer.gif] (f)  Investment Proceeds

The Loan Note Issuer hereby undertakes to the Receivables Trustee for itself and
as trustee for each other Beneficiary (by way of a contractual obligation owed
by the Series 2006-2 Investor Beneficiary to no other person and not as part of
the terms of the Receivables Trust) that, unless specified otherwise herein, it
will pay to the Receivables Trustee from its own resources by way of Additional
Consideration in accordance with Clause 3(c) (identified as being ‘‘Investment
Proceeds’’), amounts equal to any payments it receives in respect of investment
earnings (to the extent not included in Excess Spread) from the Receivables
Trust.

To the extent necessary the Receivables Trustee is hereby authorised to make
such payments described above in Clause 11(a) to (f) on the Series 2006-2
Investor Beneficiary's behalf.

[spacer.gif] [spacer.gif] (g)  The parties acknowledge and agree that, where the
Receivables Trustee:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  holds any amount on Segregated Bare
Trust for the Series 2006-2 Investor Beneficiary; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  is authorised to apply such amount
or any part thereof (such amount or part being referred to in this Clause 11(g)
as the ‘‘relevant amount’’) in satisfying any obligation, expense or outgoing of
the Series 2006-2 Investor Beneficiary (such obligation, expense or outgoing
being referred to in this Clause 11(g) as the ‘‘relevant outgoing’’),

16


--------------------------------------------------------------------------------


Table of Contents

the Series 2006-2 Investor Beneficiary shall be free to meet the relevant
outgoing out of any other resources which may be available to it (apart from
amounts held on Segregated Bare Trust for the Series 2006-2 Investor Beneficiary
under the terms of any of the Transaction Documents). If and to the extent that
the Series 2006-2 Investor Beneficiary has met the relevant outgoing out of such
other resources, the Receivables Trustee shall distribute the relevant amount to
the Series 2006-2 Investor Beneficiary by depositing such amount in the Series
2006-2 Loan Note Issuer Account.

17


--------------------------------------------------------------------------------


Table of Contents

PART 4

MISCELLANEOUS

Notices

[spacer.gif] [spacer.gif] (a)  Unless otherwise stated herein, each
communication or notice to be made hereunder shall be made in writing and may be
made by fax or letter.

[spacer.gif] [spacer.gif] (b)  Any communication, notice or document to be made
or delivered by any one person to another pursuant to this Supplement shall
(unless that other person has by fifteen days' written notice to the other
parties hereto specified another address) be made or delivered to that other
person at the address identified below and shall be deemed to have been made or
delivered when dispatched and confirmation of transmission received by the
sending machine (in the case of any communication made by fax) or (in the case
of any communication made by letter) when left at that address or (as the case
may be) ten days after being deposited in the post postage prepaid in an
envelope addressed to it at that address Provided, however, that each fax
communication made by one party hereto to another shall be made to that person
at the fax number notified to such party by that other person from time to time:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  in the case of HSBC Bank plc (in
whatever capacity) and the Receivables Trustee, to the addresses specified in
the Receivables Trust Deed and Servicing Agreement (and in the case of the
Receivables Trustee with a copy to HSBC Bank plc);

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  in the case of the Loan Note Issuer
and the Series 2006-2 Investor Beneficiary to Turquoise Funding 1 Limited,
facsimile number: +44 (0) 1534 814 815, Attention: Directors, and the Dormant
Investor Beneficiary to Turquoise Funding 2 Limited, facsimile number: +44 (0)
1534 814 815, Attention: Directors (in both cases, copied to HSBC Bank plc at
the address referred to in (i) above);

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  in the case of the Rating Agencies
for the Associated Debt:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  in the case of Standard & Poor's to
Standard & Poor's Ratings Service, 20 Canada Square, Canary Wharf, London,
United Kingdom, E14 5LH Attention: Structured Finance Department; and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  in the case of Moody's to Moody's
Investors Service Limited, 2 Minster Court, Mincing Lane, London EC3R 7XB
Attention: Structured Finance.

Severability of Provisions

If any one or more of the covenants, agreements, provisions or terms of this
Supplement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Supplement and shall in no
way affect the validity or enforceability of the other provisions of this
Supplement or of the rights of the Series 2006-2 Investor Beneficiary in the
Receivables Trust.

Further Assurances

Each of HSBC Bank plc and the Loan Note Issuer agrees, in whatever capacity
hereunder, to do and perform, from time to time, any and all acts and to execute
any and all further instruments required or reasonably requested by the
Receivables Trustee more fully to effect the purposes of this Supplement.

No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of any of the
parties hereto, any right, remedy, power or privilege hereunder, shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.

18


--------------------------------------------------------------------------------


Table of Contents

Counterparts

This Supplement may be executed in any number of counterparts, each of which so
executed (save the counterpart(s) executed by HSBC Bank plc) shall be deemed to
be an original, but all of such counterparts shall together constitute but one
and the same instrument.

IN WITNESS WHEREOF the Receivables Trustee, HSBC Bank plc (in its capacities as
Transferor Beneficiary, Servicer and Transferor), the Dormant Investor
Beneficiary and the Loan Note Issuer (in its capacities as the Loan Note Issuer
and Series 2006-2 Investor Beneficiary) have caused this Supplement to be duly
executed by their duly authorised representatives as a deed on the day and year
first above written.

19


--------------------------------------------------------------------------------


Table of Contents

THE SCHEDULE

SUPPLEMENT TO THE RECEIVABLES TRUST DEED
AND SERVICING AGREEMENT AND THE RECEIVABLES TRUST

Part 1

Definitions

Definitions

‘‘Accounting Period’’ means the financial accounting year for the time being of
the Loan Note Issuer;

‘‘Additional Consideration’’ shall have the meaning specified in Clause 3(c);

‘‘Adjusted Investor Interest’’ shall mean, an amount equal to the Series 2006-2
Initial Investor Interest as reduced by the aggregate of:

[spacer.gif] [spacer.gif] (a)  Principal Collections distributed to an Investor
Beneficiary in respect of such Series 2006-2 Investor Interest (including
Principal Collections held by the Receivables Trustee in a segregated trust in
respect of such Series 2006-2 Investor Interest only);

[spacer.gif] [spacer.gif] (b)  Investor Default Amounts referable to such Series
2006-2 Investor Interest as reduced by that part of the Additional Consideration
paid by the Loan Note Issuer and identified as ‘‘Loss Make-Up (default)’’; and

[spacer.gif] [spacer.gif] (c)  Investor Charge-offs as reduced by the aggregate
of that part of the Additional Consideration paid by the Loan Note Issuer and
identified as ‘‘Loss Make-Up (charge-offs)’’ (excluding, for the avoidance of
doubt, any Investor Default Amounts as reduced by the aggregate of that part of
Additional Consideration paid by the Loan Note Issuer in accordance with Clause
3(c) identified as ‘‘Loss Make-Up (default)’’),

all calculated as at that date;

‘‘Aggregate Investor Default Amount’’ shall mean, with respect to any Monthly
Period, the sum of the Investor Default Amounts in respect of such Monthly
Period;

‘‘Aggregate Investor Indemnity Amount’’ shall mean, with respect to any Monthly
Period, the sum of the Investor Indemnity Payment Amounts in respect of such
Monthly Period;

‘‘Applicable LIBOR Rate’’ shall mean for the purposes of calculating each of the
Class A LN Rate, the Class B LN Rate and the Class C LN Rate for each Finance
Period, London interbank offered rates (‘‘LIBOR’’) determined as follows:

[spacer.gif] [spacer.gif] (a)  in respect of the Class A LN Rate, the Sterling
LIBOR rate specified as payable by the Issuer (as such term is defined in the
Class A Swap Agreement) for the equivalent period in the Class A Swap Agreement
(as the same shall be amended and supplemented from time to time);

[spacer.gif] [spacer.gif] (b)  in respect of the Class B LN Rate, the Sterling
LIBOR rate specified as payable by Issuer (as such term is defined in the Class
B Swap Agreement) for the equivalent period in the Swap Agreement (as the same
shall be amended and supplemented from time to time); and

[spacer.gif] [spacer.gif] (c)  in respect of the Class C LN Rate, the Sterling
LIBOR rate specified as payable by Issuer (as such term is defined in the Class
C Swap Agreement) for the equivalent period in the Class C Swap Agreement (as
the same shall be amended and supplemented from time to time);

‘‘Associated Debt’’ means, collectively, the Class A Associated Debt, the Class
B Associated Debt and the Class C Associated Debt;

‘‘Available Funds’’ shall mean, with respect to any Monthly Period, an amount
equal to the sum of:

[spacer.gif] [spacer.gif] (a)  the Floating Investor Percentage of Finance
Charge Collections distributed to Series 2006-2 and credited to the Series
2006-2 Finance Charge Collections Ledger for such Monthly Period;

20


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (b)  the Floating Investor Percentage of amounts with
respect to the portion of Investor Acquired Interchange Amount distributed to
Series 2006-2 and credited to the Series 2006-2 Finance Charge Collections
Ledger for such Monthly Period (or to be credited to the Series 2006-2 Finance
Charge Collections Ledger on the related Distribution Date with respect to the
preceding Monthly Period) pursuant to the Receivables Trust Deed and Servicing
Agreement and paragraphs (c) and (d) of Part 2 of the Schedule (excluding a
portion of Investor Acquired Interchange Amount equal to the aggregate of the
Servicer Interchange Amount);

[spacer.gif] [spacer.gif] (c)  with respect to any Monthly Period prior to the
payment in full of the Series 2006-2 Investor Interest, the Principal Funding
Investment Proceeds pursuant to Clause 5.19(b)(iii)(A) (up to a maximum amount
equal to the Class A Covered Amount and the Class B Covered Amount), if any,
with respect to the related Distribution Date; and

[spacer.gif] [spacer.gif] (d)  amounts, if any, to be withdrawn from the Reserve
Account which will be credited to the Series 2006-2 Finance Charge Collections
Ledger on the related Distribution Date pursuant to Clauses 5.21(b)(iii) and
5.21(c)(i);

‘‘Available Reserve Account Amount’’ shall mean, with respect to any
Distribution Date, the lesser of (a) the amount on deposit in the Reserve
Account for Series 2006-2 on such date (before giving effect to any deposit made
or to be made pursuant to Clause 5.10(n) into the Reserve Account for Series
2006-2 on such date) and (b) the Required Reserve Amount;

‘‘Available Retained Principal Collections’’ shall mean for the purposes of
calculation in respect of a Distribution Date and a related Monthly Period:

[spacer.gif] [spacer.gif] (a)  the aggregate amount of Retained Principal
Collections for such Monthly Period, minus

[spacer.gif] [spacer.gif] (b)  the amount of Reallocated Class C Principal
Collections with respect to such Monthly Period which pursuant to Clause 5.15
are to be distributed to the Series 2006-2 Investor Beneficiary and used as
Utilised Required Retained Principal Collections to fund the Class A Required
Amount or the Class B Required Amount, minus

[spacer.gif] [spacer.gif] (c)  the amount of Reallocated Class B Principal
Collections with respect to such Monthly Period which pursuant to Clause 5.16
are to be distributed to the Series 2006-2 Investor Beneficiary and used as
Utilised Required Retained Principal Collections to fund the Class A Required
Amount, plus

[spacer.gif] [spacer.gif] (d)  the amount of Shared Principal Collections with
respect to Group One that are allocated to Series 2006-2 in accordance with
Clause 5.17(c), plus

[spacer.gif] [spacer.gif] (e)  with respect to the Monthly Period in which the
Regulated Amortisation Period or the Rapid Amortisation Period commences, the
amount of Principal Collections standing to the credit of the undivided
Principal Collections Ledger which are calculated to be Cash Available for
Investment on the date of calculation, plus

[spacer.gif] [spacer.gif] (f)  with respect to any Distribution Date falling in
the Regulated Amortisation Period or the Rapid Amortisation Period, the amount
of Principal Loss Make-Up (charge-offs) and Principal Loss Make-Up (default)
calculated pursuant to the calculations in Part 5 and Clause 5.10(g), (h)(ii),
(i)(ii), (j)(ii), (l)(ii) and m(ii);

‘‘Available Spread Account Amount’’ shall mean, with respect to any Distribution
Date, the lesser of (a) the amount on deposit for Series 2006-2 in the Spread
Account on such date (before giving effect to any deposit made or to be made
pursuant to Clause 5.10(o) in the Spread Account for Series 2006-2 on such date)
and (b) the Required Spread Account Amount;

‘‘Available Spread Percentage’’ shall mean, with respect to any Monthly Period,
the percentage equivalent of a fraction, the numerator of which is the product
of:

[spacer.gif] [spacer.gif] (a)  an amount equal to the Available Funds with
respect to such Monthly Period remaining after making the distributions on the
following Distribution Date provided for in Part 4, Clauses 5.10 (a) to (n)
(inclusive); and

21


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (b)  twelve, and

the denominator of which is the Adjusted Investor Interest on the first day of
such Monthly Period;

‘‘Business Day’’ shall mean in relation to any sum payable in any currency, a
TARGET Settlement Day and a day on which commercial banks and foreign exchange
markets settle payments generally in London, England; Jersey, Channel Islands;
and New York, New York;

‘‘Calculation Period’’ shall mean, with respect to any Distribution Date, the
period from and including the Distribution Date immediately preceding such
Distribution Date (or in the case of the first Distribution Date from and
including the Closing Date) to but excluding such Distribution Date;

‘‘Class A’’ shall mean, where the context requires, each of:

[spacer.gif] [spacer.gif] (a)  the Loan Note Issuer in its capacity as Series
2006-2 Investor Beneficiary with respect to the Class A Investor Interest; and

[spacer.gif] [spacer.gif] (b)  for calculation purposes, the portion of the
Series 2006-2 Related Debt related to the Class A Loan Note (such amount to be
calculated by reference to the face amount of the Class A Associated Debt in
sterling utilising the Sterling Equivalent exchange rate);

‘‘Class A Additional Finance Amount’’ shall have the meaning specified in Clause
5.7(a)(v)(i);

‘‘Class A Adjusted Investor Interest’’ shall mean, with respect to any date of
determination, an amount equal to the Class A Investor Interest minus that
portion of the Principal Funding Account Balance credited to the Series 2006-2
Principal Funding Ledger allocated to Class A (in an amount not to exceed the
Class A Investor Interest) on such date of determination;

‘‘Class A Associated Debt’’ means the US$ 660,000,000 Class A Asset Backed
Floating Rate Notes due 15 October 2009 constituted by a trust deed supplement
dated 22 November 2006 between the Series 2006-2 Issuer and the Note Trustee;

‘‘Class A Covered Amount’’ shall mean an amount determined as of each
Distribution Date with respect to any Calculation Period during the Controlled
Accumulation Period prior to the payment in full of the Class A Investor
Interest, equal to the product of (a) a fraction, the numerator of which is the
actual number of days in such Calculation Period and the denominator of which is
365 (or 366 in the case of any Finance Period ending in a leap year), and (b)
the Class A LN Rate in effect with respect to such Calculation Period, and (c)
the portion of the Principal Funding Account Balance for Series 2006-2 allocated
to Class A as of the last day of the Monthly Period preceding the Monthly Period
in which such Calculation Period ends;

‘‘Class A Debt Amount’’ shall mean, with respect to any date of determination,
an amount equal to the Class A Initial Investor Interest minus the aggregate
amount of principal payments and amounts to be treated as principal payments
made from Trust Property to the Loan Note Issuer which are treated by the Loan
Note Issuer for calculation purposes as principal payments notionally referable
to the Class A Investor Interest provided, however, that upon the Series 2006-2
Termination Date the Class A Debt Amount shall be an amount equal to zero;

‘‘Class A Deficiency Amount’’ shall mean, in respect of any Distribution Date,
an amount equal to the excess, if any, of the Class A Monthly Required Expense
Amount as of the prior Distribution Date (disregarding for this purpose the
Trustee Payment Amount, the Loan Note Issuer Costs Amount and the Issuer Costs
Amount) over the amounts actually deposited (or which would have been deposited
but for the imposition of any withholding or deduction for any Tax or levy which
the Receivables Trustee is required to make by law) as the Class A Monthly
Distribution Amount into the Series 2006-2 Loan Note Issuer Account, as
applicable, for the payment of such amount in accordance with Part 4, Clause
5.10(c);

‘‘Class A Excess Principal Loss Make-Up (charge-off)’’ shall mean on any
Distribution Date during the Regulated Amortisation Period an amount equal to
the excess (if any) of:

[spacer.gif] [spacer.gif] (a)  the amount of Available Funds to be applied
pursuant to Clause 5.10(h);

over

22


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (b)  an amount equal to zero or, if greater, the sum
of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Maximum Controlled Deposit
Amount minus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the amount of Available Funds to be
applied pursuant to Clause 5.10(g);

‘‘Class A Excess Principal Loss Make-Up (default)’’ shall mean on any
Distribution Date during the Regulated Amortisation Period an amount equal to
the excess (if any) of:

[spacer.gif] [spacer.gif] (a)  the amount of Available Funds to be applied
pursuant to Clause 5.10(g); over

[spacer.gif] [spacer.gif] (b)  the Maximum Controlled Deposit Amount;

‘‘Class A Finance Distribution Amount’’ shall have the meaning specified in
Clause 5.12(a)(i);

‘‘Class A Fixed Investor Percentage’’ shall mean, with respect to any Monthly
Period which does not fall within the Revolving Period, the percentage
equivalent of a fraction, the numerator of which is the Class A Investor
Interest as of the close of business on the last day of the Revolving Period and
the denominator of which is equal to the Series 2006-2 Investor Interest as of
the close of business on the last day of the Revolving Period;

‘‘Class A Floating Investor Percentage’’ shall mean, with respect to any Monthly
Period, the percentage equivalent of a fraction, the numerator of which is the
Class A Adjusted Investor Interest as of the close of business on the last day
of the preceding Monthly Period and the denominator of which is equal to the
Adjusted Investor Interest as of the close of business on the last day of the
preceding Monthly Period Provided, however, that, with respect to the first
Monthly Period, the Class A Floating Investor Percentage shall mean the
percentage equivalent of a fraction, the numerator of which is the Class A
Initial Investor Interest and the denominator of which is the Series 2006-2
Initial Investor Interest;

‘‘Class A Initial Investor Interest’’ shall mean an amount equal to the Sterling
Equivalent of the face amount of the Class A Associated Debt;

‘‘Class A Investor Charge-Off’’ shall have the meaning specified in Part 4,
Clause 5.13(a)(iii);

‘‘Class A Investor Default Amount’’ shall mean, with respect to each
Distribution Date, an amount equal to the product of (a) the Aggregate Investor
Default Amount for the related Monthly Period and (b) the Class A Floating
Investor Percentage applicable for the related Monthly Period;

‘‘Class A Investor Interest’’ shall mean, on any date of determination, a
principal amount equal to:

[spacer.gif] [spacer.gif] (a)  the Class A Initial Investor Interest, minus

[spacer.gif] [spacer.gif] (b)  the aggregate amount of Principal Collections
(which shall, for the avoidance of doubt, exclude amounts treated as such for
the purpose of the calculations set out in the Schedule) distributed to the
Series 2006-2 Investor Beneficiary in respect of Series 2006-2 and referable to
the Class A Investor Interest from Trust Property (with the effect that the
amount of principal beneficial entitlement in the Receivables Trust as evidenced
by the Investor Certificate is reduced) prior to such date, minus

[spacer.gif] [spacer.gif] (c)  the excess, if any, of the aggregate amount of
Class A Investor Charge-Offs pursuant to Part 4, Clause 5.13(a)(iii) over Class
A Investor Charge-Offs reinstated pursuant to Clause 5.10(h) prior to such date
of determination, minus

[spacer.gif] [spacer.gif] (d)  an amount equal to the amount of the Class A
Investor Default Amount for all prior Distribution Dates and for which Principal
Loss Make-Up (default) is calculated pursuant to Clause 5.10(g)(2), minus

[spacer.gif] [spacer.gif] (e)  the amount, if any, of any Principal Loss Make-Up
(default) and any Principal Loss Make-Up (charge-offs) pursuant to Clauses
5.10(i)(ii), 5.10(j)(ii), 5.10(l)(ii) and 5.10(m)(ii) identified as part of the
Class A Monthly Principal Amount pursuant to Clause 5.11,

Provided, however, that the Class A Investor Interest may not be reduced below
zero;

‘‘Class A LN Rate’’ shall mean, in relation to any Finance Period, the
Applicable LIBOR Rate in respect of that Finance Period plus 0.072%;

23


--------------------------------------------------------------------------------


Table of Contents

‘‘Class A Monthly Distribution Amount’’ shall have the meaning specified in
Clause 5.10(c);

‘‘Class A Monthly Finance Amount’’ shall have the meaning specified in Part 4,
Clause 5.7(a)(iii);

‘‘Class A Monthly Principal Amount’’ shall mean the monthly amount representing
Principal Collections and amounts of Principal Loss Make-Up (default) and
Principal Loss Make-Up (Charge-offs) as Principal Collections referable to Class
A as calculated in accordance with Part 4, Clause 5.8(a);

‘‘Class A Monthly Required Expense Amount’’ shall mean in respect of each
Monthly Period the amount as calculated in accordance with Part 4, Clause
5.7(a);

‘‘Class A Required Amount’’ shall have the meaning specified in Part 4, Clause
5.9(a);

‘‘Class A Swap Agreement’’ shall mean the agreement dated on or about the
Closing Date between the Issuer, the Swap Counterparty and the Note Trustee,
which provides for certain receipts of the Issuer under and/or in respect of the
Series 2006-2 Investor Interest denominated in Sterling to be converted into US
Dollar, and vice versa by the Swap Counterparty and for certain other payments
to be made in US Dollar by the Swap Counterparty and in Sterling by Issuer;

‘‘Class B’’ shall mean where the context requires, each of:

[spacer.gif] [spacer.gif] (a)  the Loan Note Issuer with respect to the Class B
Investor Interest; and

[spacer.gif] [spacer.gif] (b)  for calculation purposes, the portion of the
Series 2006-2 Related Debt related to the Class B Loan Note (such amount to be
calculated by reference to the face amount of the Class B Associated Debt in
sterling utilising the Sterling Equivalent exchange rate);

‘‘Class B Additional Finance Amount’’ shall have the meaning specified in Clause
5.7(b)(iii);

‘‘Class B Adjusted Investor Interest’’ shall mean, with respect to any date of
determination, an amount equal to the Class B Investor Interest minus that
portion of the Principal Funding Account Balance credited to the Series 2006-2
Principal Funding Ledger allocated to Class B (in an amount not to exceed the
Class B Investor Interest) on such date of determination;

‘‘Class B Associated Debt’’ shall mean the US$41,250,000 Class B Asset Backed
Floating Rate Notes due 15 October 2009 constituted by a trust deed supplement
dated 22 November 2006 between the Series 2006-2 Issuer and the Note Trustee;

‘‘Class B Covered Amount’’ shall mean an amount determined as of each
Distribution Date with respect to any Calculation Period during the Controlled
Accumulation Period prior to the payment in full of the Class B Investor
Interest, equal to the product of (a) a fraction, the numerator of which is the
actual number of days in such Calculation Period and the denominator of which is
365 (or 366 in the case of any Finance Period ending in a leap year), and (b)
the Class B LN Rate in effect with respect to such Calculation Period, and (c)
the portion of the Principal Funding Account Balance for Series 2006-2 allocated
to Class B as of the last day of the Monthly Period preceding the Monthly Period
in which such Calculation Period ends;

‘‘Class B Debt Amount’’ shall mean, with respect to any date of determination,
an amount equal to the Class B Initial Investor Interest minus the aggregate
amount of principal payments made from Trust Property and amounts to be treated
as principal payments made to the Series 2006-2 Investor Beneficiary which are
treated by the Loan Note Issuer for calculation purposes as principal payments
notionally referable to the Class B Investor Interest Provided, however, that
upon the Series 2006-2 Termination Date the Class B Debt Amount shall be an
amount equal to zero;

‘‘Class B Deficiency Amount’’ shall mean, in respect of any Distribution Date,
an amount equal to the excess, if any, of the Class B Monthly Required Expense
Amount as of the prior Distribution Date over the amounts actually deposited (or
which would have been deposited but for the imposition of any withholding or
deduction for any Tax or levy which the Receivables Trustee is required to make
by law) as the Class B Monthly Distribution Amount into the Series 2006-2 Loan
Note Issuer Account for the payment of such amount in accordance with Part 4,
Clause 5.10(e);

24


--------------------------------------------------------------------------------


Table of Contents

‘‘Class B Excess Principal Loss Make-Up (charge-off)’’ shall mean on any
Distribution Date during the Regulated Amortisation Period an amount equal to
the excess (if any) of:

[spacer.gif] [spacer.gif] (a)  the amount of Available Funds to be applied
pursuant to Clause 5.10(j);

over

[spacer.gif] [spacer.gif] (b)  an amount equal to zero or, if greater, the sum
of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Maximum Controlled Deposit
Amount minus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the aggregate amount to be applied
pursuant to Clause 5.10(g), Clause 5.10(h) and Clause 5.10(i);

‘‘Class B Excess Principal Loss Make-Up (default)’’ shall mean on any
Distribution Date during the Regulated Amortisation Period an amount equal to
the excess (if any) of:

[spacer.gif] [spacer.gif] (a)  the amount of Available Funds to be applied
pursuant to Clause 5.10(i);

over

[spacer.gif] [spacer.gif] (b)  an amount equal to zero, or if greater, the sum
of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Maximum Controlled Deposit
Amount minus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the aggregate amount to be applied
pursuant to Clause 5.10(g) and Clause 5.10(h);

‘‘Class B Fixed Investor Percentage’’ shall mean, with respect to any Monthly
Period following the Revolving Period, the percentage equivalent of a fraction,
the numerator of which is the Class B Investor Interest as of the close of
business on the last day of the Revolving Period and the denominator of which is
equal to the Series 2006-2 Investor Interest as of the close of business on the
last day of the Revolving Period;

‘‘Class B Floating Investor Percentage’’ shall mean, with respect to any Monthly
Period, the percentage equivalent of a fraction, the numerator of which is the
Class B Adjusted Investor Interest as of the close of business on the last day
of the preceding Monthly Period and the denominator of which is equal to the
Adjusted Investor Interest as of the close of business on the last day of the
preceding Monthly Period Provided, however, that, with respect to the first
Monthly Period, the Class B Floating Investor Percentage shall mean the
percentage equivalent of a fraction, the numerator of which is the Class B
Initial Investor Interest and the denominator of which is the Series 2006-2
Initial Investor Interest;

‘‘Class B Initial Investor Interest’’ shall mean an amount equal to the Sterling
Equivalent of the face amount of the Class B Associated Debt;

‘‘Class B Investor Charge-Off’’ shall have the meaning specified in Part 4,
Clause 5.13(b)(ii);

‘‘Class B Investor Default Amount’’ shall mean, with respect to each
Distribution Date, an amount equal to the product of (a) the Aggregate Investor
Default Amount for the related Monthly Period and (b) the Class B Floating
Investor Percentage applicable for the related Monthly Period;

‘‘Class B Investor Interest’’ shall mean, on any date of determination, a
principal amount equal to:

[spacer.gif] [spacer.gif] (a)  the Class B Initial Investor Interest, minus

[spacer.gif] [spacer.gif] (b)  the aggregate amount of Principal Collections
(which shall, for the avoidance of doubt, exclude amounts treated as such for
the purpose of the calculations set out in the Schedule) distributed to the
Series 2006-2 Investor Beneficiary in respect of Series 2006-2 and referable to
the Class B Investor Interest from Trust Property (with the effect that the
amount of principal beneficial entitlement in the Receivables Trust as evidenced
by the Investor Certificate is reduced) prior to such date, minus

[spacer.gif] [spacer.gif] (c)  the aggregate amount of Class B Investor
Charge-Offs applied on all prior Distribution Dates, pursuant to Part 4, Clause
5.13(b)(ii), minus

[spacer.gif] [spacer.gif] (d)  the amount of the Class B Investor Default Amount
for all prior Distribution Dates for which a Principal Loss Make-Up (default) is
calculated pursuant to Clause 5.10(i)(ii), minus

25


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (e)  the aggregate amount of the Reallocated Class B
Principal Collections distributed pursuant to Part 4, Clause 5.16 on all prior
Distribution Dates but excluding any Reallocated Class B Principal Collections
that have resulted in a reduction of the Class C Investor Interest, minus

[spacer.gif] [spacer.gif] (f)  an amount equal to the amount by which the Class
B Investor Interest has been reduced in order to cover Class A Investor Default
Amounts on all prior Distribution Dates pursuant to Part 4, Clause 5.13(a)(ii),
minus

[spacer.gif] [spacer.gif] (g)  the amount, if any, of any Principal Loss Make-Up
(default) and Principal Loss Make-Up (Charge-offs) pursuant to Clauses
5.10(l)(ii) and 5.10(m)(ii) identified as part of the Class B Monthly Principal
Amount pursuant to Clause 5.11, and plus

[spacer.gif] [spacer.gif] (h)  the aggregate amount of Available Funds utilised
on all prior Distribution Dates pursuant to Part 4, Clause 5.10(i)(ii) and
5.10(j) and deemed to reinstate amounts deducted pursuant to the foregoing
clauses (c), (d), (e) and (f),

Provided, however that the Class B Investor Interest may not be reduced below
zero;

‘‘Class B Investor Percentage’’ shall mean for any Monthly Period, (a) with
respect to Receivables in Defaulted Accounts and Finance Charge Receivables at
any time or Principal Receivables during the Revolving Period, the Class B
Floating Investor Percentage, and (b) with respect to Principal Receivables
during the Controlled Accumulation Period, Regulated Amortisation Period or
Rapid Amortisation Period, the Class B Fixed Investor Percentage;

‘‘Class B LN Rate’’ shall mean, in relation to any Finance Period, the
Applicable LIBOR Rate in respect of that Finance Period plus 0.207%;

‘‘Class B Monthly Distribution Amount’’ shall have the meaning specified in
Clause 5.10(e);

‘‘Class B Monthly Finance Amount’’ shall have the meaning specified in Part 4,
Clause 5.7(b)(i);

‘‘Class B Monthly Principal Amount’’ shall mean the monthly amount representing
Principal Collections and amounts of Principal Loss Make-Up (default) and
Principal Loss Make-Up (Charge-off) referable to Class B as calculated in
accordance with Part 4, Clause 5.8(b);

‘‘Class B Monthly Required Expense Amount’’ shall mean in respect of each
Monthly Period the amount calculated in accordance with Part 4, Clause 5.7(b);

‘‘Class B Principal Commencement Date’’ shall be the first Distribution Date (1)
for the Controlled Accumulation Period, following the Distribution Date on which
an amount equal to the Class A Investor Interest has been deposited into the
Series 2006-2 Principal Funding Ledger identified for Class A; or (2) during the
Regulated Amortisation Period or the Rapid Amortisation Period, on which the
Class A Investor Interest has been reduced to zero;

‘‘Class B Finance Distribution Amount’’ shall have the meaning specified in
Clause 5.12(a)(ii);

‘‘Class B Required Amount’’ shall have the meaning specified in Part 4, Clause
5.9(b);

‘‘Class B Swap Agreement’’ shall mean the agreement dated on or about the
Closing Date between Issuer, the Swap Counterparty and the Note Trustee, which
provides for certain receipts of Issuer under and/or in respect of the Series
2006-2 Investor Interest denominated in Sterling to be converted into US
Dollars, and vice versa by the Swap Counterparty and for certain other payments
to be made in US Dollars by the Swap Counterparty and in Sterling by Issuer;

‘‘Class C’’ shall mean, where the context requires, each of

[spacer.gif] [spacer.gif] (a)  the Loan Note Issuer in its capacity as Series
2006-2 Investor Beneficiary with respect to the Class C Investor Interest; and

[spacer.gif] [spacer.gif] (b)  for calculation purposes, the portion of the
Series 2006-2 Related Debt related to the Class C Loan Note (such amount to be
calculated by reference to the face amount of the Class C Associated Debt in
sterling utilising the Sterling Equivalent exchange rate);

26


--------------------------------------------------------------------------------


Table of Contents

‘‘Class C Additional Finance Amount’’ shall have the meaning specified in Clause
5.7(c)(iii);

‘‘Class C Adjusted Investor Interest’’ shall mean, with respect to any date of
determination, an amount equal to the Class C Investor Interest minus that
portion of the Principal Funding Account Balance credited to the Series 2006-2
Principal Funding Ledger allocated to Class C (in an amount not to exceed the
Class C Investor Interest) on such date of determination;

‘‘Class C Associated Debt’’ shall mean the US$48,750,000 Class C Asset Backed
Floating Rate Notes due 15 October 2009 constituted by a trust deed supplement
dated 22 November 2006 between the Series 2006-2 Issuer and the Note Trustee;

‘‘Class C Debt Amount’’ shall mean, with respect to any date of determination,
an amount equal to the Class C Initial Investor Interest minus the aggregate
amount of principal payments and amounts to be treated as principal payments
made to the Loan Note Issuer which are treated by the Loan Note Issuer for
calculation purposes as principal payments notionally referable to the Class C
Investor Interest from Trust Property Provided, however, that upon the Series
2006-2 Termination Date the Class C Debt Amount shall be an amount equal to
zero;

‘‘Class C Deficiency Amount’’ shall mean, in respect of any Distribution Date,
an amount equal to the excess, if any, of the Class C Monthly Required Expense
Amount as of the prior Distribution Date over the amounts actually deposited (or
which would have been deposited but for the imposition of any withholding or
deduction for any tax or levy which the Receivables Trustee is required to make
by law) as the Class C Monthly Distribution Amount into the Series 2006-2 Loan
Note Issuer Account, for the payment of such amount on the related Distribution
Date in accordance with Clause 5.10(k) after taking into account any withdrawal
from the Spread Account pursuant to Clause 5.18(d)(ii)(A)(1);

‘‘Class C Excess Principal Loss Make-Up (charge-off)’’ shall mean on any
Distribution Date during the Regulated Amortisation Period an amount equal to
the excess (if any) of:

[spacer.gif] [spacer.gif] (a)  the amount of Available Funds to be applied
pursuant to Clause 5.10(m)

over

[spacer.gif] [spacer.gif] (b)  an amount equal to zero, or if greater, the sum
of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Maximum Controlled Deposit
Amount minus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the aggregate amount to be applied
pursuant to Clauses 5.10(g), Clause 5.10(h), Clause 5.10(i), Clause 5.10(j) and
Clause 5.10(l);

‘‘Class C Excess Principal Loss Make-Up (default)’’ shall mean on any
Distribution Date during the Regulated Amortisation Period an amount equal to
the excess (if any) of:

[spacer.gif] [spacer.gif] (a)  the amount of Available Funds to be applied
pursuant to Clause 5.10(l)

over

[spacer.gif] [spacer.gif] (b)  an amount equal to zero, or if greater, the sum
of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Maximum Controlled Deposit
Amount minus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the aggregate amount to be applied
pursuant to Clause 5.10(g), Clause 5.10(h), Clause 5.10(i) and Clause 5.10(j);

‘‘Class C Fixed Investor Percentage’’ shall mean, with respect to any Monthly
Period following the Revolving Period, the percentage equivalent of a fraction,
the numerator of which is the Class C Investor Interest as of the close of
business on the last day of the Revolving Period and the denominator of which is
equal to the Series 2006-2 Investor Interest as of the close of business on the
last day of the Revolving Period;

‘‘Class C Floating Investor Percentage’’ shall mean, with respect to any Monthly
Period, the percentage equivalent of a fraction, the numerator of which is the
Class C Adjusted Investor Interest as of the close of business on the last day
of the preceding Monthly Period and the denominator of which is equal to the
Adjusted Investor Interest as of the close of business on the last day of the
preceding Monthly Period

27


--------------------------------------------------------------------------------


Table of Contents

Provided, however, that, with respect to the first Monthly Period, the Class C
Floating Investor Percentage shall mean the percentage equivalent of a fraction,
the numerator of which is the Class C Initial Investor Interest and the
denominator of which is the Series 2006-2 Initial Investor Interest;

‘‘Class C Initial Investor Interest’’ shall mean an amount equal to the Sterling
Equivalent of the face amount of the Class C Associated Debt;

‘‘Class C Investor Charge-Off’’ shall have the meaning specified in Part 4,
Clause 5.13(c)(i);

‘‘Class C Investor Default Amount’’ shall mean, with respect to each
Distribution Date, an amount equal to the product of (a) the Aggregate Investor
Default Amount for the related Monthly Period and (b) the Class C Floating
Investor Percentage applicable for the related Monthly Period;

‘‘Class C Investor Interest’’ shall mean, on any date of determination, a
principal amount equal to:

[spacer.gif] [spacer.gif] (a)  the Class C Initial Investor Interest, minus

[spacer.gif] [spacer.gif] (b)  the aggregate amount of Principal Collections
(which shall for the avoidance of doubt, exclude amounts treated as such for the
purpose of the calculations set out in the Schedule) made from Trust Property to
the Series 2006-2 Investor Beneficiary in respect of Series 2006-2 and referable
to the Class C Investor Interest (with the effect that the amount of principal
beneficial entitlement in the Receivables Trust as evidenced by the Investor
Certificate is reduced) prior to such date including for the avoidance of doubt,
an amount equal to all Available Spread Account Amounts deposited in the Trustee
Collection Account to the credit of the Series 2006-2 Finance Charge Collections
Ledger in respect of the Class C Investor Interest on the Class C Release Date
pursuant to Clause 5.18(d)(ii)(A)(2), minus

[spacer.gif] [spacer.gif] (c)  the aggregate amount of Class C Investor
Charge-Offs applied on all prior Distribution Dates, pursuant to Part 4, Clause
5.13(c)(i), minus

[spacer.gif] [spacer.gif] (d)  the amount of the Class C Investor Default Amount
for all prior Distribution Dates for which a Principal Loss Make-Up (default) is
calculated pursuant to Clause 5.10(l)(ii), minus

[spacer.gif] [spacer.gif] (e)  the aggregate amount of Reallocated Class B
Principal Collections allocated to the Class C Investor Interest and Reallocated
Class C Principal Collections allocated pursuant to Part 4, Clause 5.15 and 5.16
on all prior Distribution Dates, minus

[spacer.gif] [spacer.gif] (f)  an amount equal to the amount by which the Class
C Investor Interest has been reduced in order to cover Class A Investor Default
Amounts and Class B Investor Default Amounts on all prior Distribution Dates
pursuant to Part 4, Clause 5.13(a)(i) and 5.13(b)(i), and plus

[spacer.gif] [spacer.gif] (g)  the aggregate amount of Available Funds utilised
on all prior Distribution Dates pursuant to Part 4, Clause 5.10(l)(ii) and
5.10(j) and deemed to reinstate amounts deducted pursuant to the foregoing
Clauses (c), (d), (e) and (f),

Provided, however that the Class C Investor Interest may not be reduced below
zero;

‘‘Class C Investor Percentage’’ shall mean for any Monthly Period, (a) with
respect to Receivables in Defaulted Accounts and Finance Charge Receivables at
any time or Principal Receivables during the Revolving Period, the Class C
Floating Investor Percentage, and (b) with respect to Principal Receivables
during the Controlled Accumulation Period, Regulated Amortisation Period or
Rapid Amortisation Period, the Class C Fixed Investor Percentage;

‘‘Class C LN Rate’’ shall mean, in relation to any Finance Period, the
Applicable LIBOR Rate in respect of that Finance Period plus 0.447%;

‘‘Class C Monthly Distribution Amount’’ shall have the meaning specified in
Clause 5.10(k);

‘‘Class C Monthly Finance Amount’’ shall have the meaning specified in Part 4,
Clause 5.7(c)(i);

‘‘Class C Monthly Principal Amount’’ shall mean the monthly amount representing
Principal Collections and amounts of Principal Loss Make-Up (default) and
Principal Loss Make-Up (Charge-offs) referable to Class C as calculated in
accordance with Part 4, Clause 5.8(c);

28


--------------------------------------------------------------------------------


Table of Contents

‘‘Class C Monthly Required Expense Amount’’ shall mean in respect of each
Monthly Period the amount calculated in accordance with Part 4, Clause 5.7(c);

‘‘Class C Principal Commencement Date’’ shall be the first Distribution Date (1)
for the Controlled Accumulation Period, following the Distribution Date on which
an amount equal to the aggregate of the Class A Investor Interest and the Class
B Investor Interest has been deposited into the Series 2006-2 Principal Funding
Ledger identified for Class A and Class B respectively; or (2) during the
Regulated Amortisation Period or the Rapid Amortisation Period, on which the
Class A Investor Interest and the Class B Investor Interest has been reduced to
zero;

‘‘Class C Finance Distribution Amount’’ shall have the meaning specified in
Clause 5.12(a)(iii);

‘‘Class C Release Date’’ shall mean the first Distribution Date on which the
Class A Investor Interest and the Class B Investor Interest have been reduced to
zero;

‘‘Class C Swap Agreement’’ shall mean the agreement dated on or about the
Closing Date between Issuer, the Swap Counterparty and the Note Trustee, which
provides for certain receipts of Issuer under and/or in respect of the Series
2006-2 Investor Interest denominated in Sterling to be converted into US
Dollars, and vice versa by the Swap Counterparty and for certain other payments
to be made in US Dollars by the Swap Counterparty and in Sterling by Issuer;

‘‘Closing Date’’ shall mean 22 November 2006;

‘‘Controlled Accumulation Period’’ shall mean, unless a Pay Out Event shall have
occurred prior thereto, the period commencing at the close of business on the
day prior to the first Business Day of May 2008 or such later date as is
determined in accordance with Clause 5.5(f) and ending on the first to occur of
(a) the commencement of the Regulated Amortisation Period or Rapid Amortisation
Period and (b) the Series 2006-2 Termination Date;

‘‘Controlled Accumulation Period Factor’’ shall mean, for each Monthly Period, a
fraction, the numerator of which is equal to the sum of the initial investor
interests of all Outstanding Issuance and the denominator of which is equal to
the sum (without duplication) of (a) the Initial Investor Interest, (b) the
initial investor interests of all Outstanding Issuance (other than Series
2006-2) in Group One (other than Companion Series) which are not notified by the
Servicer as being predicted to be in their revolving periods, and (c) the
initial investor interests of all other Outstanding Issuance which are not
allocating Shared Principal Collections and are in their revolving periods;

‘‘Controlled Accumulation Period Length’’ shall have the meaning specified in
Clause 5.5(f);

‘‘Controlled Accumulation Shortfall’’ shall initially mean zero and shall
thereafter mean, with respect to any Distribution Date during the Controlled
Accumulation Period and the Regulated Amortisation Period, the excess, if any,
of the Controlled Deposit Amount for the previous Distribution Date over the
aggregate amount credited to the Series 2006-2 Principal Funding Ledger pursuant
to Clause 5.11(a) with respect to Class A, Class B, and Class C for the previous
Monthly Period;

‘‘Controlled Deposit Amount’’ shall mean:

[spacer.gif] [spacer.gif] (a)  for any Distribution Date with respect to the
Controlled Accumulation Period prior to the payment in full of the Series 2006-2
Investor Interest, the sum of (i) £33,086,289.08 and (ii) the Controlled
Accumulation Shortfall for such Distribution Date Provided, however, that

[spacer.gif] [spacer.gif] [spacer.gif] (i)  if the Controlled Accumulation
Period Length is determined to be less than twelve months pursuant to Clause
5.5(f), the Controlled Deposit Amount for each Distribution Date with respect to
the Controlled Accumulation Period prior to the payment in full of the Investor
Interest will be equal to (A) the product of (1) the Initial Investor Interest
and (2) the Controlled Accumulation Period Factor for such Monthly Period
divided by (B) the Required Accumulation Factor Number, plus (C) any Controlled
Accumulation Shortfall; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the amount calculated for the
Controlled Deposit Amount for each Distribution Date may not exceed the
aggregate of (i) the Maximum Controlled Deposit Amount, and (ii) the Controlled
Accumulation Shortfall for such Distribution Date; and

29


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (b)  for any Distribution Date with respect to the
Regulated Amortisation Period, the sum of (i) £ 33,086,289.08 or, if greater,
the Maximum Controlled Deposit Amount, and (ii) the Controlled Accumulation
Shortfall for such Distribution Date;

‘‘Cumulative Series Principal Shortfall’’ shall mean the sum of the Series
Principal Shortfalls (as such term is defined in the related Supplement) for
each Series in Group One;

‘‘Daily Principal Shortfall’’ shall mean, on any date of determination, the
excess of the Shared Monthly Principal Payment for the Monthly Period relating
to such date over the amount of Principal Collections which are retained or to
be retained in the undivided Principal Collections Ledger in respect of
Principal Collections processed to date for such Monthly Period Provided,
however, that a reference to ‘‘Series 2006-2's pro rata share of the Daily
Principal Shortfall’’ shall be an amount calculated as equal to the product of
(a) a fraction the numerator of which is the Series 2006-2 Investor Interest and
the denominator of which is the aggregate Investor Interest of all Outstanding
Issuance in Group One (including the Series 2006-2 Investor Interest) and (b)
the Daily Principal Shortfall;

‘‘Deed of Charge’’ shall have the meaning specified in the Series 2006-2
Associated Debt Prospectus;

‘‘Deficiency Amount’’ shall mean, at any time of determination, the sum of the
Class A Deficiency Amount, the Class B Deficiency Amount and the Class C
Deficiency Amount;

‘‘Determination Date’’ shall mean the date falling three Business Days before a
Distribution Date;

‘‘Distribution Date’’ shall mean 16 January 2007 and the fifteenth day of each
calendar month thereafter, or if such fifteenth day is not a Business Day, the
next succeeding Business Day;

‘‘Excess Finance Charges’’ shall have the meaning specified in Clause 5.10(s);

‘‘Excess Principal Funding Investment Proceeds’’ shall mean for any Monthly
Period, with respect to each Distribution Date for the Controlled Accumulation
Period or the first Distribution Date with respect to the Regulated Amortisation
Period or Rapid Amortisation Period, the amount, if any, by which the Principal
Funding Investment Proceeds for such Distribution Date exceeds the aggregate of
the Class A Covered Amount and the Class B Covered Amount each as determined for
such Distribution Date;

‘‘Excess Principal Loss Make-Up (charge-offs)’’ shall mean each of a Class A
Excess Principal Loss Make-Up (charge-offs), a Class B Excess Principal Loss
Make-Up (charge-offs) or a Class C Excess Principal Loss Make-Up (charge-offs)
or any of them;

‘‘Excess Principal Loss Make-Up (default)’’ shall mean each of a Class A Excess
Principal Loss Make-Up (default), a Class B Excess Principal Loss Make-Up
(default) and a Class C Excess Principal Loss Make-Up (default) or any of them;

‘‘Excess Spread’’ shall mean a constituent element of any payment of Additional
Consideration paid by the Series 2006-2 Investor Beneficiary to the Receivables
Trustee in the circumstances and manner set out in Clauses 3(c) and 6(d) of the
Supplement (and, with respect to any Distribution Date, shall be an amount
derived with reference to Part 4, Clause 5.10(s) of the Schedule);

‘‘Expense Rate’’ shall mean, with respect to any Distribution Date, the
annualised percentage equivalent of a fraction, (A) the numerator of which is
the sum of: (1) the Class A Monthly Required Expense Amount, the Class B Monthly
Required Expense Amount and the Class C Monthly Required Expense Amount, each
for the related Monthly Period, plus (2) an amount equal to the aggregate of the
Series Servicing Fee actually payable each for the related Monthly Period, and
(B) the denominator of which is the Series 2006-2 Investor Interest as of the
Record Date preceding such Distribution Date;

‘‘Expenses Loan Agreement’’ shall mean any expenses loan drawing by or on behalf
of the Issuer in respect of any costs and expenses and other shortfalls payable
on the Closing Date and related to the issue of the Series 2006-2 Related Debt;

‘‘Finance Period’’ shall mean, with respect to any Payment Date, the period from
and including the Payment Date immediately preceding such Payment Date (or in
the case of the first Payment Date, from and including the Closing Date) to but
excluding such Payment Date Provided, however, that with respect to a Finance
Period that commences during the Revolving Period or the Controlled Accumulation
Period

30


--------------------------------------------------------------------------------


Table of Contents

and ends during the Regulated Amortisation Period or the Rapid Amortisation
Period (as applicable), such Finance Period will end on the originally scheduled
Payment Date;

‘‘Fixed Investor Percentage’’ shall mean, with respect to any Monthly Period,
the percentage equivalent (which percentage shall never exceed 100%) of a
fraction:

[spacer.gif] [spacer.gif] (a)  the numerator of which is the Series 2006-2
Investor Interest as at the close of business on the last day of the Revolving
Period; and

[spacer.gif] [spacer.gif] (b)  the denominator of which is the greater of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount equal to the aggregate
Outstanding Face Amount of Eligible Principal Receivables (net of such Principal
Receivables which are Defaulted Receivables) in the Trust Property as at the
close of business on the last day of the prior Monthly Period; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the sum of (A) the Series 2006-2
Investor Interest as of the close of business on the last day of the Revolving
Period plus (B) the sum of the numerators used to calculate the Investor
Percentages for distributions with respect to Eligible Principal Receivables
(net of such Principal Receivables which are Defaulted Receivables) for all
Outstanding Issuance (excluding Series 2006-2) for that month,

Provided, however, that with respect to any Monthly Period in which an Addition
Date or a Removal Date, as the case may be, occurs, the amount used for the
calculation in sub-paragraph (b)(i) above shall be:

[spacer.gif] [spacer.gif] [spacer.gif] •  for the period from (and including)
the first day of the Monthly Period to (but excluding) the Addition Date or the
Removal Date, as the case may be, an amount equal to the aggregate Outstanding
Face Amount of Eligible Principal Receivables (net of such Principal Receivables
which are Defaulted Receivables) in the Receivables Trust as at the close of
business on the last day of the prior Monthly Period); and

[spacer.gif] [spacer.gif] [spacer.gif] •  for the period from (and including)
the Addition Date or the Removal Date, as the case may be, to (and including)
the last day of the Monthly Period, an amount equal to the aggregate Outstanding
Face Amount of Eligible Principal Receivables (net of such Principal Receivables
which are Defaulted Receivables) in the Receivables Trust at the beginning of
the day on the related Addition Date or Removal Date, as the case may be, as
adjusted for the Outstanding Face Amount of Eligible Principal Receivables at
the beginning of such day added to or, as the case may be, removed from the
Undivided Bare Trust on such Addition Date or Removal Date, as the case may be;

and Provided, further, however, that with respect to any Monthly Period in which
a Contribution occurs or a distribution is made to an Investor Beneficiary, the
amounts used for the calculation in paragraph (b)(ii) above shall be:

[spacer.gif] [spacer.gif] [spacer.gif] •  for the period from (and including)
the first day of the Monthly Period to (but excluding) the date of the
Contribution or the distribution, as the case may be, the sum of the numerators
used to calculate the floating investor percentages for distributions with
respect to Eligible Principal Receivables for all Outstanding Issuance
(including Series 2006-2) for the relevant Monthly Period; and

[spacer.gif] [spacer.gif] [spacer.gif] •  for the period from (and including)
the date of the Contribution or the distribution, as the case may be, to (and
including), the last day of the Monthly Period, the sum of the numerators used
to calculate the floating investor percentages for distributions with respect to
Eligible Principal Receivables for all Outstanding Issuance (including Series
2006-2) on the date of the Contribution or the distribution, as the case may be,
taking into account the Contribution or the distribution, as the case may be,
made on such date,

and Provided, also, that in respect of any Monthly Period when the Investor
Interest is zero or would be zero if the payments to be made on the related
Distribution Date were made on the last day of the preceding Monthly Period, the
Fixed Investor Percentage will be zero;

31


--------------------------------------------------------------------------------


Table of Contents

‘‘Floating Investor Percentage’’ shall mean, with respect to any Monthly Period,
the percentage equivalent (which percentage shall never exceed 100%) of a
fraction (provided, however, that for the purpose of the calculation of
‘‘Floating Investor Percentage’’ only the first Monthly Period shall be treated
as one extended period (the ‘‘first Monthly Period’’), which shall commence on
the Closing Date and end on and include 31 December 2006:

[spacer.gif] [spacer.gif] (a)  the numerator of which is the Adjusted Investor
Interest at the close of business on the last day of the preceding Monthly
Period (or with respect to the first Monthly Period, the Series 2006-2 Initial
Investor Interest); and

[spacer.gif] [spacer.gif] (b)  the denominator of which is the greater of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount equal to the aggregate
Outstanding Face Amount of Eligible Principal Receivables (net of such Principal
Receivables which are Defaulted Receivables) comprising Trust Property as at the
close of business on the last day of the prior Monthly Period (or with respect
to the first Monthly Period, as at the close of business on the day immediately
preceding, the Closing Date); and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the sum of (A) the Series 2006-2
Investor Interest on the last day of the preceding Monthly Period plus (B) the
sum of the numerators used to calculate the Investor Percentages for
distributions with respect to Finance Charge Receivables, Acquired Interchange
or Receivables in Defaulted Accounts at any time, as applicable, for all
Outstanding Issuance (excluding Series 2006-2) with respect to the Monthly
Period for which the Floating Investor Percentage is being determined,

Provided, however, that with respect to any Monthly Period in which an Addition
Date or Removal Date, as the case may be, occurs, the amount used for the
calculation in paragraph (b)(i) above shall be:

[spacer.gif] [spacer.gif] [spacer.gif] •  for the period from (and including)
the first day of the Monthly Period to (but excluding) the Addition Date or the
Removal Date, as the case may be, an amount equal to the aggregate Outstanding
Face Amount of Eligible Principal Receivables (net of such Principal Receivables
which are Defaulted Receivables) in the Receivables Trust as at the close of
business on the last day of the prior Monthly Period); and

[spacer.gif] [spacer.gif] [spacer.gif] •  for the period from (and including)
the Addition Date or the Removal Date, as the case may be, to (and including)
the last day of the Monthly Period, an amount equal to the aggregate amount of
Eligible Principal Receivables (net of such Principal Receivables which are
Defaulted Receivables) in the Receivables Trust as at the commencement of the
day on the related Addition Date or Removal Date, as the case may be, as
adjusted for the Outstanding Face Amount of the Eligible Principal Receivables
at the beginning of such day added to or, as the case may be, removed from the
Undivided Bare Trust on such Addition Date or Removal Date, as the case may be);
and

Provided, further, however, that with respect to any Monthly Period in which a
Contribution occurs or a distribution is made to an Investor Beneficiary, the
amounts used for the calculation in paragraph (b)(ii)(B) above shall be:

[spacer.gif] [spacer.gif] [spacer.gif] •  for the period from (and including)
the first day of the Monthly Period to (but excluding) the date of the
Contribution or the distribution, as the case may be, the sum of the adjusted
investor interests used to calculate the floating investor percentages for all
Outstanding Series (including Series 2006-2) for the relevant Monthly Period;
and

[spacer.gif] [spacer.gif] [spacer.gif] •  for the period from (and including)
the date of the Contribution or the distribution, as the case may be, to (and
including), the last day of the Monthly Period, the sum of the adjusted investor
interests used to calculate the floating investor percentages for all
Outstanding Series (including Series 2006-2) on the date of the Contribution or
the distribution, as the case may be, taking into account the Contribution or
the distribution, as the case may be, made on such date,

32


--------------------------------------------------------------------------------


Table of Contents

and Provided also that, in respect of any Monthly Period when the Investor
Interest is zero or would be zero if the payments to be made on the related
Distribution Date were made on the last day of the preceding Monthly Period, the
Floating Investor Percentage will be zero;

‘‘Group One’’ shall include, Series 2006-2, and each other Series specified in
the related Supplement to be included in Group One;

‘‘Group One Monthly Principal Payment’’ shall mean with respect to any Monthly
Period, for all Outstanding Series in Group One (including Series 2006-2) which
are in an Amortisation Period or an Accumulation Period (as such terms are
defined in the Master Definitions Schedule), the sum of:

[spacer.gif] [spacer.gif] (a)  the Controlled Deposit Amount for the related
Distribution Date for any Series in its Controlled Accumulation Period or
Regulated Amortisation Period (as such terms are defined in the related
supplements for all Series in Group One);

[spacer.gif] [spacer.gif] (b)  the Investor Interest as of the end of the prior
Monthly Period after taking into effect any payments to be made on the following
Distribution Date for any Series in Group One in its Rapid Amortisation Period
(as such terms are defined in the related supplements for all Series in Group
One); and

[spacer.gif] [spacer.gif] (c)  such other amounts as may be specified in the
related Series supplements for all Series in Group One;

‘‘Group One Retained Principal Collections’’ shall mean those Principal
Collections retained in the undivided Principal Collections Ledger each month in
respect of Principal Collections calculated by reference to all Outstanding
Issuance in Group One that can be utilised, if needed, as Shared Principal
Collections to make distributions to Outstanding Issuance in Group One on a
Distribution Date and which are not Required Retained Principal Collections for
any Series (including Required Retained Principal Collections for Series
2006-2);

‘‘Investment Proceeds’’ shall mean a constituent element of any payment of
Additional Consideration paid by the Series 2006-2 Investor Beneficiary to the
Receivables Trustee in the circumstances and manner set out in Clauses 3(c) and
6(d) and Clause 12(e) of the Supplement;

‘‘Investor Charge-Off’’ shall mean a Class A Investor Charge-Off, a Class B
Investor Charge-Off or a Class C Investor Charge-Off, or any of them;

‘‘Investor Default Amount’’ shall mean, with respect to any Receivable in a
Defaulted Account, an amount equal to the product of (a) the Default Amount and
(b) the Floating Investor Percentage for the Monthly Period in which such
Account became a Defaulted Account;

‘‘Investor Finance Amounts’’ shall mean the Class A Finance Distribution Amount,
the Class B Finance Distribution Amount and the Class C Finance Distribution
Amount;

‘‘Investor Indemnity Amount’’ shall mean, with respect to any Transferor Section
75 Indemnity Claim, an amount equal to the product of (a) the Transferor Section
75 Indemnity Claim (in an amount not to exceed the amount of the related Credit
Advance) and (b) the Floating Investor Percentage for the Monthly Period in
which the day such Transferor Section 75 Indemnity Claim was made falls;

‘‘Investor Indemnity Payment Amount’’ shall mean a constituent element of any
payment of Additional Consideration paid by the Series 2006-2 Investor
Beneficiary to the Receivables Trustee in the circumstances and manner set out
in Clauses 3(c) and 6(e) and Clause 11(d) of the Supplement (and with reference
to the calculations in Part 4, Clause 5.10(p) and 5.14(a) of the Schedule);

‘‘Investor Percentage’’ shall mean for any Monthly Period, (a) with respect to
Finance Charge Receivables and Receivables in Defaulted Accounts at any time and
Principal Receivables during the Revolving Period, the Floating Investor
Percentage and (b) with respect to Principal Receivables during the Controlled
Accumulation Period, the Regulated Amortisation Period or the Rapid Amortisation
Period, the Fixed Investor Percentage Provided, however, that in respect of any
Monthly Period when the Investor Interest is zero or would be zero if the
payments to be made on the related Distribution Date were made on the last day
of the preceding Monthly Period, the Investor Percentage shall be zero;

33


--------------------------------------------------------------------------------


Table of Contents

‘‘Investor Servicing Fee Amount’’ shall mean a constituent element of any
payment of Additional Consideration paid by the Series 2006-2 Investor
Beneficiary to the Receivables Trustee in the circumstances and manner set out
in Clauses 3(c) and 12(a) of the Supplement (and with reference to the
calculations in Part 2 of the Schedule);

‘‘Investor Trustee Payment Amount’’ shall mean a constituent element of any
payment of Additional Consideration paid by the Series 2006-2 Investor
Beneficiary to the Receivables Trustee in the circumstances and manner set out
in Clauses 3(c), 6(d) and 11(b) of the Supplement (and with reference to the
calculations in Part 3 of the Schedule);

‘‘Issuer Costs Amount’’ shall mean, the amounts evidenced by an original invoice
or certified to the Receivables Trustee as being required to pay the legal fees,
fees, costs, charges, expenses, losses, damages, claims and liabilities of the
Series 2006-2 Issuer accrued due and payable on any Distribution Date (including
the legal fees, fees, costs, charges, expenses, losses, damages, claims and
liabilities of the Note Trustee and any Receiver appointed pursuant to the Note
Trust Deed for the Series 2006-2 Associated Debt or Deed of Charge for the
Series 2006-2 Associated Debt) plus any such legal fees, fees, costs, charges,
expenses, losses, damages, claims and liabilities remaining unpaid for previous
Distribution Dates plus, in each case where relevant, VAT thereon;

‘‘Issuer Profit Amount’’ shall mean, with respect to any Distribution Date, an
amount, rounded up to the nearest penny, equal to the product of: (a) a
fraction, the numerator of which is the number of days in the relevant
Calculation Period, and the denominator of which is 365, and (b) the aggregate
Principal Amount Outstanding of the Notes, multiplied by (c) 0.01 per cent., per
annum for the first £250,000,000 equivalent of the aggregate Principal Amount
Outstanding of the Notes and 0.001 per cent., per annum for the remaining
Principal Amount Outstanding.

‘‘Loan Note Issuer’’ shall mean Turquoise Funding 1 Limited, a company
incorporated in Jersey and having its registered office at 26 New Street, St.
Helier, Jersey, JE2 3RA Channel Islands;

‘‘Loan Note Issuer Costs Amount’’ shall mean, the amounts certified by the
Security Trustee as being required to pay the legal fees, costs and expenses of
the Loan Note Issuer accrued due and payable on any Distribution Date (including
the fees, costs and expenses of the Security Trustee and any Receiver appointed
pursuant to the Security Trust Deed) plus any such fees, costs and expenses
remaining unpaid for previous Distribution Dates plus, in each case where
relevant, VAT thereon;

‘‘Loan Note Issuer Return’’ shall mean, with respect to any Distribution Date,
an amount equal to the fraction, rounded up to the nearest whole number equal to
the product of: (A) a fraction, the numerator of which is the number of days in
the relevant Calculation Period, and the denominator of which is 365, and (B)
the product of £5000, or if greater, £5000 per Series Investor Interest;

‘‘Loss Make-Up (charge-offs)’’ shall mean a constituent element of any payment
of Additional Consideration paid by the Series 2006-2 Investor Beneficiary to
the Receivables Trustee in the circumstances and manner set out in Clause 3(c)
and 6(d) of the Supplement (and with reference to the calculations in Part 4,
Clause 5.10(h)(i), (j)(i) and (m)(i) of the Schedule) Provided, however, for the
avoidance of doubt, such term shall include any Excess Principal Loss Make-Up
(charge-offs) but shall not include any amount of Principal Loss Make-Up
(charge-offs) distributed to the Series 2006-2 Investor Beneficiary;

‘‘Loss Make-Up (default)’’ shall mean a constituent element of any payment of
Additional Consideration paid by the Series 2006-2 Investor Beneficiary to the
Receivables Trustee in the circumstances and manner set out in Part 2, Clause
3(c) and 6(d) of the Supplement (and with reference to the calculations in Part
4 Clause 5.10(g)(1), (i)(ii) and (l)(i)) Provided, however, for the avoidance of
doubt, such term shall include any Excess Principal Loss Make-Up (default) but
shall not include any amount of Principal Loss Make-Up (default) distributed to
the Series 2006-2 Investor Beneficiary;

‘‘Material Adverse Effect’’ shall mean a material adverse effect on the
interests of the Series 2006-2 Investor Beneficiary, which shall be construed to
include the interests of any holders of Series 2006-2 Related Debt or the
interests of any holders of Series 2006-2 Associated Debt;

‘‘Maximum Controlled Deposit Amount’’ shall mean for any Distribution Date the
greater of (i) an amount equal to one-twelfth of the aggregate amount of (A) all
the initial investor interests of all

34


--------------------------------------------------------------------------------


Table of Contents

Outstanding Issuance in Group One (excluding Companion Series as defined in a
related Supplement and Series) that are notified by the Servicer to the
Receivables Trustee as being reasonably expected to be in their revolving
periods (disregarding, for this purpose, the amount of any non-reinstated
charge-offs) and (B) the Series 2006-2 Initial Investor Interest and (ii) such
other amount notified to the Receivables Trustee by the Beneficiaries provided
that such other amount shall not be valid unless accompanied by an Officer's
Certificate of the Transferor that such greater amount has been approved by the
Financial Services Authority as regulator of the Transferor or any successor
thereby;

‘‘Minimum Aggregate Principal Receivables’’ shall mean, as of any date of
determination, an amount equal to the sum of the numerators used in the
calculation of the Investor Percentages for Principal Collections for all
Outstanding Issuance on such date Provided, however, that with respect to any
Outstanding Issuance in its controlled accumulation period with an Investor
Interest as of such date of determination equal to the principal funding account
balance (or equivalent) relating to such Outstanding Issuance, the numerator
used in the calculation of the Investor Percentage for Principal Collections
relating to such Outstanding Issuance shall, solely for the purpose of the
definition of Minimum Aggregate Principal Receivables, be deemed to equal zero;

‘‘Minimum Transferor Interest’’ shall mean 6% of the Average Principal
Receivables transferred during a period of thirty consecutive days by the
Transferor. Provided, however, that the Transferor may reduce the Minimum
Transferor Interest upon (i) 30 days' prior notice to the Receivables Trustee
and each Rating Agency, and any Enhancement Provider entitled to receive notice
under its RTDSA Supplement; (ii) written confirmation from each Rating Agency
that such reduction will not result in the reduction or withdrawal of the
respective ratings of each Rating Agency for any outstanding Series 2006-2
Related Debt and (iii) delivery to the Receivables Trustee of an Officer's
Certificate stating that the Transferor reasonably believes that such reduction
will not, based on the facts known to such officer at the time of such
certification, then or thereafter cause a Pay Out Event to occur with respect to
any Investor Beneficiary and any Series Provided further, however, that the
Minimum Transferor Interest shall not at any time mean less than 2% of the
Average Principal Receivables transferred during a period of thirty consecutive
days by the Transferor.

‘‘Monthly Expenses Loan Agreement Amount’’ means, with respect to any
Distribution Date, the amount equal to any monthly interest accrual and any
scheduled principal repayment which are, in each case, due and payable including
any amount outstanding in respect of any previous Distribution Dates, if any, on
the Expenses Loan Agreement;

‘‘Monthly Expense Loan Amount’’ shall mean in respect of any Distribution Date
an amount equal to the Monthly Expenses Loan Agreement Amount;

‘‘Monthly Period’’ shall have the meaning specified in the Receivables Trust
Deed and Servicing Agreement, except that the first Monthly Period with respect
to Series 2006-2 shall begin on and include the Closing Date and shall end on
and include 31 December 2006;

‘‘Net Servicing Fee Rate’’ shall mean 0.8% per annum;

‘‘Note Trust Deed’’ shall have the meaning specified in the Series 2006-2
Associated Debt Prospectus;

‘‘Note Trustee’’ shall mean Law Debenture Trust Company of New York;

‘‘Other Series Documents’’ shall have the meaning specified in Clause 10(b) of
the Supplement;

‘‘Payment Date’’ shall mean (a) with respect to any Finance Period ending during
the Revolving Period or the Controlled Accumulation Period (until the Series
2006-2 Scheduled Redemption Date), the third Distribution Date following the
preceding Payment Date or, in the case of the first Payment Date, 15 August 2006
or if such day is not a Business Day, the next succeeding Business Day and (b)
with respect to any Finance Period ending during the Regulated Amortisation
Period or the Rapid Amortisation Period, each Distribution Date;

‘‘Pay Out Commencement Date’’ shall mean the date on which a Trust Pay Out Event
is deemed to occur pursuant to Clause 6.1 of the Receivables Trust Deed and
Servicing Agreement or a Series 2006-2 Pay Out Event is deemed to occur pursuant
to Clause 6.2 of the Receivables Trust Deed and Servicing Agreement (as Clause
6.2 is set out in Part 6 of the Schedule);

35


--------------------------------------------------------------------------------


Table of Contents

‘‘Portfolio Adjusted Yield’’ shall mean, with respect to any Distribution Date
commencing on and including the Distribution Date falling in January 2007, the
average of the percentages obtained for each of the three preceding Monthly
Periods by subtracting the Expense Rate from the Portfolio Yield for each
Monthly Period;

‘‘Portfolio Yield’’ shall mean, with respect to any Monthly Period, the
annualised percentage equivalent of a fraction,

[spacer.gif] [spacer.gif] (a)  the numerator of which is an amount equal to the
sum of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the amount of Finance Charge
Collections distributed (by credit to the Series 2006-2 Finance Charge
Collections Ledger) to the Series 2006-2 Investor Beneficiary for such Monthly
Period (excluding any Collections in respect of Annual Fee Receivables
contemplated by (ii) below), plus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the amount, if any, distributed (by
credit to the Series 2006-2 Finance Charge Collections Ledger) to the Series
2006-2 Investor Beneficiary with respect to any Collections in respect of Annual
Fee Receivables for such Monthly Period, plus

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  the amount of Acquired Interchange
credited to the Series 2006-2 Finance Charge Collections Ledger and distributed
to the Series 2006-2 Investor Beneficiary for such Monthly Period;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  the Principal Funding Investment
Proceeds credited pursuant to Clause 5.19(b)(iii)(A) and 5.19(b)(iii)(B) on the
Distribution Date related to such Monthly Period, plus

[spacer.gif] [spacer.gif] [spacer.gif] (v)  the amount of the Reserve Draw
Amount (up to the Available Reserve Account Amount) credited pursuant to Clause
5.21(d) on the Distribution Date relating to such Monthly Period, plus

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  the Reserve Investment Proceeds
credited as Available Funds pursuant to Clause 5.21(b)(iii) on the Distribution
Date relating to such Monthly Period, minus

[spacer.gif] [spacer.gif] [spacer.gif] (vii)  the Aggregate Investor Default
Amount for such Monthly Period; and

[spacer.gif] [spacer.gif] (b)  the denominator of which is the Series 2006-2
Investor Interest as of the close of business on the last day of such Monthly
Period;

‘‘Principal Funding Account’’ shall have the meaning set out in Clause
5.19(a)(i);

‘‘Principal Funding Account Balance’’ shall mean, with respect to any date of
determination, the principal amount, if any, on deposit in the Principal Funding
Account and credited to the Series 2006-2 Principal Funding Ledger on such date
of determination;

‘‘Principal Funding Investment Proceeds’’ shall mean, with respect to each
Distribution Date with respect to the Controlled Accumulation Period or the
first Distribution Date with respect to the Regulated Amortisation Period or the
Rapid Amortisation Period (as applicable), the investment earnings on funds
deposited in the Principal Funding Account and credited to the Series 2006-2
Principal Funding Ledger (net of investment expenses and losses) for the period
from and including the immediately preceding Distribution Date to but excluding
such Distribution Date;

‘‘Principal Funding Investment Shortfall’’ shall mean, with respect to each
Distribution Date with respect to the Controlled Accumulation Period or the
first Distribution Date with respect to the Regulated Amortisation Period or the
Rapid Amortisation Period (as applicable), the amount, if any, by which the
Principal Funding Investment Proceeds for such Distribution Date are less than
the aggregate of the Class A Covered Amount and the Class B Covered Amount
determined as of such Distribution Date;

‘‘Principal Loss Make-Up (charge-off)’’ shall mean the amount distributed to the
Series 2006-2 Investor Beneficiary from the Series 2006-2 Finance Charge
Collections Ledger on a Distribution Date during the Regulated Amortisation
Period or the Rapid Amortisation Period pursuant to Clause 5.10(h)(ii),
5.10(j)(ii) and 5.10(m)(ii) and which will be considered to form part of the
Class A Monthly Principal Amount, Class B Monthly Principal Amount or Class C
Monthly Principal Amount, as the case may be Provided, however, for the
avoidance of doubt, such term shall not include any Excess Principal Loss
Make-Up (charge-offs);

36


--------------------------------------------------------------------------------


Table of Contents

‘‘Principal Loss Make-Up (default)’’ shall mean the amount distributed to the
Series 2006-2 Investor Beneficiary from the Series 2006-2 Finance Charge
Collections Ledger on a Distribution Date during the Regulated Amortisation
Period or the Rapid Amortisation Period pursuant to Clause 5.10(g)(2),
5.10(i)(ii) and 5.10(l)(ii) and which will be considered to form part of the
Class A Monthly Principal Amount, Class B Monthly Principal Amount or Class C
Monthly Principal Amount, as the case may be Provided, however, for the
avoidance of doubt, such term shall not include any Excess Principal Loss
Make-Up (default);

‘‘Qualified Institution’’ means an institution outside the United Kingdom which
at all times has a short-term unsecured debt rating of at least A-1+ by Standard
& Poor’s, and P-1 by Moody’s or an institution acceptable to each Rating Agency.

‘‘Quarterly Available Spread Percentage’’ means unless otherwise specified, with
respect to the date falling three Business Days prior to a Distribution Date, an
amount equal to the percentage sum of the average Portfolio Yield for the
immediately preceding three Monthly Periods minus the average Expense Rate for
the immediately preceding three Monthly Periods.

‘‘Rapid Amortisation Period’’ shall mean the period commencing on the Pay Out
Commencement Date (other than a Pay Out Commencement Date resulting solely from
a Regulated Amortisation Trigger Event) and ending on the earlier to occur of
(a) the Series 2006-2 Termination Date and (b) the termination of the
Receivables Trust pursuant to Clause 6.3 or Clause 8 of the Receivables Trust
Deed and Servicing Agreement;

‘‘Rating Agencies’’ shall mean Moody's and Standard & Poor's and ‘‘Rating
Agency’’ shall mean either of them and shall include Fitch Ratings Limited if
Fitch Ratings Limited is then rating the Series 2006-2 Associated Debt;

‘‘Rating Agency Condition’’ shall mean the notification in writing by each
Rating Agency to the Transferor, the Servicer and the Receivables Trustee that
an action will not result in such Rating Agency reducing or withdrawing its then
existing rating of any outstanding Associated Debt with respect to which it is a
Rating Agency;

‘‘Reallocated Class B Principal Collections’’ shall mean, with respect to any
Distribution Date, Principal Collections calculated by reference to the Class B
Investor Interest but which are to be applied as Finance Charge Collections in
accordance with Part 4, Clause 5.16 in an amount not to exceed the product of:

[spacer.gif] [spacer.gif] (a)  the Class B Investor Percentage with respect to
the Monthly Period relating to such Distribution Date; and

[spacer.gif] [spacer.gif] (b)  the Investor Percentage with respect to the
Monthly Period relating to such Distribution Date; and

[spacer.gif] [spacer.gif] (c)  an amount equal to the aggregate amount of
Principal Collections with respect to the Monthly Period relating to such
Distribution Date,

Provided, however, that such amount shall not exceed the Class B Investor
Interest after giving effect to any unreinstated Class B Investor Charge-Offs
(but such that Class B Investor Charge-Offs shall not be reinstated to the
extent of any Principal Loss Make-Up (charge-offs) identified on any previous
Distribution Date pursuant to Clause 5.10(j)(ii) which are treated as part of
the Class B Monthly Principal Amount) as of such Distribution Date;

‘‘Reallocated Class C Principal Collections’’ shall mean, with respect to any
Distribution Date, Principal Collections calculated by reference to the Class C
Investor Interest but which are to be applied as Finance Charge Collections in
accordance with Part 4, Clause 5.15 in an amount not to exceed the product of:

[spacer.gif] [spacer.gif] (a)  the Class C Investor Percentage with respect to
the Monthly Period relating to such Distribution Date; and

[spacer.gif] [spacer.gif] (b)  the Investor Percentage with respect to the
Monthly Period relating to such Distribution Date; and

[spacer.gif] [spacer.gif] (c)  an amount equal to the aggregate amount of
Principal Collections with respect to the Monthly Period relating to such
Distribution Date,

37


--------------------------------------------------------------------------------


Table of Contents

Provided, however, that such amount shall not exceed the Class C Investor
Interest after giving effect to any unreinstated Class C Investor Charge-Offs
(but such that Class C Investor Charge-Offs shall not be reinstated to the
extent of any Principal Loss Make-Up (charge-offs) identified on any previous
Distribution Date pursuant to Clause 5.10(m)(ii) which are treated as part of
the Class C Monthly Principal Amount) as of such Distribution Date;

‘‘Record Date’’ shall mean, with respect to any Distribution Date and any
Distribution Date, the last Business Day of the preceding Monthly Period;

‘‘Refunded Utilised Principal Collections’’ shall mean a constituent element of
any payment of Additional Consideration paid by the Series 2006-2 Investor
Beneficiary to the Receivables Trustee in the circumstances and manner set out
in Clauses 3(c) and 6(d) of the Supplement (and with reference to the
calculations in Part 4, Clause 5.10(j)(i), 5.10(m)(i), 5.15(e) and 5.16(e) of
the Schedule);

‘‘Regulated Amortisation Period’’ shall mean the period commencing on the
occurrence of a Regulated Amortisation Trigger Event, and ending on the earlier
to occur of (i) the commencement of the Rapid Amortisation Period or (ii) the
Series 2006-2 Termination Date;

‘‘Regulated Amortisation Trigger Event’’ shall have the meaning specified in
Part 6 of the Schedule;

‘‘Related Debt’’ shall mean in respect of Series 2006-2, for the purposes of the
definition thereof in the Master Definitions Schedule, the Series 2006-2 Related
Debt;

‘‘Required Accumulation Factor Number’’ shall be equal to a fraction, rounded up
to the nearest whole number the numerator of which is one and the denominator of
which is equal to the lowest monthly principal payment rate on the Designated
Accounts for the 12 months preceding the date of such calculation;

‘‘Required Reserve Amount’’ shall mean, with respect to any Distribution Date on
or after the Reserve Account Funding Date, an amount equal to:

[spacer.gif] [spacer.gif] (a)  the amount specified in the Series 2006-2
Prospectus Supplement/Final Terms; or

[spacer.gif] [spacer.gif] (b)  any other amount designated by the Transferor
Beneﬁciary; provided that, the Transferor Beneficiary shall not designate an
amount less than that speciﬁed in the relevant Prospectus Supplement/Final Terms
unless it has ﬁrst provided the Servicer and the Receivables Trustee with (a)
evidence that each Rating Agency has notiﬁed the Sponsor, the Servicer and the
Receivables Trustee that such lesser amount will not result in that Rating
Agency reducing or withdrawing its then existing rating of any outstanding
Related Debt and (b) an ofﬁcer’s certiﬁcate to the effect that, based on the
facts known to that ofﬁcer at that time, in the reasonable belief of the
Transferor Beneﬁciary, the designation will not cause a Pay Out Event to occur
or an event that, after the giving of notice or the lapse of time, would cause a
Pay Out Event to occur.

‘‘Required Retained Principal Collections’’ shall mean those Principal
Collections retained in the undivided Principal Collections Ledger each month
calculated by reference to the Required Retained Principal Collections
Percentage, that can be utilised, if needed, as Utilised Required Retained
Principal Collections;

‘‘Required Retained Principal Collections Percentage’’ shall mean either (a)
with respect to any Monthly Period commencing during the Revolving Period, a
percentage equal to the aggregate of the Class B Floating Investor Percentage
and the Class C Floating Investor Percentage for such Monthly Period, or (b)
with respect to any Monthly Period commencing after the end of the Revolving
Period, a percentage equal to the aggregate of the Class B Fixed Investor
Percentage and the Class C Fixed Investor Percentage for such Monthly Period;

‘‘Required Spread Account Amount’’ will be determined on each Determination
Date, and shall mean the product of (i) the Spread Account Percentage in effect
on such date and (ii) the Series 2006-2 Initial Investor Interest Provided, that
in no event will the Required Spread Account Amount exceed the Class C Debt
Amount (after taking into account any payments to be made on the related
Distribution Date);

‘‘Reserve Account’’ shall have the meaning specified in Clause 5.21(a)(i);

38


--------------------------------------------------------------------------------


Table of Contents

‘‘Reserve Account Funding Date’’ shall mean the Distribution Date in the Monthly
Period occurring 3 months prior to the commencement of the Controlled
Accumulation Period;

‘‘Reserve Account Surplus’’ shall mean, with respect to any Distribution Date on
or after the Reserve Account Funding Date, the amount, if any, by which the
amount on deposit in the Reserve Account and credited to the Series 2006-2
Reserve Account Ledger exceeds the Required Reserve Amount;

‘‘Reserve Account Surplus Amount’’ shall mean a constituent element of any
payment of Additional Consideration paid by the Series 2006-2 Investor
Beneficiary to the Receivables Trustee in the circumstances and manner set out
in Part 2, Clause 3(c), 6(d)(iii) and 11(d) of the Supplement (and with
reference to the calculations in Part 5, Clause 5.21(d) and (e) of the
Schedule);

‘‘Reserve Draw Amount’’ shall have the meaning specified in Clause 5.21(c);

‘‘Reserve Investment Proceeds’’ shall mean, with respect to each Distribution
Date the investment earnings on funds in the Reserve Account (net of investment
expenses and losses) for the period from and including the immediately preceding
Distribution Date to but excluding such Distribution Date;

‘‘Retained Principal Collections’’ shall mean, with respect to any Monthly
Period, the aggregate amount credited to the Undivided Principal Collections
Ledger for such Monthly Period pursuant to Clause 5.5(a)(ii)(A) or deposited in
the Principal Funding Account and credited to the relevant Series' Principal
Funding Ledger pursuant to Clause 5.5(a)(ii)(B), 5.5(b)(ii) or deposited in the
Principal Funding Account and credited to the relevant Series' Principal Funding
Ledger pursuant to Clause 5.5(b)(iii) and 5.5(c)(ii)(A) or deposited in the
Principal Funding Account and credited to the relevant Series' Principal Funding
Ledger pursuant to Clause 5.5(c)(ii)(B) (as the case may be) in each case, as
applicable to such Monthly Period;

‘‘Revolving Period’’ shall mean the period from and including the Closing Date
to, but not including, the earlier of (a) the day the Controlled Accumulation
Period commences and (b) the Pay Out Commencement Date;

‘‘Schedule’’ shall mean the Schedule to this Supplement;

‘‘Security Trustee’’ shall mean Law Debenture Trust Company of New York in its
capacity as Security Trustee under the Security Trust Deed;

‘‘Security Trust Deed’’ shall mean the security trust deed dated on or about the
Closing Date and entered into by the Loan Note Issuer and the Security Trustee;

‘‘Series 2006-2 Associated Debt’’ shall mean the Class A Associated Debt, the
Class B Associated Debt and the Class C Associated Debt;

‘‘Series 2006-2 Associated Debt Prospectus’’ shall mean the approved listing
particulars for a listing on the London Stock Exchange of the Series 2006-2
Associated Debt dated 15 November 2006;

‘‘Series 2006-2 Finance Charge Collections Ledger’’ shall mean the sub-ledger in
the Trustee Collection Account held on a segregated bare trust for the sole
benefit of the Investor Beneficiary, in respect of Series 2006-2;

‘‘Series 2006-2 Initial Investor Interest’’ shall mean £397,035,469;

‘‘Series 2006-2 Investor Beneficiary’’ means Turquoise Funding 1 Limited, a
company incorporated in Jersey and having its registered office at 6 New Street,
St. Helier, Jersey, JE2 3RA Channel Islands;

‘‘Series 2006-2 Investor Interest’’ shall mean, on any date of determination, an
amount equal to the Series 2006-2 Initial Investor Interest as reduced by the
aggregate of:

[spacer.gif] [spacer.gif] (a)  Principal Collections, (but excluding, for the
avoidance of doubt, amounts expressed to be treated as such for the purpose of
the calculations set out in the Schedule) distributed to the Series 2006-2
Investor Beneficiary in respect of Series 2006-2 (with the effect that the
aggregate amount of the Series 2006-2 Investor Beneficiary's beneficial
entitlement in the Undivided Bare Trust and the Series 2006-2 Investor
Beneficiary's Segregated Bare Trust in respect of Series 2006-2 is reduced)
prior to such date (but for the avoidance of doubt, the distribution and
transfer of amounts representing principal from the Undivided Bare Trust to the
Series 2006-2 Investor Beneficiary's Segregated Bare Trust shall not be treated
as a payment of principal to the Series 2006-2 Investor Beneficiary);

39


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (b)  Principal Collections used by the Series 2006-2
Investor Beneficiary in respect of Series 2006-2 as Utilised Required Retained
Principal Collections as reduced by the aggregate of that part of the Additional
Consideration paid by the Series 2006-2 Investor Beneficiary in accordance with
Clause 3(c) identified as ‘‘Refunded Utilised Principal Collections’’;

[spacer.gif] [spacer.gif] (c)  Investor Default Amounts as reduced by the
aggregate of that part of the Additional Consideration paid by the Series 2006-2
Investor Beneficiary in accordance with Clause 3(c) identified as ‘‘Loss Make-Up
(default)’’ referable to Series 2006-2 and the amount of any Investor
Charge-Offs identified on any Distribution Date in respect of such Investor
Default Amounts; and

[spacer.gif] [spacer.gif] (d)  Investor Charge-Offs as reduced by the aggregate
of that part of the Additional Consideration paid by the Series 2006-2 Investor
Beneficiary in accordance with Clause 3(c) as ‘‘Loss Make-Up (charge-off)’’
(excluding, for the avoidance of doubt, any Investor Default Amounts as reduced
by the aggregate of that part of the Additional Consideration paid by the Series
2006-2 Investor Beneficiary in accordance with Clause 3(c) as ‘‘Loss Make-Up
(default)’’);

all calculated as at that date;

‘‘Series 2006-2 Finance Charge Collections Ledger’’ shall mean the sub-ledger in
the Finance Charge Collections Ledger established in respect of the Trustee
Collection Account for the benefit of Series 2006-2 pursuant to Clause 5.1(c)
and recording amounts held on a segregated bare trust for the sole benefit of
the Loan Note Issuer, in respect of Series 2006-2;

‘‘Series 2006-2 Issuer’’ shall mean Sherwood Castle Funding Series 2006-2 plc as
issuer of the Associated Debt and its successors and assigns as beneficial
holder of the Series 2006-2 Related Debt;

‘‘Series 2006-2 Loan Note Certificates’’ shall mean the certificates issued by
the Loan Note Issuer evidencing the Series 2006-2 Related Debt;

‘‘Series 2006-2 Pay Out Event’’ shall have the meaning specified in Part 6 of
the Schedule;

‘‘Series 2006-2 Principal Funding Ledger’’ means a ledger in the Principal
Funding Account regarding amounts held on a segregated bare trust for the sole
benefit of the Loan Note Issuer, in respect of Series 2006-2;

‘‘Series 2006-2 Related Debt’’ shall mean each of the Class A Loan Note, the
Class B Loan Note and the Class C Loan Note issued by the Loan Note Issuer
pursuant to a supplement to the Security Trust Deed as constituting Series
2006-2 with the rights and priorities between such loan notes as set out
therein;

‘‘Series 2006-2 Relevant Documents’’ shall have the meaning specified in Clause
10(b)(i) of the Supplement;

‘‘Series 2006-2 Reserve Account Ledger’’ means the ledger established in respect
of the Reserve Account recording amounts on segregated bare trust for the sole
benefit of the Loan Note Issuer in respect of Series 2006-2;

‘‘Series 2006-2 Scheduled Redemption Date’’ shall mean the Distribution Date
falling in 15 May 2009;

‘‘Series 2006-2 Servicing Fee Amount’’ shall have the meaning specified in
paragraph (a)(iii) of Part 2 of the Schedule;

‘‘Series 2006-2 Supplement’’ means this Deed;

‘‘Series 2006-2 Termination Date’’ shall mean the earlier to occur of (a) the
Distribution Date on which the Series 2006-2 Investor Interest is reduced to
zero and is not capable of reinstatement pursuant to the Receivables Trust and
Servicing Agreement as supplemented by the Series 2006-2 Supplement, or (b) the
Distribution Date falling in May 2011;

‘‘Series 2006-2 Trustee Fee’’ shall mean an amount payable in twelve equal
instalments in respect of the fees of the Receivable Trustee allocable to Series
2006-2;

‘‘Series Loan Note Issuer Account’’ shall mean a bank account held at a bank in
Jersey in the name of the Loan Note Issuer to be used for the purpose of
receiving amounts distributable from the Receivables Trust to the Loan Note
Issuer as Series 2006-2 Investor Beneficiary;

40


--------------------------------------------------------------------------------


Table of Contents

‘‘Series Principal Shortfall’’ shall mean with respect to any Distribution Date,
the excess, if any, of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  (i) with respect to any Distribution
Date during the Controlled Accumulation Period or the Regulated Amortisation
Period, the Controlled Deposit Amount for such Distribution Date; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  with respect to any Distribution
Date during the Rapid Amortisation Period, the Series 2006-2 Investor Interest;

Over

[spacer.gif] [spacer.gif] (b)  the Retained Principal Collections for the
related Monthly Period plus the aggregate amount of Principal Loss Make-Up
(defaults) and Principal Loss Make-Up (charge-offs) for the related Monthly
Period minus the Reallocated Class B Principal Collections and the Reallocated
Class C Principal Collections for such Distribution Date;

‘‘Servicer Interchange Amount’’ shall have the meaning specified in Part 2,
paragraph (a)(ii);

‘‘Servicing Fee Rate’’ shall mean 0.8% per annum Adjusted Investor Interest of
each Series;

‘‘Shared Monthly Principal Payment’’ shall mean with respect to any Monthly
Period, for all Outstanding Issuance which is in an Amortisation Period or an
Accumulation Period, the sum of:

[spacer.gif] [spacer.gif] (a)  the controlled or regulated deposit amount for
the related Distribution Date for any Outstanding Issuance in a controlled
accumulation period or regulated amortisation period;

[spacer.gif] [spacer.gif] (b)  the relevant Investor Interest as of the end of
the prior Monthly Period taking into account any payments to be made on the
following Distribution Date for any Outstanding Issuance in a rapid amortisation
period; and

[spacer.gif] [spacer.gif] (c)  such other amounts as may be specified in the
related Series Supplements for all Outstanding Issuance;

‘‘Series Servicing Fee’’ shall have the meaning specified in paragraph (a)(iii)
of Part 2 of the Schedule;

‘‘Shared Principal Collections’’ shall mean, as the context may require, either;

[spacer.gif] [spacer.gif] (a)  the amount of Principal Collections calculated
for Series 2006-2 which may be applied to the series principal shortfall (or
equivalent) with respect to other Outstanding Issuance in Group One; or

[spacer.gif] [spacer.gif] (b)  the amounts of Principal Collections calculated
in respect of other Outstanding Issuance in Group One which the applicable
supplements for such Series specify are to be treated as ‘‘Shared Principal
Collections’’ and which may be applied and distributed to the Series 2006-2
Investor Beneficiary to cover the Series Principal Shortfall with respect to
Series 2006-2;

‘‘Spread Account’’ shall have the meaning specified in Part 4, Clause 5.18(a);

‘‘Spread Account Percentage’’ shall be determined on each Determination Date in
line with the Quarterly Available Spread Percentage or the Quarterly Express
Spread Percentage on that date under the Series 2006-2 Prospectus
Supplement/Final Terms.

‘‘Spread Account Surplus’’ shall mean, with respect to any Distribution Date,
the amount, if any, by which the Available Spread Account Amount exceeds the
Required Spread Account Amount;

‘‘Spread Account Surplus Amount’’ shall mean a constituent element of any
payment of Additional Consideration paid by the Series 2006-2 Investor
Beneficiary to the Receivables Trustee in the circumstances and manner set out
in Clauses 3(c), 6(d) and 11(c) of the Supplement (and with reference to the
calculations in Part 4, Clause 5.18(l) and (m) of the Schedule);

‘‘Supplement’’ shall mean this Series 2006-2 Supplement;

‘‘Supplemental Trust Deed’’ shall mean the Series 2006-2 Supplement to the
Security Trust Deed dated on or about the date hereof between inter alios the
Loan Note Issuer, the Security Trustee and the Class A Loan Note Holder, the
Class B Loan Note Holder and the Class C Loan Note Holder (as defined therein);

41


--------------------------------------------------------------------------------


Table of Contents

‘‘Sterling Equivalent’’ means the amount specified, converted at the currency
exchange rate specified in the relevant Swap Agreement or Swap Agreements for
each Class or Series of Series 2006-2 Associated Debt, as applicable;

‘‘Swap Agreement’’ shall mean (i) in respect of Class A, the Class A Swap
Agreement, (ii) in respect of Class B, the Class B Swap Agreement, and (iii) in
respect of Class C, the Class C Swap Agreement;

‘‘Swap Counterparty’’ shall mean, in the case of Series 2006-2, HSBC Bank plc in
its capacity as counterparty in respect of the Swap Agreements and its
successors and assigns;

‘‘TARGET system’’ means the Trans-European Automated Real-time Gross Settlement
Express Transfer system;

‘‘Termination Date’’ shall mean with respect to Series 2006-2, for the purposes
of the definition thereof in the Master Definitions Schedule, the Series 2006-2
Termination Date;

‘‘Total Withdrawal Amount’’ shall have the meaning specified in Clause
5.18(d)(ii)(A); and

‘‘Utilised Required Retained Principal Collections’’ means amounts utilised as
Reallocated Class C Principal Collections or (as the case may be) Reallocated
Class B Principal Collections.

42


--------------------------------------------------------------------------------


Table of Contents

Calculations and Information

Each month the Receivables Trustee will deliver to the Series 2006-2 Investor
Beneficiary calculations and information regarding the Receivables Trust, trust
allocations and distributions and movements of monies and credits to ledgers
between or in respect of the undivided trust and the segregated bare trusts. The
calculations, ledgers and information to be provided are set out in Parts 2
through 4 (inclusive) of this Schedule to the Series 2006-2 Supplement.

43


--------------------------------------------------------------------------------


Table of Contents

Part 2

Servicing Compensation, Acquired Interchange

The provisions of this Part 2 of this Schedule set out:

[spacer.gif] [spacer.gif] •  the method of calculating what part of the amounts
credited to the Series 2006-2 Finance Charge Collections Ledger for any Monthly
Period may be applied on the related Distribution Date in satisfying the
obligations of the Series 2006-2 Investor Beneficiary (under Clause 9.2(b) of
the Receivables Trust Deed and Servicing Agreement) to make payments to the
Receivables Trustee on the related Distribution Date in order to reimburse the
Receivables Trustee in whole or in part for amounts paid or payable by the
Receivables Trustee in respect of Servicing Fees; and

[spacer.gif] [spacer.gif] •  certain transfers and payments to be made in
satisfaction of the obligations referred to in the preceding paragraph.

The said provisions are without prejudice to the beneficial entitlement of the
Series 2006-2 Investor Beneficiary to all amounts credited to the Series 2006-2
Finance Charge Collections Ledger, as such entitlement is set out in the other
provisions of the Receivables Trust Deed and Servicing Agreement and of this
Supplement.

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] (a)  (i) Pursuant to Clause
9.2(b) of the Receivables Trust Deed and Servicing Agreement the share of the
Servicing Fee in respect of which the Receivables Trustee is entitled to be
reimbursed by Series 2006-2 with respect to each Distribution Date (the
‘‘Investor Servicing Fee Amount’’) shall be calculated to be an amount equal to
one-twelfth of the product of (1) the Servicing Fee Rate and (2) the weighted
average of the Series 2006-2 Investor Interest on each day of the Monthly Period
preceding the relevant Distribution Date Provided however, that with respect to
the first Distribution Date, the Investor Servicing Fee Amount shall be adjusted
pro-rata (the amount of the Investor Servicing Fee Amount, for the avoidance of
doubt, to be inclusive of VAT thereon, if any).

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  The portion of the Investor
Servicing Fee allocable to the Series 2006-2 Investor Beneficiary in respect of
the Series 2006-2 Investor Interest with respect to any Distribution Date (the
‘‘Series Servicing Fee’’) shall be equal to one-twelfth of the product of (a)
the Net Servicing Fee Rate and (b) the weighted average of the Series 2006-2
Investor Interest on each day of the prior Monthly Period.

Any payments made pursuant to or by reference to this paragraph (a) shall
satisfy the obligations of the Series 2006-2 Investor Beneficiary to make
payments to the Receivables Trustee as set out in Clause 11(a) of the
Supplement.

[spacer.gif] [spacer.gif] (b)  Except as specifically provided in paragraph (a)
of this Part 2 above, the Servicing Fee not being reimbursed by funds allocated
to or received from Series 2006-2 shall be paid by the cash flows from the
Receivables Trust allocated to the Transferor Beneficiary and other Outstanding
Issuance (as provided in the related Supplements), and for the avoidance of
doubt, in no event shall either:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Series 2006-2 Investor
Beneficiary be liable to pay any Servicing Fees to the Servicer; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Receivables Trust or the
Receivables Trustee be liable for any Servicing Fees in amounts exceeding the
aggregate of:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  the amounts referred to in paragraph
(a)(i) above; and

[spacer.gif] [spacer.gif] [spacer.gif] (2)  the cash flows referred to in this
paragraph (b) to the extent that the same are available for the purpose of
reimbursing the Receivables Trustee in respect of the Servicing Fees payable by
it.

The Servicing Fee allocable to Series 2006-2 will be payable to the Receivables
Trustee solely to the extent amounts are available for distribution in respect
thereof pursuant to Part 4, Clause 5.10(f) and (after taking into account any
Reallocated Class B Principal Collections and any Reallocated Class C Principal
Collections);

44


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (c)  Pursuant to Clause 5.2(b)(viii) of the
Receivables Trust Deed and Servicing Agreement, following the Transferor having
notified the Receivables Trustee and the Servicer, on or prior to each
Distribution Date, of the Investor Acquired Interchange Amount for the Monthly
Period preceding such Distribution Date, the Receivables Trustee acting on the
advice of the Servicer shall calculate the portion of such Investor Acquired
Interchange Amount allocable to Series 2006-2 with respect to such Monthly
Period, as described in this Clause as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount equal to the product of
(A) the Investor Acquired Interchange Amount paid or payable with respect to
such Monthly Period and (B) the Floating Investor Percentage; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  on each Distribution Date,
following the Transferor having paid the Investor Acquired Interchange Amount to
the Receivables Trustee by making a deposit in the Trustee Collection Account in
accordance with the Receivables Securitisation Deed, the Receivables Trust Deed
and Servicing Agreement and the letter supplementing servicing provisions dated
26 October 2006, the Receivables Trustee shall credit to the Series 2006-2
Finance Charge Collections Ledger, in immediately available funds, the portion
of Investor Acquired Interchange Amount allocable to Series 2006-2 with respect
to the preceding Monthly Period.

[spacer.gif] [spacer.gif] (d)  In the event that the Series 2006-2 Investor
Beneficiary incurs any liability to account to HM Revenue & Customs for VAT
under Section 8 of the VATA in respect of the Servicer Interchange Amount, the
Series Servicing Fee:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  each of the said amounts payable by
the Series 2006-2 Investor Beneficiary shall be reduced from its original amount
(X) to an amount (Y) such that Y plus the amount of VAT accountable under the
said Section 8 in relation to Y is equal to X; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  where any funds are transferred to
the Receivables Trustee in respect of any of the said amounts pursuant to, or as
described in, this Part of this Schedule:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  notwithstanding (i) above, the
amount to be so transferred shall continue to be amount Y plus the amount of VAT
accountable under the said Section 8 in relation to Y; and

[spacer.gif] [spacer.gif] [spacer.gif] (2)  the Receivables Trustee shall
receive the amount of the VAT accountable under the said Section 8 in relation
to Y by the Series 2006-2 Investor Beneficiary and shall pay the said amount to
HM Revenue & Customs in satisfaction of the Series 2006-2 Investor Beneficiary's
liability to so account for such VAT.

45


--------------------------------------------------------------------------------


Table of Contents

Part 3

Trustee Payment Amount

Trustee Payment Amount

[spacer.gif] [spacer.gif] (a)  On each Distribution Date the Receivables Trustee
shall be entitled to receive Additional Consideration pursuant to Clause 7.15 of
the Receivables Trust Deed and Servicing Agreement paid by the Series 2006-2
Investor Beneficiary. The share of the Aggregate Trustee Payment Amount
allocable to Series 2006-2 with respect to such Distribution Date (the ‘‘Trustee
Payment Amount’’) shall be equal to the product of (1) a fraction, the numerator
of which is the Series 2006-2 Investor Interest as of the last day of the
Monthly Period preceding such Distribution Date and the denominator of which is
the aggregate of the investor interests of each Series in respect of which such
Aggregate Trustee Payment Amount was incurred and (2) the relevant Aggregate
Trustee Payment Amount as has been certified to the Servicer by the end of any
Monthly Period as being accrued due and payable in respect of such Monthly
Period plus an amount equal to one-twelfth of the annual Series 2006-2 Trustee
Fee to the extent accrued due and payable on such Distribution Date;

[spacer.gif] [spacer.gif] (b)  Except as specifically provided in paragraph (a)
of this Part 3 above, the Aggregate Trustee Payment Amount not allocated to
Series 2006-2 shall be paid by the cash flows from the Receivables Trust
allocated to other Outstanding Issuance (as provided in the related
Supplements), and, for the avoidance of doubt, in no event shall the Receivables
Trust or Series 2006-2 be liable therefor. The Aggregate Trustee Payment Amount
allocable to Series 2006-2 will be payable to the Receivables Trustee solely to
the extent amounts are available for distribution in respect thereof pursuant to
Part 4, Clause 5.10(a) (for the avoidance of doubt, taking into account the
Reallocated Class B Principal Collections and the Reallocated Class C Principal
Collections).

46


--------------------------------------------------------------------------------


Table of Contents

Part 4

Addition to Clause 5 of the Receivables Trust Deed and Servicing Agreement

[spacer.gif] [spacer.gif] 5.4  Series 2006-2 Finance Charge Collections Ledger

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Receivables Trustee shall
establish a ledger within the Trustee Collection Account held for the Series
2006-2 Investor Beneficiary entitled ‘‘Series 2006-2 Finance Charge Collections
Ledger’’. The Receivables Trustee shall hold all amounts allocated to the Series
2006-2 Finance Charge Collections Ledger on a Segregated Bare Trust for the
benefit of the Series 2006-2 Investor Beneficiary. The Receivables Trustee
shall, from time to time, promptly upon their identification, credit amounts
held in the Trustee Collection Account which are identified in accordance with
Clause 5.2(b) as representing Finance Charge Collections and Acquired
Interchange to the Series 2006-2 Finance Charge Collections Ledger as provided
in Clause 5.5. The Series 2006-2 Investor Beneficiary shall at all times be
entitled to make demand for all or any portion of the monies held on any of the
bare trusts referred to in this Clause 5.4(a). Any monies not so demanded shall
be distributed in accordance with the terms of the Receivables Trust Deed and
Servicing Agreement and this Supplement.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  The Receivables Trustee, as trustee
of the Receivables Trust, shall possess all legal right, title and interest in
all amounts credited from time to time to the Series 2006-2 Finance Charge
Collections Ledger and in all proceeds thereof.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  The Receivables Trustee at all times
shall maintain accurate records reflecting the Series 2006-2 Finance Charge
Collections Ledger and each debit or credit recorded therein.

[spacer.gif] [spacer.gif] 5.5  Calculations and Distributions

[spacer.gif] [spacer.gif] (a)  Calculations and Distributions During the
Revolving Period

During the Revolving Period, the Receivables Trustee, acting on the advice of
the Servicer, shall, prior to the close of business on each Relevant Date
(including, for the avoidance of doubt, each Distribution Date) on which amounts
are deposited in the Trustee Collection Account effect the transfers detailed
below in this Clause 5.5(a):

[spacer.gif] [spacer.gif] [spacer.gif] (i)  distribute to the Series 2006-2
Investor Beneficiary by crediting to the Series 2006-2 Finance Charge
Collections Ledger:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  in relation to Finance Charge
Collections deposited in the Trustee Collection Account on such Relevant Date,
an amount equal to the product of (1) the Floating Investor Percentage for the
Monthly Period in which such Finance Charge Collections arise and (2) the
aggregate amount of such Finance Charge Collections processed on the related
Date of Processing; and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  in relation to Acquired Interchange
transferred to the Trustee Collection Account, an amount equal to the product of
(1) the Floating Investor Percentage for the Monthly Period preceding that in
which such Distribution Date falls and (2) the aggregate amount of Acquired
Interchange deposited in the Trustee Collection Account on such Distribution
Date,

in each case to be applied in accordance with Clause 5.10.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  In relation to Principal
Collections deposited in the Trustee Collection Account on such Relevant Date,
an amount equal to the product of (A) the Floating Investor Percentage for the
Monthly Period in which such Principal Collections arise and (B) the aggregate
amount of such Principal Collections, shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  an amount equal to the product of
(1) the Required Retained Principal Collections Percentage for the Monthly
Period in which such Principal Collections arise and (2) the aggregate amount of
such Principal Collections, shall be retained in the undivided Principal
Collections Ledger as ‘‘Required Retained Principal Collections’’ to be utilised
on a Distribution Date in accordance with Clauses 5.15 and 5.16;

47


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (B)  an amount equal to the product of
(1) a percentage equal to 100% less the Required Retained Principal Collections
Percentage and (2) the aggregate amount of such Principal Collections, shall be
retained in the undivided Principal Collections Ledger as Group One Retained
Principal Collections, such amount, if any, to be applied as Shared Principal
Collections (to the extent of funds available) in accordance with Clause 5.17;
and

[spacer.gif] [spacer.gif] [spacer.gif] (C)  once the applications detailed in
(A) and (B) above have been made, all remaining Principal Collections (if any)
credited to the Principal Collections Ledger on such Relevant Date will be
transferred to the Trustee Investment Account to be utilised as Cash Available
for Investment in accordance with Clause 5.6(a).

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  On each Distribution Date, amounts
deposited to the Trustee Collection Account and credited to and retained in the
undivided Principal Collections Ledger during the related Monthly Period shall
be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  an amount equal to the Required
Retained Principal Collections not utilised as Utilised Required Retained
Principal Collections or as Shared Principal Collections, shall be utilised as
Cash Available for Investment on such Distribution Date in accordance with
Clause 5.6(a);

[spacer.gif] [spacer.gif] [spacer.gif] (b)  an amount equal to amounts credited
to the undivided Principal Collections Ledger as Group One Retained Principal
Collections not utilised as Shared Principal Collections shall be utilised as
Cash Available for Investment on such Distribution Date in accordance with
Clause 5.6(a);

[spacer.gif] [spacer.gif] (b)  Calculations and Distributions During the
Controlled Accumulation Period

During the Controlled Accumulation Period, the Receivables Trustee, acting on
the advice of the Servicer, shall, prior to the close of business on the
Relevant Date (including, for the avoidance of doubt, each Distribution Date) on
which amounts are deposited in the Trustee Collection Account effect the
transfers and matters detailed below in this Clause 5.5(b).

[spacer.gif] [spacer.gif] [spacer.gif] (i)  distribute to the Series 2006-2
Investor Beneficiary by crediting to the Series 2006-2 Finance Charge
Collections Ledger:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  in relation to Finance Charge
Collections deposited in the Trustee Collection Account on such Relevant Date,
an amount equal to the product of (1) the Floating Investor Percentage for the
Monthly Period in which such Finance Charge Collections arise and (2) the
aggregate amount of Finance Charge Collections processed on the relevant Date of
Processing; and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  in relation to Acquired Interchange
transferred to the Trustee Collection Account, an amount equal to the product of
(1) the Floating Investor Percentage for the Monthly Period preceding that in
which the relevant Distribution Date falls and (2) the aggregate amount of
Acquired Interchange transferred to the Trustee Collection Account on such
Distribution Date,

in each case to be applied in accordance with Clause 5.10.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  An amount equal to the product of
(A) the Required Retained Principal Collections Percentage for the Monthly
Period in which such Principal Collections arise, (B) the Fixed Investor
Percentage for the Monthly Period in which such Principal Collections arise and
(C) the aggregate amount of Principal Collections processed on the relevant Date
of Processing shall be retained in the undivided Principal Collections Ledger of
the Trustee Collection Account for application in accordance with Clauses 5.15
and 5.16 on the Distribution Date for such Monthly Period.

48


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  An amount equal to the product of
(A) a percentage equal to the Fixed Investor Percentage for the Monthly Period
in which such Principal Collections arise, (B) a percentage equal to 100% less
the Required Retained Principal Collections Percentage and (C) the aggregate
amount of Principal Collections processed on the relevant Date of Processing:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  first, shall be retained in the
undivided Principal Collections Ledger as Group One Retained Principal
Collections representing Series 2006-2's pro rata share of the Daily Principal
Shortfall up to an amount equal to the Series 2006-2's pro rata share of the
Daily Principal Shortfall on the Relevant Date to be utilised in accordance with
Clause 5.11(b); then

[spacer.gif] [spacer.gif] [spacer.gif] (2)  secondly, any excess shall be
utilised as Cash Available for Investment in accordance with Clause 5.6(b).

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  on each Distribution Date, amounts
deposited in the Trustee Collection Account and credited to and retained in the
undivided Principal Collections Ledger during the related Monthly Period shall
be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  an amount equal to Required Retained
Principal Collections not utilised as Utilised Required Retained Principal
Collections or as part of the Controlled Deposit Amount or as Shared Principal
Collections, shall be utilised as Cash Available for Investment on such
Distribution Date in accordance with Clause 5.6(b);

[spacer.gif] [spacer.gif] [spacer.gif] (2)  an amount equal to amounts credited
to the undivided Principal Collections Ledger as Group One Retained Principal
Collections not utilised as part of the Controlled Deposit Amount or Shared
Principal Collections shall be utilised as Cash Available for Investment on such
Distribution Date in accordance with Clause 5.6(b).

[spacer.gif] [spacer.gif] (c)  Calculations and Distributions During the
Regulated Amortisation Period

During the Regulated Amortisation Period, the Receivables Trustee, acting on the
advice of the Servicer, shall, prior to the close of business on the Relevant
Date (including for the avoidance of doubt, each Distribution Date) on which
amounts are deposited in the Trustee Collection Account effect the transfers
detailed below in this Clause 5.5(c):

[spacer.gif] [spacer.gif] [spacer.gif] (i)  distribute to the Series 2006-2
Investor Beneficiary by crediting to the Series 2006-2 Finance Charge
Collections Ledger:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  in relation to Finance Charge
Collections deposited in the Trustee Collection Account on such Relevant Date,
an amount equal to the product of (1) the Floating Investor Percentage for the
Monthly Period in which such Finance Charge Collections arise and (2) the
aggregate amount of such Finance Charge Collections processed on the relevant
Date of Processing; and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  in relation to Acquired Interchange
transferred to the Trustee Collection Account, an amount equal to the product of
(1) the Floating Investor Percentage for the Monthly Period preceding that in
which such Distribution Date falls and (2) the aggregate amount of Acquired
Interchange deposited in the Trustee Collection Account on such Distribution
Date,

in each case to be applied in accordance with Clause 5.10.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  in relation to Principal
Collections deposited in the Trustee Collection Account on such Relevant Date,
an amount equal to the product of (A) the Fixed Investor Percentage for the
Monthly Period in which such Principal Collections arise and (B) the aggregate
amount of such Principal Collections, shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  an amount equal to the product of
(1) the Required Retained Principal Collections Percentage for the Monthly
Period in which such Principal Collections arise and (2) the aggregate amount of
such Principal Collections, shall be retained in the undivided Principal
Collections Ledger as ‘‘Required Retained Principal Collections’’ to be utilised
on a Distribution Date in accordance with Clauses 5.15 and 5.16;

49


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (B)  an amount equal to (1) a percentage
equal to 100% less the Required Retained Principal Collections Percentage and
(2) the aggregate amount of such Principal Collections shall be retained in the
undivided Principal Collections Ledger as Group One Retained Principal
Collections, such amount, if any, to be applied as Shared Principal Collections
(to the extent of funds available) in accordance with Clause 5.17; and

[spacer.gif] [spacer.gif] [spacer.gif] (C)  once the applications or retentions
detailed in (A) and (B) above have been made, all further Principal Collections
(if any) credited to the undivided Principal Collections Ledger on such Relevant
Date will be utilised as Cash Available for Investment in accordance with Clause
5.6.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  On each Distribution Date, amounts
deposited to the Trustee Collection Account and credited to the undivided
Principal Collections Ledger during the related Monthly Period shall be applied
as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  an amount equal to the Required
Retained Principal Collections not utilised as Utilised Required Retained
Principal Collections or as part of the Controlled Deposit Amount or as Shared
Principal Collections, shall be utilised as Cash Available for Investment on
such Distribution Date in accordance with Clause 5.6;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  an amount equal to amounts credited
to the undivided Principal Collections Ledger as Group One Retained Principal
Collections not utilised as part of the Controlled Deposit Amount or Shared
Principal Collections shall be utilised as Cash Available for Investment on such
Distribution Date in accordance with Clause 5.6.

[spacer.gif] [spacer.gif] (d)  Calculations and Distributions During the Rapid
Amortisation Period

During the Rapid Amortisation Period, the Receivables Trustee, acting on the
advice of the Servicer, shall, prior to the close of business on the Relevant
Date (including for the avoidance of doubt, each Distribution Date) on which
amounts are deposited in the Trustee Collection Account effect the transfers
detailed below in this Clause 5.5(d):

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Distribute to the Series 2006-2
Investor Beneficiary by crediting to the Series 2006-2 Finance Charge
Collections Ledger:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  in relation to Finance Charge
Collections deposited in the Trustee Collection Account on such Relevant Date,
an amount equal to the product of (1) the Floating Investor Percentage for the
Monthly Period in which such Finance Charge Collections arise and (2) the
aggregate amount of such Finance Charge Collections processed on the relevant
Date of Processing; and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  in relation to Acquired Interchange
transferred to the Trustee Collection Account, an amount equal to the product of
(1) the Floating Investor Percentage for the Monthly Period in which such
Distribution Date falls and (2) the aggregate amount of the Investor Acquired
Interchange Amount deposited in the Trustee Collection Account on such
Distribution Date,

in each case to be applied in accordance with Clauses 5.10.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  In relation to Principal
Collections deposited in the Trustee Collection Account on such Relevant Date,
an amount equal to the product of (A) the Fixed Investor Percentage for the
Monthly Period in which such Principal Collections arise and (B) the aggregate
amount of such Principal Collections, such amount to be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  an amount equal to the product of
(1) the Required Retained Principal Collections Percentage for the Monthly
Period in which such Principal Collections arise and (2) the aggregate amount of
such Principal Collections credited to the undivided Principal Collections
Ledger, shall be retained in the undivided Principal Collections Ledger for
application as ‘‘Required Retained Principal Collections’’; and

50


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (B)  an amount equal to the product of
(1) 100% less the Required Retained Principal Collections Percentage and (2) the
aggregate amount of such Principal Collections credited to the undivided
Principal Collections Ledger, shall be retained in the undivided Principal
Collections Ledger as Group One Retained Principal Collections representing
Series 2006-2's pro rata share of the Daily Principal Shortfall up to an amount
equal to Series 2006-2's pro rata share of the Daily Principal Shortfall in the
Relevant Date Provided, however, that the aggregate of the amounts retained in
the undivided Principal Collections Ledger pursuant to Clause 5.5(d)(ii)(A) and
this Clause 5.5(d)(ii)(B) for any Monthly Period shall not exceed the Series
2006-2 Investor Interest as of the close of business on the last day of the
prior Monthly Period taking into account any adjustments to be made on the
related Distribution Date and any distributions to be made on the related
Distribution Date and any Utilised Required Retained Principal Collections on
such related Distribution Date relating to the Monthly Period during which such
amount is retained.

[spacer.gif] [spacer.gif] (e)  Credits to Ledgers

With respect to Series 2006-2, and notwithstanding anything in the Receivables
Trust Deed and Servicing Agreement or this Supplement to the contrary, the
Servicer will only be required to make credits in the relevant ledger in the
Trust Accounts in respect of Collections deposited in the Trustee Collection
Account and then transferred to the relevant ledgers, up to the required amount
to be credited to any such ledger.

[spacer.gif] [spacer.gif] (f)  Controlled Accumulation Period

The Controlled Accumulation Period is scheduled to commence at the close of
business on the day prior to the first Business Day of May 2008 Provided,
however, that, if the Controlled Accumulation Period Length (determined as
described in this Clause 5.5(f)) is less than 12 months, the date on which the
Controlled Accumulation Period actually commences shall be delayed to the first
Business Day of the month that is the number of months prior to the Series
2006-2 Scheduled Redemption Date at least equal to the Controlled Accumulation
Period Length and, as a result, the number of Monthly Periods in the Controlled
Accumulation Period will at least equal the Controlled Accumulation Period
Length.

On the Determination Date immediately preceding the Distribution Date in May
2008 and on each Determination Date thereafter until the Controlled Accumulation
Period actually begins, the Servicer will determine the ‘‘Controlled
Accumulation Period Length’’ which will equal the lowest number of months such
that the sum of the Controlled Accumulation Period Factors for each month during
such period will be equal to or greater than the Required Accumulation Factor
Number; Provided, however, that the Controlled Accumulation Period Length will
not be less than one month and Provided further that the Controlled Accumulation
Period Length shall equal the lowest number of months such that the product of
the Controlled Accumulation Period Length and the Controlled Deposit Amount
taking into consideration the Maximum Controlled Deposit Amount would be equal
to or greater than the Initial Investor Interest.

[spacer.gif] [spacer.gif] 5.6  Cash Available for Investment

[spacer.gif] [spacer.gif] (a)  Cash Available for Investment During the
Revolving Period

During the Revolving Period immediately following the allocations in Clause
5.5(a) and on the Closing Date the Receivables Trustee shall regard as Cash
Available for Investment (avoiding any double-counting) each of (i) the amounts
paid to the Trustee Investment Account on the Closing Date pursuant to Clause
3(b) of the Supplement, (ii) the amounts deposited in the Trustee Investment
Account as contemplated by Clause 6(d)(i) of the Supplement and (iii) the amount
standing to the credit of the undivided Principal Collections Ledger which has
been identified pursuant to Clause 5.5(a)(ii)(C) and 5.5(a)(iii) to be so
applied.

Such Cash Available for Investment shall be utilised in accordance with Clause
5.2(c) of the Receivables Trust Deed and Servicing Agreement.

51


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (b)  Cash Available for Investment During the
Controlled Accumulation Period or the Regulated Amortisation Period

[spacer.gif] [spacer.gif] [spacer.gif] (i)  During the Controlled Accumulation
Period immediately following the allocations in Clause 5.5(b) or during the
Regulated Amortisation Period immediately following the allocations in Clause
5.5(c) the Receivables Trustee shall regard as Cash Available for Investment
(avoiding any double-counting) each of (i) the amount credited to the undivided
Principal Collections Ledger which has been identified to be so applied pursuant
to (during the Controlled Accumulation Period) Clauses 5.5(b)(iii)(2) and
5.5(b)(iv) or (during the Regulated Amortisation Period) Clauses 5.5(c)(ii)(C)
and 5.5(c)(iii) and (ii) the amounts deposited in the Trustee Investment Account
as contemplated by Clause 6(d)(i) of the Supplement.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Such Cash Available for Investment
shall be utilised in accordance with Clause 5.2(c) of the Receivables Trust Deed
and Servicing Agreement.

[spacer.gif] [spacer.gif] (c)  Cash Available for Investment during the Rapid
Amortisation Period

During the Rapid Amortisation Period:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  until such time as the amount
retained in the undivided Principal Collections Ledger pursuant to Clause
5.5(d)(ii) for any Monthly Period equals the amount specified in the proviso to
Clause 5.5(d), calculations shall continue to be carried out and amounts shall
be retained in the undivided Principal Collections Ledger pursuant to Clause
5.5(d)(ii) but no other amounts of Principal Collections shall be attributed to
Series 2006-2 for any purpose; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  thereafter, any amounts calculated
pursuant to Clause 5.5(d)(ii) which are not retained in the undivided Principal
Collections Ledger as referable to Series 2006-2 shall be utilised as Cash
Available for Investment in accordance with Clause 5.2(c) of the Receivables
Trust Deed and Servicing Agreement either to make payments to the Transferor in
respect of Future Receivables or to make distributions to the Transferor
Beneficiary.

[spacer.gif] [spacer.gif] 5.7  Calculation of Monthly Required Expense Amounts

[spacer.gif] [spacer.gif] (a)  The calculated amount required to be notionally
transferred in respect of Class A from the Series 2006-2 Finance Charge
Collections Ledger in respect of each Distribution Date (the ‘‘Class A Monthly
Required Expense Amount’’) shall be the aggregate of the following:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount equal to the Trustee
Payment Amount plus any Trustee Payment Amount remaining unpaid in respect of
any previous Distribution Date; plus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  provided that the Class A Investor
Interest is greater than zero, the aggregate of (A) the Loan Note Issuer Costs
Amount and (B) the Issuer Costs Amount; plus

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  an amount which, in respect of the
Calculation Period ending on the associated Distribution Date, is equal to the
product of (1) a fraction, the numerator of which is the actual number of days
in such Calculation Period and the denominator of which is 365 (or 366 in the
case of any Finance Period ending in a leap year), (2) the Class A LN Rate in
effect for the related Finance Period and (3) the Class A Debt Amount as of the
Record Date preceding such Distribution Date (the ‘‘Class A Monthly Finance
Amount’’); plus

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  an amount equal to any unpaid Class
A Deficiency Amounts; plus

[spacer.gif] [spacer.gif] [spacer.gif] (v)  an amount equal to the product of
(A)(1) a fraction, the numerator of which is the actual number of days in such
Calculation Period with respect to the related Distribution Date and the
denominator of which is 365 (or 366 in the case of any Finance Period ending in
a leap year), times (2) the Class A LN Rate in effect for the related Finance
Period, plus 2% per annum, and (B) the unpaid Class A Deficiency Amounts (if
any) on the related Distribution Date for the immediately preceding Payment Date
(the ‘‘Class A Additional Finance Amount’’), plus

52


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  an amount which is equal to the
Monthly Expense Loan Amount,

and on the related Distribution Date the Receivables Trustee shall, to the
extent of available funds, deposit and credit funds equal to such amounts, in
accordance with Clause 5.10.

[spacer.gif] [spacer.gif] (b)  The calculated amount required to be transferred
notionally in respect of Class B from the Series 2006-2 Finance Charge
Collections Ledger in respect of each Distribution Date (the ‘‘Class B Monthly
Required Expense Amount’’) shall be the aggregate of the following:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount which, in respect of the
Calculation Period ending on the associated Distribution Date, is equal to the
product of (1) a fraction, the numerator of which is the actual number of days
in such Calculation Period and the denominator of which is 365 of (or 366 in the
case of any Finance Period ending in a leap year), (2) the Class B LN Rate in
effect for the related Finance Period and (3) the Class B Debt Amount as of the
Record Date preceding such Distribution Date (the ‘‘Class B Monthly Finance
Amount’’), plus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  provided that the Class A Investor
Interest is zero and the Class B Investor Interest is greater than zero, the
aggregate of (A) the Loan Note Issuer Costs Amount and (B) the Issuer Costs
Amount; plus

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  an amount equal to any unpaid
Class B Deficiency Amounts; plus

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  an amount equal to the product of
(A)(1) a fraction, the numerator of which is the actual number of days in such
Calculation Period with respect to the related Distribution Date and the
denominator of which is 365 (or 366 in the case of any Finance Period ending in
a leap year), times (2) the Class B LN Rate in effect for the related Finance
Period, plus 2% per annum, and (B) the unpaid Class B Deficiency Amounts (if
any) on the related Distribution Date for the immediately preceding Payment Date
(the ‘‘Class B Additional Finance Amount’’),

and on the related Distribution Date the Receivables Trustee shall, to the
extent of available funds, deposit and credit funds equal to such amounts in
accordance with Clause 5.10.

[spacer.gif] [spacer.gif] (c)  The calculated amount required to be transferred
notionally in respect of Class C from the Series 2006-2 Finance Charge
Collections Ledger in respect of each Distribution Date (the ‘‘Class C Monthly
Required Expense Amount’’) shall be the aggregate of the following:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount which, in respect of the
Calculation Period ending on the associated Distribution Date, is equal to the
sum of the product of (1) a fraction, the numerator of which is the actual
number of days in such Calculation Period and the denominator of which is 365
(or 366 in the case of any Finance Period ending in a leap year), (2) the Class
C LN Rate in effect for the related Finance Period and (3) the Class C Debt
Amount as of the Record Date preceding such Distribution Date (the ‘‘Class C
Monthly Finance Amount’’), plus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  provided that the Class A Investor
Interest is zero, the Class B Investor Interest is zero and the Class C Investor
Interest is greater than zero, the aggregate of (A) the Loan Notes Issuer Costs
Amount and (B) the Issuer Costs Amount; plus

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  an amount of any unpaid Class C
Deficiency Amounts; plus

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  an amount equal to the product of
(A)(1) a fraction, the numerator of which is the actual number of days in such
Calculation Period with respect to the related Distribution Date and the
denominator of which is 365 (or 366 in the case of any Finance Period ending in
a leap year), times (2) the Class C LN Rate in effect for the related Finance
Period, plus 2% per annum, and (B) the unpaid Class C Deficiency Amounts (if
any) on the related Distribution Date for the immediately preceding Payment Date
(the ‘‘Class C Additional Finance Amount’’),

and on the related Distribution Date the Receivables Trustee shall, to the
extent of available funds, deposit and credit funds equal to such amounts in
accordance with Clause 5.10.

53


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 5.8  Calculation of Monthly Principal Amounts

[spacer.gif] [spacer.gif] (a)  The calculated amount required to be distributed
from the undivided Principal Collections Ledger together with, in the case of
the Regulated Amortisation Period or the Rapid Amortisation Period, the amount
of Principal Loss Make-Up (default) and Principal Loss Make-Up (charge-offs) to
be distributed from the Series 2006-2 Finance Charge Collections Ledger on each
Distribution Date notionally in respect of Class A (the ‘‘Class A Monthly
Principal Amount’’), commencing on the Distribution Date in the month following
the month in which the Controlled Accumulation Period or, if earlier, the
Regulated Amortisation Period or the Rapid Amortisation Period, begins shall be
equal to the least of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount equal to the Available
Retained Principal Collections which are (A) standing to the credit of the
undivided Principal Collections Ledger and (B) in the case of the Regulated
Amortisation Period or the Rapid Amortisation Period, the aggregate of the
amounts credited to the Series 2006-2 Finance Charge Collections Ledger
identified as Principal Loss Make-Up (default) and Principal Loss Make-Up
(charge-offs) on such Distribution Date;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  for each Distribution Date with
respect to the Controlled Accumulation Period or the Regulated Amortisation
Period prior to the Series 2006-2 Scheduled Redemption Date, the Controlled
Deposit Amount for such Distribution Date; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  the Class A Adjusted Investor
Interest (after taking into account any adjustments to be made on such
Distribution Date pursuant to Clauses 5.13(a)(iii) and (iv) but not taking into
account any Class A Investor Default Amount on such Distribution Date for which
Principal Loss Make-Up (default) is calculated pursuant to Clause 5.10(g)(2))
prior to any amount being credited to the Series 2006-2 Principal Funding Ledger
on such day plus the amount credited to the Series 2006-2 Finance Charge
Collections Ledger on such Distribution Date identified as Principal Loss
Make-Up (charge-offs) pursuant to Clause 5.10(h)(ii).

[spacer.gif] [spacer.gif] (b)  The calculated amount required to be distributed
from the undivided Principal Collections Ledger together with, in the case of
the Regulated Amortisation Period or the Rapid Amortisation Period, the amount
of Principal Loss Make-Up (default) and Principal Loss Make-Up (charge-offs) to
be distributed from the Series 2006-2 Finance Charge Collections Ledger on each
Distribution Date notionally in respect of Class B (the ‘‘Class B Monthly
Principal Amount’’), commencing on the Distribution Date immediately preceding
the Class B Principal Commencement Date (after taking into account any payments
to be made on the related Distribution Date and any transfers on the related
Distribution Date) shall be an amount equal to the lesser of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount equal to the Available
Retained Principal Collections which are (A) standing to the credit of the
undivided Principal Collections Ledger and, (B) in the case of the Regulated
Amortisation Period or the Rapid Amortisation Period the aggregate of the
amounts credited to the Series 2006-2 Finance Charge Collections Ledger
identified as Principal Loss Make-Up (default) and Principal Loss Make-Up
(charge-offs) on such Distribution Date (minus the portion of such Available
Retained Principal Collections calculated as the Class A Monthly Principal
Amount on such Distribution Date); and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Class B Adjusted Investor
Interest (after taking into account any adjustments to be made on such
Distribution Date pursuant to Clauses 5.13(a)(ii) and 5.16(c) on such
Distribution Date but not taking into account any Class B Investor Default
Amount on such Distribution Date for which Principal Loss Make-Up (default) is
calculated pursuant to Clause 5.10(i)(ii)) prior to any amount being credited to
the Series 2006-2 Principal Funding Ledger on such day plus the amount credited
to the Series 2006-2 Finance Charge Collections Ledger on such Distribution Date
as Principal Loss Make-Up (charge-offs) pursuant to Clause 5.10(j)(ii).

[spacer.gif] [spacer.gif] (c)  The calculated amount required to be distributed
from the undivided Principal Collections Ledger together with, in the case of
the Regulated Amortisation Period or the Rapid Amortisation Period, the amount
of Principal Loss Make-Up (default) and Principal Loss Make-Up (charge-offs) to
be

54


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif]   distributed from the Series 2006-2 Finance Charge
Collections Ledger on each Distribution Date notionally in respect of Class C
(the ‘‘Class C Monthly Principal Amount’’), commencing on the Class C Principal
Commencement Date (after taking into account any payments to be made on the
related Distribution Date and any transfers on the related Distribution Date)
shall be an amount equal to the lesser of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount equal to the Available
Retained Principal Collections which are (A) standing to the credit of the
undivided Principal Collections Ledger and, (B) in the case of the Regulated
Amortisation Period or the Rapid Amortisation Period, the aggregate of the
amounts credited to the Series 2006-2 Finance Charge Collections Ledger
identified as Principal Loss Make-Up (defaults) and Principal Loss Make-Up
(charge-off) on such Distribution Date (minus the portion of such Available
Retained Principal Collections calculated as the Class A Monthly Principal
Amount and Class B Monthly Principal Amount on such Distribution Date); and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Class C Adjusted Investor
Interest (after taking into account any adjustments to be made on such
Distribution Date pursuant to Clauses 5.13(a)(i), 5.13(b)(i), 5.13(c)(i) and
(ii) and 5.15(b) on such Distribution Date) but not taking into account any
Class C Investor Default Amount on such Distribution Date for which Principal
Loss Make-Up (default) is calculated pursuant to Clause 5.10(l)(ii)) prior to
any amount being credited to the Series 2006-2 Principal Funding Ledger on such
day plus the amount credited to the Series 2006-2 Finance Charge Collections
Ledger on such Distribution Date identified as Principal Loss Make-Up
(charge-offs) pursuant to Clause 5.10(m)(ii).

Notwithstanding the provisions of (a), (b) and (c) above of this Clause 5.8,
during the Controlled Accumulation Period or the Regulated Amortisation Period
the aggregate amount of Available Retained Principal Collections transferable
from the Series 2006-2 Principal Collections Ledger and, in the case of the
Regulated Amortisation Period, the aggregate of the amounts credited to the
Series 2006-2 Finance Charge Collections Ledger identified as Principal Loss
Make-Up (defaults) and Principal Loss Make-Up (charge-offs) shall not exceed the
Controlled Deposit Amount for the relevant Distribution Date and in the event
that the aggregate of the Class A Monthly Principal Amount, the Class B Monthly
Principal Amount and the Class C Monthly Principal Amount (if any), in respect
of such Distribution Date as calculated in (a), (b) and (c) above exceeds the
Controlled Deposit Amount for the relevant Distribution Date, the Class C
Monthly Principal Amount will be reduced by the amount of such excess, (but not
so that the Class C Monthly Principal Amount is less than zero) and to the
extent of the excess over the Class C Monthly Principal Amount, the Class B
Monthly Principal Amount will be reduced by the amount of such excess, (but not
so that the Class B Monthly Principal Amount is less than zero) and the Class A
Monthly Principal Amount, Class B Monthly Principal Amount and Class C Monthly
Principal Amount shall be read and construed accordingly for all purposes.

[spacer.gif] [spacer.gif] 5.9  Coverage of Required Amount

[spacer.gif] [spacer.gif] (a)  On or before each Distribution Date, the
Receivables Trustee (acting on the advice of the Servicer) shall determine the
amount (the ‘‘Class A Required Amount’’), if any, by which the sum of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Class A Monthly Required Expense
Amount in respect of that Distribution Date; plus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Series Servicing Fee for the
prior Monthly Period, if any, plus any Series Servicing Fee due but not paid on
any prior Distribution Date; plus

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  the Class A Investor Default
Amount, if any, for the prior Monthly Period

exceeds Available Funds available for payment of such amounts for the related
Monthly Period.

[spacer.gif] [spacer.gif] (b)  On or before each Distribution Date, the
Receivables Trustee (acting on the advice of the Servicer) shall determine the
amount (the ‘‘Class B Required Amount’’), if any, by which the sum of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Class B Monthly Required Expense
Amount in respect of that Distribution Date; plus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Class B Investor Default
Amount, if any, for the prior Monthly Period

55


--------------------------------------------------------------------------------


Table of Contents

exceeds Available Funds available for payment of such amounts for the related
Monthly Period.

[spacer.gif] [spacer.gif] (c)  In the event that the Class A Required Amount for
such Distribution Date is greater than zero:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Servicer shall be required to
give the Receivables Trustee written notice of such positive Class A Required
Amount on or before such Distribution Date; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Required Retained Principal
Collections standing to the credit of the undivided Principal Collections Ledger
shall be utilised as specified in Clause 5.15 and Clause 5.16 and distributed to
the Series 2006-2 Investor Beneficiary by crediting to the Series 2006-2 Finance
Charge Collections Ledger, Provided, however, that such amount shall not exceed
the Class A Required Amount.

[spacer.gif] [spacer.gif] (d)  In the event that the Class B Required Amount for
such Distribution Date is greater than zero, the Required Retained Principal
Collections standing to the credit of the Series 2006-2 Finance Charge
Collections Ledger, (after applying the amounts referred to in paragraph (c)(ii)
above as provided therein) shall be applied as specified in Clause 5.15 and
distributed to the Series 2006-2 Investor Beneficiary by crediting the Series
2006-2 Finance Charge Collections Ledger, Provided, however, that, such amount
shall not exceed the Class B Required Amount.

[spacer.gif] [spacer.gif] 5.10  Payments of Amounts Representing Finance Charge
Collections

On or before each Distribution Date, the Servicer shall advise the Receivables
Trustee in writing of the amounts to transfer pursuant to this Clause 5.10 from
the Series 2006-2 Finance Charge Collections Ledger held on the Loan Note
Issuer's Segregated Bare Trust, and the Receivables Trustee, acting on such
advice substantially in the form of Exhibit A, shall transfer on such
Distribution Date, to the extent of Available Funds, the amounts required to be
so transferred. On each Distribution Date, an amount equal to the Available
Funds credited to the Series 2006-2 Finance Charge Collections Ledger for the
related Monthly Period will be transferred by the Receivables Trustee acting on
the Investor Beneficiary's behalf in the following order of priority:

[spacer.gif] [spacer.gif] (a)  an amount equal to the Trustee Payment Amount for
such Distribution Date plus any Trustee Payment Amount remaining unpaid in
respect of any previous Distribution Date shall be transferred into the Series
2006-2 Loan Note Issuer Account. It is acknowledged that the Loan Note Issuer
will then pay an amount equal to this amount to the Receivables Trustee as
Additional Consideration payable in accordance with Clauses 3(c) and 6(d)(ii) of
the Supplement (such amount being the ‘‘Investor Trustee Payment Amount’’);

[spacer.gif] [spacer.gif] (b)  an amount equal to the Loan Note Issuer Costs
Amount and the Issuer Costs Amount for such Distribution Date shall be deposited
by the Receivables Trustee acting on the advice of the Servicer into the Series
2006-2 Loan Note Issuer Account;

[spacer.gif] [spacer.gif] (c)  an amount (the ‘‘Class A Monthly Distribution
Amount’’) equal to (1) the Class A Monthly Finance Amount for such Distribution
Date, plus (2) any Class A Deficiency Amount for such Distribution Date, plus
(3) any Class A Additional Finance Amount in respect of a Distribution Date,
during the Revolving Period or the Controlled Accumulation Period, shall be
deposited by the Receivables Trustee in the Series 2006-2 Loan Note Issuer
Account (identified for Class A);

[spacer.gif] [spacer.gif] (d)  an amount equal to the Monthly Expense Loan
Amount, if any, for such Distribution Date shall be deposited in the Series
2006-2 Loan Note Issuer Account;

[spacer.gif] [spacer.gif] (e)  an amount (the ‘‘Class B Monthly Distribution
Amount’’) equal to (1) the Class B Monthly Finance Amount for such Distribution
Date, plus (2) any Class B Deficiency Amount for such Distribution Date, plus
(3) any Class B Additional Finance Amount for such Distribution Date, in respect
of a Distribution Date during the Revolving Period or the Controlled
Accumulation Period, shall be deposited in the Series 2006-2 Loan Note Issuer
Account (identified for Class B);

[spacer.gif] [spacer.gif] (f)  an amount equal to the Series Servicing Fee for
such Distribution Date plus amounts of any Series Servicing Fee due but not paid
to the Receivables Trustee on any prior Distribution Date shall be deposited
into the Series 2006-2 Loan Note Issuer Account. It is acknowledged that the
Loan Note Issuer will then pay an amount equal to this amount to the Receivables
Trustee as Additional Consideration payable in accordance with Part 2, Clauses
3(c) and 6(d)(ii) of the Supplement (identified as ‘‘Investor Servicing Fee
Amount’’ referable to Series 2006-2);

56


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (g)  an amount equal to the Class A Investor Default
Amount, if any, for the preceding Monthly Period shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  if such Distribution Date is during
the Revolving Period, the Controlled Accumulation Period or, with respect to
Class A Excess Principal Loss Make-Up (default), the Regulated Amortisation
Period then such amount shall be deposited in the Series 2006-2 Loan Note Issuer
Account it being acknowledged that the Loan Note Issuer will then pay an amount
equal to this amount to the Receivables Trustee as Additional Consideration
payable in accordance with Part 2 of the Schedule and Clause 3(c) and 6(d)(i) of
the Supplement (identified as ‘‘Class A Loss Make-Up (default)’’ referable to
Series 2006-2) and

[spacer.gif] [spacer.gif] [spacer.gif] (2)  if such Distribution Date is during
the Regulated Amortisation Period (other than with respect to Class A Excess
Principal Loss Make-Up (default)) or the Rapid Amortisation Period then such
amount shall be deposited in the Series 2006-2 Loan Note Issuer Account
(identified as part of the Class A Monthly Principal Amount as ‘‘Class A Excess
Principal Loss Make-Up (default)’’);

[spacer.gif] [spacer.gif] (h)  an amount equal to the aggregate amount of Class
A Investor Charge-Offs which have not been previously reinstated (net of any
Principal Loss Make-Up (charge offs) previously transferred to the Series 2006-2
Loan Note Issuer Account and identified as part of the Class A Monthly Principal
Amount) shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  on each Distribution Date during the
Revolving Period, the Controlled Accumulation Period or, with respect to Class A
Excess Principal Loss Make-Up (charge-offs) only, during the Regulated
Amortisation Period by transfer to the Series 2006-2 Loan Note Issuer Account
(it being acknowledged that the Loan Note Issuer will then pay an amount equal
to this amount to the Receivables Trustee as Additional Consideration in
accordance with Part 2, Clauses 3(c) and 6(d)(i) and utilised to reinstate the
Class A Investor Interest (identified as ‘‘Class A Loss Make-Up
(charge-offs)’’)) and

[spacer.gif] [spacer.gif] [spacer.gif] (2)  on each Distribution Date during the
Regulated Amortisation Period (other than with respect to Class A Excess
Principal Loss Make-Up (charge-off)) or the Rapid Amortisation Period, then such
amount shall remain credited to the Series 2006-2 Finance Charge Collections
Ledger (identified as ‘‘Class A Excess Principal Loss Make-Up (charge offs)’’);

[spacer.gif] [spacer.gif] (i)  an amount equal to the Class B Investor Default
Amount shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  on each Distribution Date during the
Revolving Period, the Controlled Accumulation Period or, with respect to Class B
Excess Principal Loss Make-Up (default) only, the Regulated Amortisation Period
by transfer to the Series 2006-2 Loan Note Issuer Account (it being acknowledged
that the Loan Note Issuer will then pay an amount equal to this amount to the
Receivables Trustee as Additional Consideration in accordance with Part 2,
Clauses 3(c) and 6(d)(i) (identified as ‘‘Class B Loss Make-Up (default)’’)) and

[spacer.gif] [spacer.gif] [spacer.gif] (2)  on each Distribution Date during the
Regulated Amortisation Period (other than with respect to Class B Excess
Principal Loss Make-Up (default)) or the Rapid Amortisation Period shall remain
credited to the Series 2006-2 Finance Charge Collections Ledger as ‘‘Class B
Excess Principal Loss Make-Up (default)’’) and utilised, for the purposes of
calculation only, to reinstate the Class B Investor Interest to the extent such
amount is considered as part of the Class A Monthly Principal Amount;

[spacer.gif] [spacer.gif] (j)  an amount equal to the aggregate amount of Class
B Investor Charge-Offs which have not been previously reinstated (net of any
Principal Loss Make-Up (charge offs) previously transferred to the Series 2006-2
Loan Note Issuer Account and identified as part of the Class B Monthly Principal
Payment) shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  on each Distribution Date during the
Revolving Period, the Controlled Accumulation Period or, with respect to Class B
Excess Principal Loss Make-Up (charge-off) only, the Regulated Amortisation
Period by transfer to the Series 2006-2 Loan Note Issuer Account

57


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif]   (it being acknowledged that the Loan
Note Issuer will then pay an amount equal to this amount to the Receivables
Trustee as Additional Consideration in accordance with Part 2, Clauses 3(c) and
6(d)(i) and utilised to reinstate the Class B Investor Interest (identified as
‘‘Class B Loss Make-Up (charge-offs)’’ and

[spacer.gif] [spacer.gif] [spacer.gif] (2)  on each Distribution Date during the
Regulated Amortisation Period (other than with respect to Class B Excess
Principal Loss Make-Up (charge-offs)) or the Rapid Amortisation Period shall
remain credited to the Series 2006-2 Finance Charge Collections Ledger
identified as ‘‘Class B Excess Principal Loss Make-Up (charge offs)’’);

[spacer.gif] [spacer.gif] (k)  an amount equal to the sum of the Class C Monthly
Finance Amount, the Class C Deficiency Amount and the Class C Additional Finance
Amount (as at such Distribution Date) (the ‘‘Class C Monthly Distribution
Amount’’) on a Distribution Date during the Revolving Period or the Controlled
Accumulation Period will be deposited in the Series Loan Note Issuer Account;

[spacer.gif] [spacer.gif] (l)  an amount equal to the Class C Investor Default
Amount shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  on each Distribution Date during the
Revolving Period, the Controlled Accumulation Period or, with respect to Class C
Excess Principal Loss Make-Up (default) only, the Regulated Amortisation Period
by transfer to the Series 2006-2 Loan Note Issuer Account (it being acknowledged
that the Loan Note Issuer will then pay an amount equal to this amount to the
Receivables Trustee as Additional Consideration in accordance with Part 2,
Clauses 3(c) and 6(d)(i) (identified as ‘‘Class C Loss Make-Up (default)’’)) and

[spacer.gif] [spacer.gif] [spacer.gif] (2)  on each Distribution Date during the
Regulated Amortisation Period (other than in respect to Class C Excess Principal
Loss Make-Up (default)) or the Rapid Amortisation Period such amount shall
remain credited to the Series 2006-2 Finance Charge Collections Ledger
identified as ‘‘Class C Excess Principal Loss Make-Up (default)’’) and utilised,
for the purposes of calculation only, to reinstate the Class C Investor Interest
to the extent such amount is considered as part of the Class A Monthly Principal
Amount and the Class B Monthly Principal Amount;

[spacer.gif] [spacer.gif] (m)  an amount equal to the aggregate amount by which
the Class C Investor Interest has been reduced below the Class C Initial
Investor Interest for reasons other than the payment of principal amounts to
Class C (but not in excess of the aggregate amount of such reductions which have
not been previously reinstated net of any Principal Loss Make-Up (charge offs)
previously identified in respect of Class C and transferred to the Series 2006-2
Loan Note Issuer Account and considered as part of the Class C Monthly Principal
Amount shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  on each Distribution Date during the
Revolving Period, the Controlled Accumulation Period or, with respect to Class C
Excess Principal Loss Make-Up (charge-off) only, the Regulated Amortisation
Period by transfer to the Series 2006-2 Loan Note Issuer Account (it being
acknowledged that the Loan Note Issuer will then pay an amount equal to this
amount to the Receivables Trustee as Additional Consideration in accordance with
Part 2, Clauses 3(c) and 6(d)(i) (identified as ‘‘Class C Loss Make-Up
(charge-offs)’’, as appropriate)) and utilised to reinstate the Class C Investor
Interest and

[spacer.gif] [spacer.gif] [spacer.gif] (2)  on each Distribution Date during the
Regulated Amortisation Period (other than with respect to Class C Excess
Principal Loss Make-Up (charge-off)) or the Rapid Amortisation Period shall
remain credited to the Series 2006-2 Finance Charge Collections Ledger
identified as ‘‘Class C Excess Principal Loss Make-Up (charge offs)’’) and
utilised, for the purposes of calculation only, to reinstate the Class A
Investor Interest and the Class B Investor Interest to the extent such amount is
considered as part of the Class A Monthly Principal Amount or the Class B
Monthly Principal Amount;

[spacer.gif] [spacer.gif] (n)  on each Distribution Date from and after the
Reserve Account Funding Date, but prior to the date on which the Reserve Account
for Series 2006-2 terminates as described in Clause 5.21(e), an amount up to the
excess, if any, of the Required Reserve Amount over the Available Reserve
Account Amount shall be deposited in the Reserve Account for Series 2006-2;

58


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (o)  on any Distribution Date, prior to the Class C
Release Date, on which the Available Spread Account Amount is less than the
Required Spread Account Amount, an amount up to the excess, if any, of the
Required Spread Account Amount over the Available Spread Account Amount will be
calculated and deposited in the Spread Account for Series 2006-2;

[spacer.gif] [spacer.gif] (p)  an amount equal to the Aggregate Investor
Indemnity Amount, if any, for the prior Monthly Period (together with any
amounts in respect of previous Monthly Periods which are unpaid) will be
deposited into the Series 2006-2 Loan Note Issuer Account. It is acknowledged
that the Loan Note Issuer will then pay an amount equal to this amount to the
Receivables Trustee as Additional Consideration in accordance with Clauses 3(c)
and 6(d)(iii) of the Supplement (such amount being identified as the ‘‘Investor
Indemnity Payment Amount’’);

[spacer.gif] [spacer.gif] (q)  on each Distribution Date in no order of priority
between them but in proportion to the respective amounts due, an amount equal
to: (i) the Loan Note Issuer Return for Series 2006-2 and (ii) an amount equal
to the Issuer Profit Amount will be deposited in the Series 2006-2 Loan Note
Issuer Account;

[spacer.gif] [spacer.gif] (r)  on each Distribution Date an amount equal to the
additional amounts calculated as payable in accordance with the Expenses Loan
Agreement will be deposited in the Series 2006-2 Loan Note Issuer Account;

[spacer.gif] [spacer.gif] (s)  the balance, if any, after giving effect to the
payments made pursuant to paragraphs (a) through (r) (inclusive) above shall be
paid to the Series 2006-2 Loan Note Issuer Account and will be available as
‘‘Excess Finance Charges’’ on such Distribution Date for other series in Group
One in accordance with the Series 2006-2 Supplemental Trust Deed and any balance
not utilised in respect of Series 2006-2 or any other Series in Group One will
be utilised, (it being acknowledged that the Loan Note Issuer will then pay an
amount equal to this amount to the Receivables Trustee as Additional
Consideration in accordance with Clauses 3(c) and 6(d)(iii) of the Supplement
(identified as ‘‘Excess Spread’’)),

Provided that where the amounts of Finance Charge Collections which fall to be
distributed between the Beneficiaries in respect of any Distribution Date
comprise any amount (the ‘‘fee amount’’) in respect of Annual Fees, Transaction
Fees or Special Fees and on such Distribution Date any amount (the ‘‘deposit
amount’’) is required to be deposited in the Reserve Account pursuant to Clause
5.10(n) or the Spread Account pursuant to 5.10(o) amounts representing the fee
amount shall be treated as being appropriated to the deposit amount after all
other applications of such Finance Charge Collections Provided that the
foregoing proviso shall have no effect on the allocation of any amounts between
the Beneficiaries.

[spacer.gif] [spacer.gif] 5.11  Payments of Amounts Representing Available
Retained Principal Collections on Distribution Dates

On or before each Distribution Date the Servicer shall notify the Receivables
Trustee in writing substantially in the form of Exhibit B of the amounts to
withdraw from the undivided Principal Collections Ledger pursuant to Clauses
5.5(a) and (b), (and, in the case of (b) amount of Principal Loss Make-Up
(default) and Principal Loss Make-Up (charge-off) standing to the credit of the
Series 2006-2 Finance Charge Collections Ledger forming part of the payments of
Available Retained Principal Collections) and the Receivables Trustee acting in
accordance with such instructions shall withdraw on such Distribution Date, to
the extent of available funds, the amounts required to be applied in the
following order of priority:

[spacer.gif] [spacer.gif] (a)  On each Distribution Date during the Revolving
Period, an amount equal to Available Retained Principal Collections standing to
the credit of the undivided Principal Collections Ledger with respect to the
related Monthly Period on such Distribution Date will be utilised in the
following order of priority:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount equal to the lesser of (A)
the product of (1) a fraction, the numerator of which is equal to the Available
Retained Principal Collections and the denominator of which is equal to the sum
of the Available Retained Principal Collections available for sharing as
specified in the related Supplement for each Outstanding Issuance in Group One
and

59


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif]   (2) the Cumulative Series 2006-2
Principal Shortfall and (B) Available Retained Principal Collections, shall
remain in the undivided Principal Collections Ledger to be treated as Shared
Principal Collections and distributed to Outstanding Issuance in Group One other
than Series 2006-2 if needed; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  an amount equal to the Available
Retained Principal Collections remaining after the applications specified in
Clause 5.11(a)(i) shall be calculated as available for use as Cash Available for
Investment pursuant to Clause 5.6(a).

[spacer.gif] [spacer.gif] (b)  On each Distribution Date during the Controlled
Accumulation Period, the Regulated Amortisation Period or the Rapid Amortisation
Period an amount equal to Available Retained Principal Collections which are
both standing to the credit of the undivided Principal Collections Ledger, in
the case of the Regulated Amortisation Period and the Rapid Amortisation Period,
and the aggregate of the amounts credited to the Series 2006-2 Finance Charge
Collections Ledger identified as Principal Loss Make-Up (defaults) and Principal
Loss Make-Up (charge offs) with respect to the related Monthly Period on such
Distribution Date, will be distributed or utilised in the following order of
priority:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  for each Distribution Date during
the Controlled Accumulation Period, an amount equal to the Class A Monthly
Principal Amount shall be deposited by the Receivables Trustee acting on the
advice of the Servicer into the Principal Funding Account for credit to the
Series 2006-2 Principal Funding Ledger;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  for each Distribution Date during
the Regulated Amortisation Period or the Rapid Amortisation Period an amount
equal to the Class A Monthly Principal Amount, shall be deposited by the
Receivables Trustee acting on the advice of the Servicer into the Series 2006-2
Loan Note Issuer Account (identified for Class A);

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  for each Distribution Date during
the Controlled Accumulation Period commencing on the Distribution Date
immediately preceding the Class B Principal Commencement Date, after giving
effect to the distribution referred to in paragraph (i) above, an amount equal
to the Class B Monthly Principal Amount shall be deposited by the Receivables
Trustee acting on the advice of the Servicer in the Principal Funding Account
for credit to the Series 2006-2 Principal Funding Ledger;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  for each Distribution Date during
the Regulated Amortisation Period or the Rapid Amortisation Period commencing on
the Distribution Date immediately preceding the Class B Principal Commencement
Date, after giving effect to the distribution referred to in paragraph (ii)
above, an amount equal to the Class B Monthly Principal Amount, shall be
deposited by the Receivables Trustee acting on the advice of the Servicer in the
Series 2006-2 Loan Note Issuer Account (identified for Class B);

[spacer.gif] [spacer.gif] [spacer.gif] (v)  for each Distribution Date during
the Controlled Accumulation Period commencing on the Distribution Date
immediately preceding the Class C Principal Commencement Date, after giving
effect to the distribution referred to in paragraphs (i) and (iii) above, an
amount equal to the Class C Monthly Principal Amount shall be deposited by the
Receivables Trustee acting on the advice of the Servicer in the Principal
Funding Account for credit to the Series 2006-2 Principal Funding Ledger;

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  for each Distribution Date during
the Regulated Amortisation Period or the Rapid Amortisation Period commencing on
the Distribution Date immediately preceding the Class C Principal Commencement
Date, after giving effect to the distributions referred to in paragraphs (ii)
and (iv) above, an amount equal to the Class C Monthly Principal Amount, shall
be deposited by the Receivables Trustee acting on the advice of the Servicer in
the Series 2006-2 Loan Note Issuer Account (identified for Class C);

[spacer.gif] [spacer.gif] [spacer.gif] (vii)  for each Distribution Date during
the Controlled Accumulation Period or the Regulated Amortisation Period, an
amount equal to the lesser of (A) the product of (1) a fraction, the numerator
of which is equal to the Available Retained Principal Collections remaining to

60


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif]   the credit of the undivided Principal
Collections Ledger after the relevant applications specified in Clause
5.11(b)(i) to (vi) above and the denominator of which is equal to the sum of the
Available Retained Principal Collections available for sharing as specified in
the related Supplement for each Outstanding Issuance in Group One and (2) the
Cumulative Series Principal Shortfall and (B) the Available Retained Principal
Collections remaining to the credit of the undivided Principal Collections
Ledger after the relevant applications specified in Clause 5.11(b)(i) to (vi)
above, shall remain in the undivided Principal Collections Ledger to be treated
as Shared Principal Collections and distributed to Outstanding Issuance in Group
One other than Series 2006-2; and

[spacer.gif] [spacer.gif] [spacer.gif] (viii)  an amount equal to the Available
Retained Principal Collections remaining to the credit of the undivided
Principal Collections Ledger after the applications specified in Clauses
5.11(b)(i) to (vii) shall be applied during the Controlled Accumulation Period
or the Regulated Amortisation Period as Cash Available for Investment pursuant
to Clause 5.6(b).

Provided, however, that in the case of the payments set out in (ii), (iv) and
(vi) above, the amount of Available Retained Principal Collections to be
distributed to the Series 2006-2 Investor Beneficiary shall be met first from
amounts distributed to the Series 2006-2 Investor Beneficiary from amounts
credited to the Series 2006-2 Finance Charge Collections Ledger identified as
Principal Loss Make-Up (defaults) and Principal Loss Make-Up (charge offs) and
then from amounts standing to the credit of the undivided Principal Collections
Ledger;

[spacer.gif] [spacer.gif] (c)  On the earlier to occur of the first Distribution
Date during the Regulated Amortisation Period or the Rapid Amortisation Period
and the Class A Scheduled Redemption Date, the Receivables Trustee, acting on
the advice of the Servicer, shall distribute in accordance with Clause 5.11(b),
from amounts, if any, credited to the Series 2006-2 Principal Funding Ledger, an
amount equal to the lesser of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Class A Investor Interest; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the amount credited to the Series
2006-2 Principal Funding Ledger identified for Class A,

to the Series 2006-2 Loan Note Issuer Account (identified for Class A).

[spacer.gif] [spacer.gif] (d)  On the earlier to occur of the first Distribution
Date during the Regulated Amortisation Period or the Rapid Amortisation Period
on which the Class A Investor Interest is paid in full and the Class B Scheduled
Redemption Date, the Receivables Trustee acting on the advice of the Servicer,
shall distribute in accordance with Clause 5.11(b), from amounts, if any,
credited to the Series 2006-2 Principal Funding Ledger an amount equal to the
lesser of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Class B Investor Interest; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the amount credited to the Series
2006-2 Principal Funding Ledger identified for Class B (after giving effect to
the amount distributed pursuant to Clause 5.11(c) above),

to the Series 2006-2 Loan Note Issuer Account (identified for Class B).

[spacer.gif] [spacer.gif] (e)  On the earlier to occur of the first Distribution
Date during the Regulated Amortisation Period or the Rapid Amortisation Period
on which each of the Class A Investor Interest and the Class B Investor Interest
is paid in full and the Class C Scheduled Redemption Date, the Receivables
Trustee acting on the advice of the Servicer, shall distribute in accordance
with Clause 5.11(b), from amounts, if any, credited to the Series 2006-2
Principal Funding Ledger identified for Class C, an amount equal to the lesser
of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Class C Investor Interest; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the amount credited to the Series
2006-2 Principal Funding Ledger identified for Class C (after giving effect to
any payment required under Clause 5.11(c) and Clause 5.11(d) above),

to the Series 2006-2 Loan Note Issuer Account (identified for Class C).

61


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 5.12  Payment of Investor Monthly Finance Amounts

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Subject to Clause 5.12(b), on each
Payment Date during the Revolving Period or the Controlled Accumulation Period
(on or prior to the Series 2006-2 Scheduled Redemption Date), the Receivables
Trustee, acting on the advice of the Servicer substantially in the form of
Exhibit B, shall withdraw the following amounts:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  all amounts credited to and
identified for Class A (the ‘‘Class A Finance Distribution Amount’’) and then
deposit such amount in the Series 2006-2 Loan Note Issuer Account;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  all amounts credited to and
identified for Class B (the ‘‘Class B Finance Distribution Amount’’) and then
deposit such amount in the Series 2006-2 Loan Note Issuer Account; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  all amounts credited to and
identified for Class C (the ‘‘Class C Finance Distribution Amount’’) and then
deposit such amount in the Series 2006-2 Loan Note Issuer Account.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  On the first Payment Date during the
Regulated Amortisation Period or the Rapid Amortisation Period, the Receivables
Trustee, acting on the advice of the Servicer substantially in the form of
Exhibit A, shall withdraw the following amounts:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  all amounts credited to and
identified for Class A and then deposit such amount in the Series 2006-2 Loan
Note Issuer Account identified for Class A;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  all amounts credited to and
identified for Class B and then deposit such amount in the Series 2006-2 Loan
Note Issuer Account identified for Class B; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  all amounts credited to and
identified for Class C and then deposit such amount in the Series 2006-2 Loan
Note Issuer Account identified for Class C.

To the extent required, the Receivables Trustee shall be authorised to make
these transfers on the Loan Note Issuer's behalf.

[spacer.gif] [spacer.gif] 5.13  Investor Charge-Offs

[spacer.gif] [spacer.gif] (a)  On or before each Distribution Date, the
Receivables Trustee acting on the advice of the Servicer shall calculate the
Class A Investor Default Amount which shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  If on any Distribution Date, the
Class A Investor Default Amount for the prior Monthly Period exceeds the sum of
the amount applied with respect thereto pursuant to Clauses 5.10(g) with respect
to such Monthly Period, the Class C Investor Interest (after giving effect to
reductions for any Class C Investor Charge-Offs, any Reallocated Class C
Principal Collections and any Reallocated Class B Principal Collections) will be
reduced by the amount of such excess.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  In the event that such reduction
would cause the Class C Investor Interest to be a negative number, the Class C
Investor Interest will be reduced to zero, and the Class B Investor Interest
(after giving effect to reductions for any Class B Investor Charge-Offs and any
Reallocated Class B Principal Collections on such Distribution Date but
excluding any Reallocated Class B Principal Collections that have resulted in a
reduction of the Class C Investor Interest) will be reduced by the amount by
which the Class C Investor Interest would have been reduced below zero, but not
by more than the Class A Investor Default Amount for such Distribution Date.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  In the event that such reduction
would cause the Class B Investor Interest to be a negative number, the Class A
Investor Interest will be reduced by the amount by which the Class B Investor
Interest would have been reduced below zero, but not by more than the Class A
Investor Default Amount for such Distribution Date (a ‘‘Class A Investor
Charge-Off’’).

62


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  If the Class A Investor Interest
has been reduced by the amount of any Class A Investor Charge-Offs, it will be
reinstated on any Distribution Date (but not by an amount in excess of the
aggregate Class A Investor Charge-Offs provided that the amount of such
reduction shall not be reinstated to the extent of any Principal Loss Make-Up
(charge-offs) identified on any previous Distribution Date pursuant to Clause
5.10(h)(ii) which are treated as part of the Class A Monthly Principal Amount)
by the amount of Additional Consideration which is ‘‘Loss Make-Up
(charge-offs)’’ paid to the Receivables Trustee by the Series 2006-2 Investor
Beneficiary as mentioned in Clause 5.10(h).

[spacer.gif] [spacer.gif] (b)  On or before each Distribution Date, the
Receivables Trustee acting on the advice of the Servicer shall calculate the
Class B Investor Default Amount which shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  If on any Distribution Date, the
Class B Investor Default Amount for the prior Monthly Period exceeds the amount
applied with respect thereto pursuant to Clause 5.10(i), the Class C Investor
Interest (after giving effect to reductions for the amount of any Class A
Investor Default Amounts that will result in a write-off of the Class C Investor
Interest on such Distribution Date, any Class C Investor Charge-Offs, any
Reallocated Class C Principal Collections and any Reallocated Class B Principal
Collections) will be reduced by the amount of such excess,

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  In the event that such reduction
would cause the Class C Investor Interest to be a negative number, the Class C
Investor Interest will be reduced to zero, and the Class B Investor Interest
will be reduced by the amount by which the Class C Investor Interest would have
been reduced below zero, but not by more than the Class B Investor Default
Amount for such Distribution Date (a ‘‘Class B Investor Charge-Off’’). The Class
B Investor Interest will also be reduced by the amount of Reallocated Class B
Principal Collections that do not result in a reduction in the Class C Investor
Interest pursuant to Clause 5.16 and the amount of any portion of the Class B
Investor Interest written-off to avoid a reduction in the Class A Investor
Interest pursuant to Clause 5.13(a)(ii).

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  If the Class B Investor Interest
has been reduced by an amount described in Clause 5.13(b)(ii) it will thereafter
be reinstated on any Distribution Date (but not by an amount in excess of the
aggregate amount of reductions in the Class B Investor Interest provided that
the amount of such reductions shall not be reinstated to the extent of any
Principal Loss Make-Up (charge-off) identified on any previous Distribution Date
pursuant to Clause 5.10(j)(ii) which are treated as part of the Class B Monthly
Principal Amount) by the amount of Additional Consideration which is ‘‘Loss
Make-Up (Charge-Offs)’’ paid to the Receivables Trustee by the Series 2006-2
Investor Beneficiary as mentioned in Clauses 5.10(j)(ii).

[spacer.gif] [spacer.gif] (c)  On or before each Distribution Date, the
Receivables Trustee acting on the advice of the Servicer shall calculate the
Class C Investor Default Amount which shall be applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  If on any Distribution Date, the
Class C Investor Default Amount for the prior Monthly Period exceeds the amount
applied with respect thereto pursuant to Clause 5.10(m), the Class C Investor
Interest will be reduced by the amount of such excess, but not by more than the
Class C Investor Default Amount for such Distribution Date (a ‘‘Class C Investor
Charge-Off’’). The Class C Investor Interest will also be reduced by the amount
of Reallocated Class C Principal Collections pursuant to Clause 5.15 and
Reallocated Class B Principal Collection pursuant to Clause 5.16 and the amount
of any portion of the Class C Investor Interest written-off to avoid a reduction
in the Class A Investor Interest or Class B Investor Interest pursuant to
Clauses 5.11(a)(i) and 5.11(b)(i) above.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  If the Class C Investor Interest
has been reduced by an amount described in Clause 5.11(b)(i) it will thereafter
be reinstated on any Distribution Date by the amount of Additional Consideration
which is ‘‘Loss Make-Up (Charge-Offs)’’ paid to the Receivables Trustee by the
Series 2006-2 Investor Beneficiary as mentioned in Clause 5.10(m)(ii).

63


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 5.14  Investor Indemnity Payment Amount

[spacer.gif] [spacer.gif] (a)  On or before each Distribution Date, the
Receivables Trustee, acting on the advice of the Servicer, shall calculate the
Aggregate Investor Indemnity Amount allocable to Series 2006-2. Such amount
shall be payable solely to the extent amounts are available from Available Funds
for distribution in respect thereof pursuant to Clause 5.10(p). The said amount
shall be distributed to the Series 2006-2 Loan Note Issuer Account for payment
to the Receivables Trustee as Additional Consideration in accordance with
Clauses 3(c) and 6(d)(ii) of the Supplement (such amount being an
‘‘Investor Indemnity Payment Amount’’) Provided, however, that if there are
insufficient amounts available to pay such amount in full the excess will be
carried forward and payable on the next and subsequent Distribution Dates solely
to the extent amounts are available from Available Funds for distribution in
respect thereof pursuant to Clause 5.10(p).

[spacer.gif] [spacer.gif] (b)  the Loan Note Issuer hereby authorises the
Receivables Trustee to pay directly to the Transferor any amount falling to be
distributed to the Loan Note Issuer pursuant to Clause 5.10(p), in which case
the said payment shall be treated as discharging pro tanto both:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  any obligation of the Receivables
Trustee to make a payment to the Transferor under the Trust Section 75
Indemnity; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  any corresponding obligation of the
Series 2006-2 Investor Beneficiary to make a corresponding payment to the
Receivables Trustee in respect of the Aggregate Investor Indemnity Amount.

[spacer.gif] [spacer.gif] 5.15  Reallocated Class C Principal Collections

[spacer.gif] [spacer.gif] (a)  On each Distribution Date, the Servicer will
advise the Receivables Trustee as to what portion of the Required Retained
Principal Collections retained for the previous Monthly Period shall be utilised
as Reallocated Class C Principal Collections with respect to such Distribution
Date. The amounts to be so utilised shall be calculated and applied as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  an amount equal to the excess, if
any, of (A) the Class A Required Amount, if any, with respect to such
Distribution Date over (B) the amount of Available Funds with respect to the
related Monthly Period, shall be transferred from the undivided Principal
Collections Ledger and credited to the Series 2006-2 Finance Charge Collections
Ledger to be applied pursuant to Clauses 5.10(a) to 5.10(d) in that order of
priority; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  an amount equal to the excess, if
any, of (A) the Class B Required Amount, if any, with respect to such
Distribution Date over (B) the amount of Available Funds with respect to the
related Monthly Period, shall be transferred from the undivided Principal
Collections Ledger and credited to the Series 2006-2 Finance Charge Collections
Ledger to be applied pursuant to Clause 5.10(e) to (f) in that order of priority
and then applied to reduce the Class B Investor Default Amount pursuant to
Clause 5.10(i)(ii).

[spacer.gif] [spacer.gif] (b)  Subject to (c) below, on each Distribution Date
the Class C Investor Interest shall be reduced by the amount of Reallocated
Class C Principal Collections and Reallocated Class B Principal Collections for
such Distribution Date.

[spacer.gif] [spacer.gif] (c)  In the event that the calculation of the amount
of Reallocated Class C Principal Collections and Reallocated Class B Principal
Collections to be utilised would cause the Class C Investor Interest (after
giving effect to any Class C Investor Charge-Offs for such Distribution Date) to
be a negative number on any Distribution Date, the amount of Required Retained
Principal Collections to be utilised on such Distribution Date shall be an
amount equal to the amount which would cause the Class C Investor Interest
(after giving effect to any Class C Investor Charge-Offs for such Distribution
Date) to be reduced to zero.

[spacer.gif] [spacer.gif] (d)  Any Required Retained Principal Collections not
utilised on a Distribution Date will be applied as Available Retained Principal
Collections in accordance with Clause 5.11 on such Distribution Date.

64


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (e)  Following any reductions pursuant to Clauses
5.15(b), 5.15(c), 5.16(b) and 5.16(c) the Class C Investor Interest and/or the
Class B Investor Interest may be reinstated in an amount equal to the aggregate
of (i) payments of Additional Consideration made by the Series 2006-2 Investor
Beneficiary to the Receivables Trustee as mentioned in Clauses 5.10(j)(i) and
5.10(m)(i), such amount being ‘‘Refunded Utilised Principal Collections’’ and
(ii) amounts of Principal Loss Make-Up (charge-offs) deemed to reinstate the
Class C Investor Interest and/or the Class B Investor Interest as mentioned in
Clauses 5.10(j)(ii) and 5.10(m)(ii). Class B will be reinstated before Class C.

[spacer.gif] [spacer.gif] 5.16  Reallocated Class B Principal Collections

[spacer.gif] [spacer.gif] (a)  On each Distribution Date, following application
of the Reallocated Class C Principal Collections in accordance with Clause 5.15,
the Servicer will advise the Receivables Trustee as to what portion of the
Required Retained Principal Collections retained for the previous Monthly Period
shall be utilised as Reallocated Class B Principal Collections with respect to
such Distribution Date. The amounts to be so utilised shall be calculated as an
amount equal to the excess, if any, of (i) the Class A Required Amount, if any,
with respect to such Distribution Date over (ii) the amount of Available Funds
and Reallocated Class C Principal Collections with respect to the related
Monthly Period, and shall be transferred from the undivided Principal
Collections Ledger and credited to the Series 2006-2 Finance Charge Collections
Ledger to be applied pursuant to Clause 5.10(a) to (d) in that order of
priority.

[spacer.gif] [spacer.gif] (b)  Subject to (c) below, on each Distribution Date
the Class B Investor Interest shall be reduced by the excess of the amount of
Reallocated Class B Principal Collections for such Distribution Date over the
Class C Investor Interest (after giving effect to any Class C Investor
Charge-Offs for such Distribution Date).

[spacer.gif] [spacer.gif] (c)  In the event that the calculation of the amount
of Reallocated Class B Principal Collections to be utilised would cause the
Class B Investor Interest (after giving effect to any Class B Investor
Charge-Offs and the reduction in the Class C Investor Interest in respect of
Reallocated Class B Principal Collections for such Distribution Date) to be a
negative number on any Distribution Date, the amount of Required Retained
Principal Collections to be utilised on such Distribution Date shall be an
aggregate amount not to exceed the amount which would cause the Class B Investor
Interest (after giving effect to any Class B Investor Charge-Offs for such
Distribution Date) to be reduced to zero.

[spacer.gif] [spacer.gif] (d)  Any Required Retained Principal Collections not
utilised on a Distribution Date will be applied as Available Retained Principal
Collections in accordance with Clause 5.11 on such Distribution Date.

[spacer.gif] [spacer.gif] (e)  Following any reductions pursuant to Clauses
5.15(b), 5.15(c), 5.16(b) and 5.16(c) the Class C Investor Interest and/or the
Class B Investor Interest may be reinstated in an amount equal to the aggregate
of (i) payments of Additional Consideration made by the Series 2006-2 Investor
Beneficiary to the Receivables Trustee as mentioned in Clauses 5.10(j)(i) and
5.10(m)(i), such amount being ‘‘Refunded Utilised Principal Collections’’ and
(ii) amounts of Principal Loss Make-Up (charge-offs) deemed to reinstate the
Class C Investor Interest and/or the Class B Investor Interest as mentioned in
Clauses 5.10(j)(ii) and 5.10(m)(ii). Class B will be reinstated before Class C.

[spacer.gif] [spacer.gif] 5.17  Shared Principal Collections

[spacer.gif] [spacer.gif] (a)  The amount of Principal Collections calculated in
respect of Series 2006-2 which are not available to be utilised as Cash
Available for Investment during such Monthly Period and which are not
distributed on the related Distribution Date to meet any Class A Monthly
Principal Amount, Class B Monthly Principal Amount or Class C Monthly Principal
Amount or utilised on the related Distribution Date as Utilised Required
Retained Principal Collections shall be available as Shared Principal
Collections for Outstanding Issuance in Group One and shall be identified as
such in the undivided Principal Collections Ledger.

65


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (b)  The portion of Shared Principal Collections to
the credit of the undivided Principal Collections Ledger equal to the amount of
Shared Principal Collections calculated by reference to Series 2006-2 during a
Monthly Period shall be applied as Available Retained Principal Collections
pursuant to Clause 5.11 and pursuant to such Clause 5.11, shall be distributed
to the Series 2006-2 Investor Beneficiary and identified for Class A and
deposited in the Principal Funding Account for credit to the Series 2006-2
Principal Funding Ledger during the Controlled Accumulation Period and deposited
in the Series 2006-2 Loan Note Issuer Account during the Regulated Amortisation
Period or Rapid Amortisation Period or shall be distributed to the Series 2006-2
Investor Beneficiary and identified for Class B and deposited in the Principal
Funding Account for credit to the Series 2006-2 Principal Funding Ledger during
the Controlled Accumulation Period and deposited in the Series 2006-2 Loan Note
Issuer Account during the Regulated Amortisation Period or Rapid Amortisation
Period or shall be distributed to the Series 2006-2 Investor Beneficiary and
identified for Class C and deposited in the Principal Funding Account for credit
to the Series 2006-2 Principal Funding Ledger during the Controlled Accumulation
Period and deposited in the Series 2006-2 Loan Note Issuer Account during the
Regulated Amortisation Period or Rapid Amortisation Period.

[spacer.gif] [spacer.gif] (c)  The amount of Shared Principal Collections to be
distributed to the Series 2006-2 Investor Beneficiary on any Distribution Date
shall be an amount not to exceed the Series Principal Shortfall, if any, with
respect to Series 2006-2 for such Distribution Date Provided, however, that if
the aggregate amount of Shared Principal Collections for all Outstanding
Issuance in Group One for such Distribution Date is less than the Cumulative
Series Principal Shortfall for such Distribution Date, then Shared Principal
Collections to be distributed to Series 2006-2 on such Distribution Date shall
equal the product of (i) Shared Principal Collections for all Outstanding
Issuance in Group One for such Distribution Date and (ii) a fraction, the
numerator of which is the Series Principal Shortfall with respect to Series
2006-2 for such Distribution Date and the denominator of which is the aggregate
amount of the Cumulative Series Principal Shortfall for such Distribution Date.

[spacer.gif] [spacer.gif] (d)  On or before each Distribution Date, the Servicer
shall advise the Receivables Trustee in writing substantially in the form of
Exhibit B of the amounts to debit from the undivided Principal Collections
Ledger pursuant to Clause 5.17(b) and the Receivables Trustee, acting in
accordance with such advice, shall debit on such Distribution Date from the
undivided Principal Collections Ledger, to the extent of an amount equal to (1)
Available Retained Principal Collections less (2) during the Regulated
Amortisation Period and the Rapid Amortisation Period, the aggregate amount of
Principal Loss Make-up (default) and Principal Loss Make-up (charge-off) for
such Distribution Date, the amounts required to be debited.

[spacer.gif] [spacer.gif] 5.18  Spread Account

[spacer.gif] [spacer.gif] (a)  The Receivables Trustee shall establish and
maintain with a Qualified Institution, in the name of the Receivables Trustee,
held on Segregated Bare Trust for the benefit of the Loan Note Issuer, an
account with such Qualified Institution (the ‘‘Spread Account’’), bearing a
designation clearly indicating that the funds deposited therein are held on
Segregated Bare Trust for the benefit of the Loan Note Issuer and identified for
Class C.

[spacer.gif] [spacer.gif] (b)  The Receivables Trustee, as trustee of the
Segregated Bare Trust for the sole benefit of the Loan Note Issuer as Series
2006-2 Investor Beneficiary shall possess all legal right, title and interest in
all funds on deposit from time to time in the Spread Account and in all proceeds
thereof. The Spread Account shall be a Trust Account for the purposes of the
Receivables Trust Deed and Servicing Agreement and all amounts deposited therein
shall be regarded as segregated for the benefit of the Series 2006-2 Investor
Beneficiary in respect of Class C. Amounts credited to the Spread Account will
be calculated as referable to (A) Class C to the extent of amounts deposited in
the Spread Account pursuant to Clause 5.18(d)(i) and investment earnings
credited pursuant to

66


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif]   Clause 5.18(j)(i) less the aggregate of that portion
of all Total Withdrawal Amounts withdrawn from time to time pursuant to Clause
5.18(d)(ii)(B) which utilised amounts are calculated as referable to Class C
Investor Interest; and (B) to the Loan Note Issuer in respect of Series 2006-2
to the extent of investment earnings on amounts deposited in the Spread Account
as calculated pursuant to Clause 5.18(d).

[spacer.gif] [spacer.gif] (c)  If at any time the institution holding the Spread
Account ceases to be a Qualified Institution the Servicer shall notify the
Receivables Trustee, and the Receivables Trustee upon being notified shall,
within 10 Business Days, establish (or direct the Servicer to establish) a new
Spread Account meeting the conditions specified above with a Qualified
Institution, and shall transfer any cash or any investments to such new Spread
Account.

[spacer.gif] [spacer.gif] (d)  The Receivables Trustee, acting on the advice of
the Servicer, shall:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  on each Distribution Date make the
deposit, if any, pursuant to Clause 5.10(o); and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  make withdrawals from the Spread
Account from time to time:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  in priority (1) on each Distribution
Date in the amount up to the Available Spread Account Amount at such time for
the purposes set out in Clause 5.10(k) (to the extent necessary after applying
Available Funds), and (2) on the Class C Release Date, an amount up to the
Available Spread Account Amount equal to the excess, if any, of the Class C Debt
Amount over the Class C Investor Interest (the aggregate of (1) and (2)
constituting the ‘‘Total Withdrawal Amount’’); and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  as required by paragraphs (g) to (m)
of this Clause 5.18.

[spacer.gif] [spacer.gif] (e)  In the event that, for any Distribution Date, the
Total Withdrawal Amount is greater than zero, the Servicer shall

[spacer.gif] [spacer.gif] [spacer.gif] (i)  advise the Receivables Trustee in
writing, in substantially the form of Exhibit A to the Schedule to the Series
2006-2 Supplement, of such Total Withdrawal Amount on or before 11:30 a.m. on
such Distribution Date; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  deposit the amounts to be withdrawn
from the Spread Account as calculated in Clause 5.18(d)(ii)(A) in the Trustee
Collection Account to the credit of the Series 2006-2 Finance Charge Collections
Ledger by reference to the calculation set out in Clause 5.10(k).

[spacer.gif] [spacer.gif] (f)  The Receivables Trustee at all times shall
maintain (or procure the maintenance of) accurate records reflecting each
transaction in the Spread Account and in any sub-account or ledger established
therein.

[spacer.gif] [spacer.gif] (g)  Funds on deposit in the Spread Account shall be
invested by the Receivables Trustee in Permitted Investments.

[spacer.gif] [spacer.gif] (h)  Funds on deposit in the Spread Account on any
Distribution Date, after giving effect to any withdrawals from the Spread
Account on such Distribution Date, shall be invested in such Permitted
Investments that will mature so that such funds will be available for withdrawal
on or prior to the following Distribution Date.

[spacer.gif] [spacer.gif] (i)  The Receivables Trustee shall ensure a Qualified
Institution maintains, on its behalf, possession of the negotiable instruments
or securities, if any, evidencing such Permitted Investments made pursuant to
Clause 5.18(g). No Permitted Investment made pursuant to Clause 5.18(g) shall be
disposed of prior to its maturity.

[spacer.gif] [spacer.gif] (j)  On each Distribution Date, all interest and
investment earnings (net of losses and investment expenses) earned during the
period immediately preceding such Distribution Date on funds on deposit in the
Spread Account in respect of Series 2006-2 shall:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  be retained in the Spread Account to
the extent that the Available Spread Account Amount is less than the Required
Spread Account Amount taking into account any amounts to be credited on that
Distribution Date pursuant to Clause 5.18(d)(i); and

67


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  to the extent of any amount
remaining after the application in (A) above, be withdrawn from the Spread
Account and credited to the Series 2006-2 Loan Note Issuer Account (it being
acknowledged that the Loan Note Issuer will then pay an amount equal to this
amount to the Receivables Trustee in accordance with Clauses 3(c) and 6(d)(iii)
of the Supplement as Additional Consideration for the grant of the Loan Note
Issuer's interest in the Receivables Trust (such amount being ‘‘Investment
Proceeds’’)).

[spacer.gif] [spacer.gif] (k)  Subject to the restrictions set out above, the
Servicer, or a Person designated in writing by the Servicer of which the
Receivables Trustee shall have received notification, shall have the authority
to advise the Receivables Trustee with respect to the investment of funds on
deposit in the Spread Account. For purposes of determining the availability of
funds or the balances in the Spread Account for any reason under the Receivables
Trust Deed and Servicing Agreement as supplemented by the Supplement, all
interest and investment earnings on such funds shall be deemed not to be
available or on deposit except to the extent specified in Clause 5.18(j)(i).

[spacer.gif] [spacer.gif] (l)  In the event that the Spread Account Surplus on
any Distribution Date, after giving effect to any deposits to and any withdrawal
from the Spread Account on such Distribution Date, is greater than zero, the
Receivables Trustee, acting on the advice of the Servicer, shall withdraw from
the Spread Account for distribution to the Loan Note Issuer (calculated as
referable to Class C Investor Interest), an amount equal to the Spread Account
Surplus whereupon such amount shall be deposited in the Series 2006-2 Loan Note
Issuer Account, identified for Class C Investor Interest (identified as ‘‘Spread
Account Surplus Amount’’).

[spacer.gif] [spacer.gif] (m)  Upon the earlier to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the termination of the Receivables
Trust pursuant to Clause 6 or Clause 8 of the Receivables Trust Deed and
Servicing Agreement; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Series 2006-2 Termination Date,

the Receivables Trustee, acting on the advice of the Servicer, (to the extent of
the calculations in Clause 5.17(j)(ii) and after taking into account all other
deposits and withdrawals in respect of the Spread Account on such date) shall
withdraw all amounts on deposit in the Spread Account and transfer such amounts
to the Series 2006-2 Loan Note Issuer Account. It is acknowledged that the Loan
Note Issuer will then pay an amount equal to this amount to the Receivables
Trustee as Additional Consideration in accordance with Clauses 3(c) and
6(d)(iii) of the Supplement (identified as ‘‘Spread Account Surplus Amount’’).

[spacer.gif] [spacer.gif] (n)  To the extent required, the Receivables Trustee
shall be authorised to make these transfers on the Loan Note Issuer's behalf.

[spacer.gif] [spacer.gif] 5.19  Principal Funding Account

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] (a)  (i) The Receivables
Trustee shall establish and maintain with a Qualified Institution, in the name
of the Receivables Trustee, held on Segregated Bare Trust for the benefit of the
Investor Beneficiary a Trust Account with such Qualified Institution (the
‘‘Principal Funding Account’’), bearing a designation clearly indicating that
the funds deposited therein are held on Segregated Bare Trust for the benefit of
the Loan Note Issuer. In addition the Receivables Trustee shall establish a
ledger in the Principal Funding Account entitled the ‘‘Series 2006-2 Principal
Funding Ledger’’ and generally operate such ledger in accordance with the
provisions of the Receivables Trust Deed and Servicing Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  The Receivables Trustee, as trustee
of the segregated bare trust for the sole benefit of the Loan Note Issuer, shall
possess all legal right, title and interest in all funds on deposit from time to
time in the Principal Funding Account and in all proceeds thereof. The Principal
Funding Account shall be a Trust Account for the purposes of the Receivables
Trust Deed and Servicing Agreement and all amounts deposited in the Principal
Funding Account to the credit of the Series 2006-2 Principal Funding Ledger
therein shall be regarded as being segregated for the sole benefit of the Loan
Note Issuer in respect of Series 2006-2 as follows:

68


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (A)  all amounts deposited therein
pursuant to Clause 5.11(b)(i) shall be calculated as referable to Class A and
regarded as being segregated for the benefit of the Loan Note Issuer in respect
of Series 2006-2;

[spacer.gif] [spacer.gif] [spacer.gif] (B)  all amounts deposited therein
pursuant to Clause 5.11(b)(iii) shall be calculated as referable to Class B and
regarded as being segregated for the benefit of the Loan Note Issuer in respect
of Series 2006-2;

[spacer.gif] [spacer.gif] [spacer.gif] (C)  all amounts deposited therein
pursuant to Clause 5.11(b)(v) shall be calculated as referable to Class C and
regarded as being segregated for the benefit of the Loan Note Issuer in respect
of Series 2006-2; and

[spacer.gif] [spacer.gif] [spacer.gif] (D)  all amounts deposited therein which
represent Excess Principal Funding Investment Proceeds on any Distribution Date
shall be allocated to the Loan Note Issuer in respect of Series 2006-2. the Loan
Note Issuer will then pay an amount equal to this amount to the Receivables
Trustee by way of Additional Consideration for the grant of the Loan Note
Issuer's interest in the Receivables Trust in accordance with Part 2, Clauses
3(c) and 6(d)(iii) (identified as ‘‘Investment Proceeds’’).

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  If at any time the institution
holding the Principal Funding Account ceases to be a Qualified Institution the
Servicer shall notify the Receivables Trustee, and the Receivables Trustee upon
being notified shall, within 10 Business Days, establish (or direct the Servicer
to establish) a new Principal Funding Account meeting the conditions specified
above with a Qualified Institution, and shall transfer any cash or any
investments to such new Principal Funding Account.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  The Receivables Trustee, acting on
the advice of the Servicer, shall (A) make withdrawals from amounts deposited in
the Principal Funding Account standing to the credit of the Series 2006-2
Principal Funding Ledger from time to time, in the amounts and for the purposes
set out in this Supplement, and (B) on each Distribution Date (from and after
the commencement of the Controlled Accumulation Period) prior to termination of
the Series 2006-2 Principal Funding Ledger make deposits into the Principal
Funding Account for credit to the Series 2006-2 Principal Funding Ledger in the
amount specified in, and otherwise in accordance with, Clause 5.11(b)(i), Clause
5.11(b)(iii) and Clause 5.11(b)(v).

[spacer.gif] [spacer.gif] [spacer.gif] (v)  The Receivables Trustee at all times
shall maintain (or procure the maintenance of) accurate records reflecting each
transaction in the Principal Funding Account and the Series 2006-2 Principal
Funding Ledger and in any other sub-account or ledger established therein and
amounts calculated as referable to and identified for Class A, Class B and Class
C, respectively.

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] (b)  (i) Funds on deposit in
the Principal Funding Account standing to the credit of the Series 2006-2
Principal Funding Ledger shall be invested at the direction of the Servicer by
the Receivables Trustee in Permitted Investments. Funds on deposit in the
Principal Funding Account standing to the credit of the Series 2006-2 Principal
Funding Ledger on any Distribution Date, after giving effect to any withdrawals
from the Principal Funding Account which are debited to the Series 2006-2
Principal Funding Ledger on such Distribution Date, shall be invested in such
investments that will mature so that such funds will be available for withdrawal
on or prior to the following Distribution Date.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  The Receivables Trustee shall
ensure a Qualified Institution maintains, on its behalf, possession of the
negotiable instruments or securities, if any, evidencing such Permitted
Investments. No Permitted Investment shall be disposed of prior to its maturity.

69


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  On the Distribution Date occurring
in the month following the commencement of the Controlled Accumulation Period
and on each Distribution Date thereafter with respect to the Controlled
Accumulation Period and, if applicable, on the first Distribution Date with
respect to the Regulated Amortisation Period or the Rapid Amortisation Period,
the Receivables Trustee, acting on the advice of the Servicer given on or before
such Distribution Date, shall:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  transfer from the Principal Funding
Account from the amount credited to the Series 2006-2 Principal Funding Ledger
to the Trustee Collection Account to the credit of the Series 2006-2 Finance
Charge Collections Ledger an amount representing a proportion of the Principal
Funding Investment Proceeds on deposit in the Principal Funding Account and
credited to the Series 2006-2 Principal Funding Ledger equal to the total amount
of Principal Funding Investment Proceeds available on such Distribution Date
multiplied by a fraction the numerator of which is the Principal Funding Account
Balance identified for Class A as of the Record Date preceding such Distribution
Date and the denominator of which is the Principal Funding Account Balance
identified for Class A and Class B as of the Record Date preceding such
Distribution Date for application as Available Funds pursuant to Clause 5.10 (a)
to (d); and

[spacer.gif] [spacer.gif] [spacer.gif] (B)  transfer from the Principal Funding
Account from the amount credited to the Series 2006-2 Principal Funding Ledger
to the Trustee Collection Account to the credit of the Series 2006-2 Finance
Charge Collections Ledger an amount representing a proportion of the Principal
Funding Investment Proceeds on deposit in the Principal Funding Account and
credited to the Series 2006-2 Principal Funding Ledger equal to the total amount
of Principal Funding Investment Proceeds available on such Distribution Date
multiplied by a fraction the numerator of which is the Principal Funding Account
Balance identified for Class B as of the Record Date preceding such Distribution
Date and the denominator of which is the Principal Funding Account Balance
identified for Class A and Class B as of the Record Date preceding such
Distribution Date for application as Available Funds pursuant to Clause 5.10(e)
to (f);

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  An amount equal to any Principal
Funding Investment Shortfall will be deposited in the Trustee Collection Account
and credited to the Series 2006-2 Finance Charge Collections Ledger on each
Distribution Date from the Reserve Account and debited to the Series 2006-2
Reserve Account Ledger to the extent funds are available pursuant to Clause
5.21(c).

[spacer.gif] [spacer.gif] [spacer.gif] (v)  Any Excess Principal Funding
Investment Proceeds shall be transferred to the Series 2006-2 Loan Note Issuer
Account. the Loan Note Issuer will then pay an amount equal to this amount to
the Receivables Trustee by way of Additional Consideration in accordance with
Part 2, Clauses 3(c) and 6(d)(iii) on each Distribution Date (identified as
‘‘Investment Proceeds’’).

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  Principal Funding Investment
Proceeds (including reinvested interest) shall not be considered part of the
amounts on deposit in the Principal Funding Account (or the Series 2006-2
Principal Funding Ledger or any other ledger therein) for purposes of the
calculations made pursuant to this Supplement.

[spacer.gif] [spacer.gif] 5.20  Reserved, left intentionally blank.

[spacer.gif] [spacer.gif] 5.21  Reserve Account

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] (a)  (i) The Receivables
Trustee shall establish and maintain with a Qualified Institution, in the name
of the Receivables Trustee, held on Segregated Bare Trust for the benefit of the
Investor Beneficiary a Trust Account with such Qualified Institution (the

70


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif]   ‘‘Reserve Account’’), bearing a
designation clearly indicating that the funds deposited therein are held on
Segregated Bare Trust for the benefit of the Loan Note Issuer. In addition the
Receivables Trustee shall establish a ledger in the Reserve Account entitled the
‘‘Series 2006-2 Reserve Account Ledger’’ and generally operate such ledger in
accordance with the provisions of the Receivables Trust Deed and Servicing
Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  The Receivables Trustee, as trustee
of the Segregated Bare Trust for the sole benefit of the Loan Note Issuer, shall
possess all legal right, title and interest in all funds on deposit from time to
time in the Reserve Account and in all proceeds thereof. The Reserve Account
shall be a Trust Account for the purposes of the Receivables Trust Deed and
Servicing Agreement and all amounts deposited in the Reserve Account to the
credit of the Series 2006-2 Reserve Account Ledger therein and all investment
earnings on such amounts shall be regarded as being segregated for the sole
benefit of the Loan Note Issuer in respect of Series 2006-2 and identified for
Class A and Class B.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  If at any time the institution
holding the Reserve Account ceases to be a Qualified Institution the Servicer
shall notify the Receivables Trustee, and the Receivables Trustee upon being
notified shall, within 10 Business Days, establish (or direct the Servicer to
establish) a new Reserve Account meeting the conditions specified above with a
Qualified Institution, and shall transfer any cash or any investments to such
new Reserve Account.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  The Receivables Trustee, acting on
the advice of the Servicer, shall (i) make withdrawals from amounts deposited in
the Reserve Account standing to the credit of the Series 2006-2 Reserve Account
Ledger from time to time in an amount up to the Available Reserve Account Amount
at such time, for the purposes set out in this Supplement, and (ii) on each
Distribution Date (from and after the Reserve Account Funding Date) prior to
termination of the Series 2006-2 Reserve Account Ledger make deposits in the
Reserve Account to the credit of the Series 2006-2 Reserve Account Ledger in the
amounts specified in, and otherwise in accordance with, Clause 5.10(n).

[spacer.gif] [spacer.gif] [spacer.gif] (v)  The Receivables Trustee at all times
shall maintain (or procure the maintenance of) accurate records reflecting each
transaction in the Reserve Account and the Series 2006-2 Reserve Account Ledger
and in any other sub-account or ledger established therein.

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] (b)  (i) Funds on deposit in
the Reserve Account standing to the credit of the Series 2006-2 Reserve Account
Ledger shall be invested by the Receivables Trustee acting on the advice of the
Servicer in Permitted Investments. Funds on deposit in the Reserve Account on
any Distribution Date, after giving effect to any withdrawals from the Reserve
Account which are debited to the Series 2006-2 Reserve Account Ledger on such
Distribution Date, shall be invested in such investments that will mature so
that such funds will be available for withdrawal on or prior to the following
Distribution Date.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  The Receivables Trustee shall
ensure a Qualified Institution maintains possession, on its behalf, of the
negotiable instruments or securities, if any, evidencing such Permitted
Investments. No Permitted Investment shall be disposed of prior to its maturity.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  On each Distribution Date,
interest and earnings (net of losses and investment expenses) accrued since the
preceding Distribution Date on funds on deposit in the Reserve Account which are
standing to the credit of the Series 2006-2 Reserve Account Ledger shall be
retained in the Reserve Account and credited to the Series

71


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif]   2006-2 Reserve Account Ledger (to the
extent that the Available Reserve Account Amount is less than the Required
Reserve Amount) and the balance, if any, shall be transferred from the Series
2006-2 Reserve Account Ledger to the Series 2006-2 Finance Charge Collections
Ledger for application as Available Funds on such Distribution Date.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  For the purpose of determining the
availability of funds or the balance in the Reserve Account standing to the
credit of the Series 2006-2 Reserve Account Ledger for any reason under this
Supplement, except as otherwise provided in the preceding sentence, investment
earnings on such funds shall be deemed not to be available or on deposit.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  On or before each Distribution Date
with respect to the Controlled Accumulation Period prior to the payment in full
of the Investor Interest and, as applicable, on the first Distribution Date for
the Regulated Amortisation Period or the Rapid Amortisation Period, the
Receivables Trustee shall calculate the ‘‘Reserve Draw Amount’’ which shall be
equal to the Principal Funding Investment Shortfall with respect to each
Distribution Date with respect to the Controlled Accumulation Period or, as
applicable, the first Distribution Date for the earlier of the Regulated
Amortisation Period and the Rapid Amortisation Period Provided, however, that
such amount will be reduced to the extent that funds otherwise would be
available for deposit (and apart from such reduction would be required to be
deposited) in the Reserve Account and credit to the Series 2006-2 Reserve
Account Ledger under Clause 5.10(n) with respect to such Distribution Date.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  In the event that for any
Distribution Date the Reserve Draw Amount is greater than zero, the Reserve Draw
Amount, up to the Available Reserve Account Amount, shall be withdrawn from the
amount deposited in the Reserve Account standing to the credit of the Series
2006-2 Reserve Account Ledger on such Distribution Date by the Receivables
Trustee, acting in accordance with the advice of the Servicer, deposited in the
Trustee Collection Account and credited to the Series 2006-2 Finance Charge
Collections Ledger for application as follows. A portion of such Reserve Draw
Amount equal to the difference between the proportion of Principal Funding
Investment Proceeds transferred from the Principal Funding Account on the
relevant Distribution Date out of the amount credited to the Series 2006-2
Principal Funding Ledger pursuant to Clause 5.19(b)(iii)(A) and the Class A
Covered Amount and the Class B Covered Amount shall be included in Available
Funds for such Distribution Date.

[spacer.gif] [spacer.gif] [spacer.gif] (d)  In the event that the Reserve
Account Surplus on any Distribution Date, after giving effect to all deposits to
and withdrawals from the amounts in the Reserve Account standing to the credit
of the Series 2006-2 Reserve Account Ledger with respect to such Distribution
Date, is greater than zero, the Receivables Trustee acting on the advice of the
Servicer shall transfer from the amounts deposited in the Reserve Account
standing to the credit of the Series 2006-2 Reserve Account Ledger, to the
Series 2006-2 Loan Note Issuer Account an amount equal to such Reserve Account
Surplus. the Loan Note Issuer will then pay an amount equal to this amount to
the Receivables Trustee by way of Additional Consideration in accordance with
Part 2, Clauses 3(c) and 6(d)(iii), for the grant of the Loan Note Issuer's
interest in the Receivables Trust (identified as ‘‘Reserve Account Surplus
Amount’’).

[spacer.gif] [spacer.gif] [spacer.gif] (e)  Upon the earliest to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the termination of the Receivables
Trust pursuant to Clause 6.3 or Clause 8;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the first Distribution Date for the
Regulated Amortisation Period or the Rapid Amortisation Period; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  the Distribution Date immediately
preceding the Series 2006-2 Scheduled Redemption Date,

the Receivables Trustee, acting on the advice of the Servicer, after the prior
payment of all amounts due to Class A and Class B, that are payable from the
amounts deposited in the

72


--------------------------------------------------------------------------------


Table of Contents

Reserve Account standing to the credit of the Series 2006-2 Reserve Account
Ledger as provided herein, shall withdraw from the amounts deposited in the
Reserve Account standing to the credit of the Series 2006-2 Reserve Account
Ledger and transfer all amounts, if any, on deposit in the Series 2006-2 Reserve
Account Ledger to the Series 2006-2 Loan Note Issuer Account. the Loan Note
Issuer will then pay an amount equal to this amount to the Receivables Trustee
by way of Additional Consideration in accordance with Part 2, Clauses 3(c) and
6(d)(iii), for the grant of the Loan Note Issuer's interest in the Receivables
Trust (identified as ‘‘Reserve Account Surplus Amount’’). After this
distribution from the amounts deposited in the Reserve Account standing to the
credit of the Series 2006-2 Reserve Account Ledger has been made, the Series
2006-2 Reserve Account Ledger shall be deemed to have been terminated for the
purposes of this Supplement.

73


--------------------------------------------------------------------------------


Table of Contents

Part 5

Monthly Statement to Series 2006-2

On or before each Distribution Date, the Receivables Trustee shall forward to
the Series 2006-2 Investor Beneficiary and each Rating Agency a statement
substantially in the form of Exhibit A to the Schedule prepared by the Servicer,
delivered to the Receivables Trustee and setting forth, among other things, the
following information:

[spacer.gif] [spacer.gif] (i)  total amount distributed;

[spacer.gif] [spacer.gif] (ii)  the amount of such distribution referable to
Class A Monthly Principal Amount, Class B Monthly Principal Amount and Class C
Monthly Principal Amount, respectively;

[spacer.gif] [spacer.gif] (iii)  the amount of such distribution referable to
Trustee Payment Amount, Loan Note Issuer Costs Amount, Issuer Costs Amount,
Monthly Expense Loan Amount, Class A Monthly Finance Amount, Class A Deficiency
Amounts, Class A Additional Finance Amount, Class B Monthly Finance Amount,
Class B Deficiency Amounts, Class B Additional Finance Amount, Class C Monthly
Finance Amount, Class C Deficiency Amounts and Class C Additional Finance Amount
respectively;

[spacer.gif] [spacer.gif] (iv)  the amount of Principal Collections processed
during the related Monthly Period and calculated in respect of Class A, Class B
and Class C, respectively;

[spacer.gif] [spacer.gif] (v)  the amount of Finance Charge Collections
processed during the related Monthly Period and calculated in respect of Class
A, Class B and Class C, respectively;

[spacer.gif] [spacer.gif] (vi)  the portion of the Investor Acquired Interchange
Amount referable to Series 2006-2 deposited in the Trustee Collection Account
and to be credited to the Series 2006-2 Finance Charge Collections Ledger in
respect of the related Monthly Period on the related Distribution Date;

[spacer.gif] [spacer.gif] (vii)  the aggregate amount of Principal Receivables,
the Series 2006-2 Investor Interest, the Adjusted Investor Interest, the Class A
Investor Interest, the Class A Adjusted Investor Interest, the Class B Investor
Interest, the Class B Adjusted Investor Interest, the Class C Investor Interest,
the Class C Adjusted Investor Interest, the Floating Investor Percentage, the
Class A Floating Investor Percentage, the Class B Floating Investor Percentage,
the Class C Floating Investor Percentage and (if applicable) the Fixed Investor
Percentage, Class A Fixed Investor Percentage, the Class B Fixed Investor
Percentage and the Class C Fixed Investor Percentage, in each case with respect
to the Principal Receivables in the Receivables Trust as of the end of the day
on the Record Date;

[spacer.gif] [spacer.gif] (viii)  the aggregate outstanding balance of
Designated Accounts which were 30 to 59, 60 to 89, 90 to 119, 120 to 149 and 150
or more days delinquent as of the end of the day on the Record Date;

[spacer.gif] [spacer.gif] (ix)  the Aggregate Investor Default Amount, the Class
A Investor Default Amount, the Class B Investor Default Amount and the Class C
Investor Default Amount for the related Monthly Period;

[spacer.gif] [spacer.gif] (x)  the aggregate amount of Class A Investor
Charge-Offs, Class B Investor Charge-Offs and Class C Investor Charge-Offs for
the related Monthly Period;

[spacer.gif] [spacer.gif] (xi)  the aggregate amount of Class A Investor
Charge-Offs, Class B Investor Charge-Offs and Class C Investor Charge-Offs
reinstated (or which would have been reinstated but for payment of Principal
Loss Make-Up (Charge-Off)) on the Distribution Date immediately preceding such
Distribution Date;

[spacer.gif] [spacer.gif] (xii)  the amount of the Series Servicing Fee for the
related Monthly Period;

[spacer.gif] [spacer.gif] (xiii)  the Portfolio Yield for the preceding Monthly
Period;

[spacer.gif] [spacer.gif] (xiv)  the amount of Reallocated Class C Principal
Collections with respect to such Distribution Date;

[spacer.gif] [spacer.gif] (xv)  the amount of Reallocated Class B Principal
Collections with respect to such Distribution Date;

74


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (xvi)  the Available Spread Account Amount and the
Required Spread Account Amount calculated to apply as of the close of business
on the Distribution Date immediately preceding such Distribution Date;

[spacer.gif] [spacer.gif] (xvii)  the Principal Funding Account Balance as at
the close of business on the Distribution Date immediately preceding such
Distribution Date and the amounts allocated to Class A, Class B and Class C
therein;

[spacer.gif] [spacer.gif] (xviii)  the Controlled Accumulation Shortfall;

[spacer.gif] [spacer.gif] (xix)  the Principal Funding Investment Proceeds
transferred to the Trustee Collection Account for credit to the Series 2006-2
Finance Charge Collections Ledger on the related Distribution Date;

[spacer.gif] [spacer.gif] (xx)  the Principal Funding Investment Shortfall on
the related Distribution Date;

[spacer.gif] [spacer.gif] (xxi)  the amount of Available Funds to be credited to
the Series 2006-2 Finance Charge Collections Ledger on the related Distribution
Date;

[spacer.gif] [spacer.gif] (xxii)  such other items as are set out in Exhibit B
to this Schedule;

[spacer.gif] [spacer.gif] (xxiii)  the total amount of Additional Consideration
(identifying each item specified in Clause 3(c) of the Supplement) the Series
2006-2 Investor Beneficiary should pay to the Receivables Trustee; and

[spacer.gif] [spacer.gif] (xxiv)  the total amount of Required Retained
Principal Collections.

75


--------------------------------------------------------------------------------


Table of Contents

Part 6

Series 2006-2 Pay Out Events

For the purposes of Clause 6.2 of the Receivables Trust Deed and Servicing
Agreement, if any one of the following events shall occur with respect to Series
2006-2:

[spacer.gif] [spacer.gif] (a)  failure on the part of the Transferor (i) to make
any payment or deposit required by the terms of the Receivables Securitisation
Deed, on or before the date occurring five Business Days after being notified
after the date such payment or deposit is required to be made herein or (ii)
duly to observe or perform in any material respect any covenants or agreements
of the Transferor set out in the Receivables Securitisation Deed or this Series
2006-2 Supplement, which failure has a Material Adverse Effect on the interests
of the Series 2006-2 Investor Beneficiary in respect of Class A, Class B or
Class C and which continues unremedied for a period of 60 days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Transferor by the Receivables Trustee, or to the
Transferor and the Receivables Trustee by the Series 2006-2 Investor Beneficiary
in respect of Series 2006-2, and which unremedied continues during such 60 day
period to have a Material Adverse Effect on the interests of the Series 2006-2
Investor Beneficiary (in respect of Series 2006-2) for such period;

[spacer.gif] [spacer.gif] (b)  any representation or warranty made by the
Transferor in the Receivables Securitisation Deed or this Series 2006-2
Supplement, or any information required to be delivered by the Transferor
pursuant to the Receivables Securitisation Deed, (i) shall prove to have been
incorrect in any material respect when made or when delivered, which continues
to be incorrect in any material respect for a period of 60 days after the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Transferor by the Receivables Trustee, or to the
Transferor and the Receivables Trustee by the Series 2006-2 Investor Beneficiary
and (ii) as a result of which there is a Material Adverse Effect on the
interests of the Series 2006-2 Investor Beneficiary (in respect of Series
2006-2) and which unremedied continues during such 60 day period to have a
Material Adverse Effect for such period; Provided, however, that a Series 2006-2
Pay Out Event pursuant to this paragraph (b) of Part 6 of the Series 2006-2
Supplement shall not be deemed to have occurred hereunder if the Transferor has
complied with its obligations pursuant to Clause 11 of the Receivables
Securitisation Deed, in respect of a breach of representation in respect of
Receivables funded as Eligible Receivables, if applicable, during such period in
accordance with the provisions of the Receivables Securitisation Deed;

[spacer.gif] [spacer.gif] (c)  the average Portfolio Yield for any three
consecutive Monthly Periods is less than the average Expense Rate for such
period or with respect to the period from the Closing Date to the end of the
third monthly period from the Closing Date, the average Portfolio Yield is less
than the average Expense Rate for that period;

[spacer.gif] [spacer.gif] (d)  either:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  over any period of thirty
consecutive days the amount of the Transferor Interest averaged over that period
is less than the Minimum Transferor Interest for that period and the Transferor
Interest does not increase on or before the tenth Business Day following such
thirty day period to an amount such that the average of the Transferor Interest
as a percentage of the Average Principal Receivables for such thirty day period,
computed by assuming that the amount of the increase of the Transferor Interest
prior to or including the last day of such ten Business Day period, as compared
to the Transferor Interest on the last day of such thirty day period shall be
deemed to have existed in the Receivables Trust during each day of such thirty
day period, is at least equal to the Minimum Transferor Interest or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  on any Record Date the aggregate
amount of Eligible Receivables is less than the Minimum Aggregate Principal
Receivables (as adjusted for any Series having a Companion Series as described
in the Supplement for such Series), and the aggregate amount of Eligible
Receivables fails to increase to an amount equal to or greater than the Minimum
Aggregate Principal Receivables on or before the tenth Business Day following
such Record Date;

76


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] (e)  any Servicer Default shall occur which would have
a Material Adverse Effect on the Series 2006-2 Investor Beneficiary (in respect
of Series 2006-2); or

[spacer.gif] [spacer.gif] (f)  the Series 2006-2 Investor Interest shall not be
reduced to zero on the Series 2006-2 Scheduled Redemption Date

[spacer.gif] [spacer.gif] (g)  an early termination, without replacement, of any
Swap Agreement shall occur;

[spacer.gif] [spacer.gif] (h)  the Loan Note Issuer has or will become obligated
to deduct or withhold amounts from payments to be made in respect of the Series
2006-2 Related Debt on any Distribution Date, for or on account of any tax
assessment or other governmental charge by any jurisdiction as a result of any
change in the laws of such jurisdiction or any political subdivision or taxing
authority thereof which change becomes effective on or after the Closing Date,

then, in the case of any event described in paragraphs (a), (b) or (e) above
after the applicable grace period set out in such subparagraphs (if any), either
the Receivables Trustee or the Series 2006-2 Investor Beneficiary by notice then
given in writing to the Transferor and the Servicer (and to the Receivables
Trustee if given by the Investor Beneficiary) may declare that a pay out event
(a ‘‘Series 2006-2 Pay Out Event’’) has occurred as of the date of such notice.
It is hereby acknowledged that the Security Trust Deed provides that if the
Series 2006-2 Investor Beneficiary gives such notice, it may only do so on the
instruction of the Priority Secured Creditor. If the Receivables Trustee gives
such notice it must also give notice to the Loan Note Issuer. In the case of any
event described in paragraphs (c), (d), (f), (g) or (h) above, a Series 2006-2
Pay Out Event shall occur without any notice or other action on the part of the
Receivables Trustee or the Series 2006-2 Investor Beneficiary immediately upon
the occurrence of such event.

A Series 2006-2 Pay Out Event which occurs in respect of paragraphs (c) or (d)
is a ‘‘Regulated Amortisation Trigger Event’’ for Series 2006-2.

77


--------------------------------------------------------------------------------


Table of Contents

EXHIBITS TO THE SCHEDULE

EXHIBIT A FORM OF MONTHLY STATEMENT

FORM OF MONTHLY STATEMENT

Series 2006-2

HSBC Bank plc

AS SERVICER

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

RECEIVABLES TRUST

MONTHLY PERIOD ENDING

[•]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

[spacer.gif] [spacer.gif] 1.  Capitalised terms used in this Report have their
respective meanings set forth in the Master Definitions Schedule set out as
schedule 6 to a receivables trust deed and servicing agreement dated on or about
23 May 2006 (the ‘‘RTDSA’’) and any supplement thereto for a Series Provided,
however, that the ‘‘preceding Monthly Period’’ shall mean the Monthly Period
immediately preceding the calendar month in which this Certificate is delivered.
This Report is delivered pursuant to Clause 9.5(b) of the Receivables Trust Deed
and Servicing Agreement.

[spacer.gif] [spacer.gif] 2.  HSBC is Servicer under the Receivables Trust Deed
and Servicing Agreement.

[spacer.gif] [spacer.gif] 3.  The undersigned is an Authorised Officer.

[spacer.gif] [spacer.gif] 4.  The date of this Report is a date on or before a
Transfer Date under the Receivables Trust Deed and Servicing Agreement.

Monthly Period Ending:

Transfer Date:

Distribution Date:

Next Payment Date:

78


--------------------------------------------------------------------------------


Table of Contents

Index

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Section [spacer.gif]
[spacer.gif] Contents 1 [spacer.gif] [spacer.gif] Receivables Pool Summary
Information 2 [spacer.gif] [spacer.gif] Series General Information 3
[spacer.gif] [spacer.gif] Undivided Interest 4 [spacer.gif] [spacer.gif]
Segregated Trust 5 [spacer.gif] [spacer.gif] Loan Note Issuer 6 [spacer.gif]
[spacer.gif] Issuer 7 [spacer.gif] [spacer.gif] Investor Interest and Debt
Amounts 8 [spacer.gif] [spacer.gif] Commentary/Payout Events [spacer.gif]

Note:    All amounts are in (pound) sterling unless otherwise stated.

79


--------------------------------------------------------------------------------


Table of Contents

Section 1

Receivables Pool Summary Information (1)

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   1 [spacer.gif]
[spacer.gif] Aggregate amount of Eligible Receivables that are Principal
Receivables for Beginning of the Monthly Period 2 [spacer.gif] [spacer.gif]
Aggregate amount of Eligible Receivables that are Finance Charge Receivables for
Beginning of Monthly Period 3 [spacer.gif] [spacer.gif] Aggregate amount of
Principal Collections processed 4 [spacer.gif] [spacer.gif] Aggregate amount of
Finance Charge Collections (including Acquired Interchange) 5 [spacer.gif]
[spacer.gif] Aggregate amount of Interest received on Trustee Collections
Account and Trustee Investment Account 6 [spacer.gif] [spacer.gif] Aggregate
amount of Investor Default Amount 7 [spacer.gif] [spacer.gif] Aggregate amount
of Investor Indemnity Amount 8 [spacer.gif] [spacer.gif] Aggregate amount of
outstanding principal balances in the Accounts which were delinquent as of the
end of the day on the last day of the related Monthly Period 9 [spacer.gif]
[spacer.gif] Aggregate amount of Eligible Receivables that are Principal
Receivables for End of Monthly Period 10 [spacer.gif] [spacer.gif] Aggregate
amount of Eligible Receivables that are Finance Charge Receivables for End of
Monthly Period [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Aggregate Account
Principal Balance
(pound) 000's [spacer.gif] [spacer.gif] No of Accounts [spacer.gif] [spacer.gif]
Percentage of
Total
Receivables in
Trust (a)30-59 days [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   (b)60-89 days [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   (c)90-119 days
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   (d)120-149 days [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   (e)150- or more days [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Totals
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif]

80


--------------------------------------------------------------------------------


Table of Contents

Section 2

Receivables Pool Summary Information (2)

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   Transferor and Aggregate Investor Interest [spacer.gif]
[spacer.gif] Amount [spacer.gif] [spacer.gif] Percentage Transferor Interest
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Aggregate Investor
Interest (for analysis — see below) [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   2006-1 Investor Interest [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   2006-2 Investor Interest [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   2006-3 Investor Interest [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   Etc. [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
Balance on Trustee Investment Account [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   Portfolio Minimum Balance Parameters [spacer.gif] [spacer.gif]
Threshold [spacer.gif] [spacer.gif] Passed? Minimum Transferor interest above
amount agreed with Rating Agencies for a period of 30 consecutive days
[spacer.gif] [spacer.gif] [6%]
[2%] [spacer.gif] [spacer.gif] Yes/No
Yes/No Minimum Aggregate Principal Receivables Above Zero [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Yes/No [spacer.gif]

81


--------------------------------------------------------------------------------


Table of Contents

Section 2

General Information

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Period Type [spacer.gif]
[spacer.gif] Controlled Accumulation   [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Loan Note Rate [spacer.gif]
[spacer.gif] Series 2006-2 Class A [spacer.gif] [spacer.gif] % Class B
[spacer.gif] [spacer.gif] % Class C [spacer.gif] [spacer.gif] % [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   Investor Percentages [spacer.gif] [spacer.gif] Pre-Addition Date
[spacer.gif] [spacer.gif] Post Addition Date   [spacer.gif] [spacer.gif] Series
2006-2 [spacer.gif] [spacer.gif] Series 2006-2   [spacer.gif] [spacer.gif] %
[spacer.gif] [spacer.gif] % Series Floating Percentage [spacer.gif] [spacer.gif]
  [spacer.gif] [spacer.gif]   Class A Floating Percentage [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Class B Floating Percentage
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Class C Floating
Percentage [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Series Fixed
Percentage [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Class A Fixed
Percentage [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Class B Fixed
Percentage [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Class C Fixed
Percentage [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Aggregate amount of Investor
Percentage of the Principal Collections [spacer.gif] [spacer.gif]   Aggregate
amount of Investor Percentage of the Finance Charge Collections [spacer.gif]
[spacer.gif]   Aggregate amount of Investor Percentage of the Acquired
Interchange [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Controlled Accumulation Period (CAP)/Controlled Deposit Amount Series 2006-2

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Months [spacer.gif] [spacer.gif] Amount
Original CAP/Controlled Deposit Amount [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   Adjustment to CAP/Controlled Deposit Amount [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Revised CAP/Controlled Deposit Amount
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

82


--------------------------------------------------------------------------------


Table of Contents

Section 3

Undivided Interest

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Principal Collections [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2006-2
[spacer.gif]
The aggregate amount of Principal Collections processed during the related
Monthly Period allocable to Series [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Deduct: Utilised Retained Principal Collections Amount notionally allocable to
Class C [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Deduct: Utilised Retained Principal Collections Amount notionally allocable to
Class B [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Deduct: Amount distributed to Series Principal Collections Ledger in the
Segregated Trust [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Deduct: Shared Principal Collections [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Total = Cash Available for Investment [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
[spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Finance Charge Collections (incl. Acquired Interchange)
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2006-2
[spacer.gif]
The aggregate amount of Finance Charge Collections (to include interest on the
Trustee Collections Account and Trustee Investment Account) and Acquired
Interchange allocable to the Series during the related Monthly Period
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Total transferred to the Series Collections Account Finance Charge Collections
Ledger in relation to Series [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
 
[spacer.gif]
[spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Other [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2006-2
[spacer.gif]
Investor Default Amount allocable to Series [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]  
[spacer.gif]
Investor Indemnity Amount allocable to Series [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]  
[spacer.gif]
[spacer.gif]

83


--------------------------------------------------------------------------------


Table of Contents

Section 4

Segregated Trust (1)

Principal Collections

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Principal Collections Ledger [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2006-2
[spacer.gif]
Total amount transferred from Undivided Interest [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]  
[spacer.gif]
Deficit relative to Controlled Deposit Amount [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]  
[spacer.gif]
The total distribution to Principal Funding Account or to Loan
Note Issuer Account in respect of: [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Class A Monthly Principal Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Class B Monthly Principal Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Class C Monthly Principal Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
[spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Funding Account (Principal Ledger) [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 2006-2
[spacer.gif]
Balance brought forward [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Transfer this month [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Transfer to Loan Note Issuer Distribution Account [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]  
[spacer.gif]
Class A Monthly Principal Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Class B Monthly Principal Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Class C Monthly Principal Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Balance carry forward [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Deficit relative to Cumulative Controlled Deposit Amount [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
[spacer.gif]

84


--------------------------------------------------------------------------------


Table of Contents

Section 4

Segregated Trust (2)

Finance Charge Collections (1)

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Series Finance Charge Collection Ledger [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 2006-2
[spacer.gif]
Finance Charge Collections (incl. Acquired Interchange) allocable to Series
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Interest Income on Accounts [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
 
[spacer.gif]
Income from Principal Funding Account up to Class A Covered Amount [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Retained Principal Collections Amount notionally allocable to Class B
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Retained Principal Collections Amount notionally allocable to Class C
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Transfer from Reserve Account [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Transfer from Spread Account [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
 
[spacer.gif]
[spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Total Amount of Distribution to be transferred to Finance Funding
Account (in revolving and controlled accumulation Period) or to Loan Note Issuer
Distribution Account (in Regulated or Rapid Amortisation Period) [spacer.gif]
[spacer.gif] Paid
2006-2 [spacer.gif] [spacer.gif] Unpaid
2006-2 Class A Monthly Finance Amount [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   Class A Deficiency Amount [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   Class A Additional Finance Amount [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Class A Monthly Distribution Amount
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Issuer Costs Amount
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Class B Monthly Finance
Amount [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Class B
Deficiency Amount [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Class
B Additional Finance Amount [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   Class B Monthly Distribution Amount [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   Class C Monthly Finance Amount [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Class C Deficiency Amount
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Class C Additional
Finance Amount [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Class C
Monthly Distribution Amount [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   Issuer Profit Amount [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   Trustee Payment Amount [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   The total amount of distribution in respect of Trustee Payment
Amount for the related Monthly Period including any amount remaining unpaid in
respect of prior Monthly Periods [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif]

85


--------------------------------------------------------------------------------


Table of Contents

Section 4

Segregated Trust (3)

Finance Charge Collections (2)

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Paid
2006-2 [spacer.gif] [spacer.gif] Unpaid
2006-2 Total amount of distribution in respect of Loan Note Issuer Costs Amount
for the Monthly Period including any amount remaining unpaid in respect of prior
Monthly Periods [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Total
amount of distribution in respect of Loan Note Issuer Profit for the monthly
period [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Total amount of
distribution in respect of Servicing Fee Payment Amount for the related Monthly
Period including any amount remaining unpaid in respect of prior Monthly Periods
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Total amount of
distribution in respect of Servicer Fee Payment Amount for the related Monthly
Period including any amount remaining unpaid in respect of prior Monthly Periods
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Payment to cover
Investor Default Amount [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
Payment to cover Reduction in Investor Interest (excluding repayments of
principal) [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Transfer to
Reserve Account [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Transfer
to Spread Account [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
Payment in respect of Investor Indemnity Amount [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   Payment in relation to Excess Spread [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Funding Account (Finance Ledger) [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 2006-2
[spacer.gif]
Balance brought forward [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Transfer in this Month (15th’s Payment) [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Transfer to Loan Note Issuer Distribution Account [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]  
[spacer.gif]
Class A Finance Distribution Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Class B Finance Distribution Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Class C Finance Distribution Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Balance carried forward [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
[spacer.gif]

86


--------------------------------------------------------------------------------


Table of Contents

Section 4

Segregated Trust (4)

Reserve and Spread Accounts

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Reserve Account [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
2006-2
[spacer.gif]
Required Reserve Account Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Balance brought forward [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Transfer in/out this Month [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Balance carried forward (Available Reserve Account Amount) [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
[spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Spread Account [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
2006-2
[spacer.gif]
Quarterly Excess Spread Percentage [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Required Spread Account Amount [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]  
[spacer.gif]
Balance brought forward [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Transfer in/out this Month [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
Balance carried forward (Available Spread Account Amount) [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
[spacer.gif]

87


--------------------------------------------------------------------------------


Table of Contents

Section 5

Loan Note Issuer Distribution Account

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Receipts
     [spacer.gif] [spacer.gif] 2006-2
(pounds) Loan Note Interest [spacer.gif] [spacer.gif]   Loan Note Principal
[spacer.gif] [spacer.gif]   Investor Trustee Payment Amount [spacer.gif]
[spacer.gif]   Issuer & Loan Note Issuer Cost Amount [spacer.gif] [spacer.gif]  
Expenses Loan Interest and Scheduled Amount [spacer.gif] [spacer.gif]   Investor
Servicing Fee Amount [spacer.gif] [spacer.gif]   Class A Investor Default Amount
[spacer.gif] [spacer.gif]   Class A Investor Charge-off [spacer.gif]
[spacer.gif]   Class B Investor Default Amount [spacer.gif] [spacer.gif]   Class
B Investor Charge Off [spacer.gif] [spacer.gif]   Class C Investor Default
Amount [spacer.gif] [spacer.gif]   Class C Investor Charge Off [spacer.gif]
[spacer.gif]   Investor Indemnity Payment Amount [spacer.gif] [spacer.gif]   LN
Issuer Return, Issuer Profit Amount [spacer.gif] [spacer.gif]   Expenses Loan
Prepayment Amount [spacer.gif] [spacer.gif]   Excess Finance Charges
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]   Payments [spacer.gif]
[spacer.gif]   Loan Note Interest [spacer.gif] [spacer.gif]   Loan Note
Principal [spacer.gif] [spacer.gif]   Investor Trustee Payment Amount
[spacer.gif] [spacer.gif]   3rd Party Expenses [spacer.gif] [spacer.gif]  
Issuer Costs Amount [spacer.gif] [spacer.gif]   Additional Consideration
[spacer.gif] [spacer.gif]   Monthly Expenses Loan Amount [spacer.gif]
[spacer.gif]   Expenses Loan Prepayment [spacer.gif] [spacer.gif]   Issuer
Profit Amount [spacer.gif] [spacer.gif]   Further Interest [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif]   Net Movement [spacer.gif]
[spacer.gif]   Retained Profit (This Period) [spacer.gif] [spacer.gif]  
Retained Profit (Prior Periods) [spacer.gif] [spacer.gif]   Other [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif]   Account Balance [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif]   Comments [spacer.gif] [spacer.gif]
  [spacer.gif]

88


--------------------------------------------------------------------------------


Table of Contents

Section 6

Issuer Distribution Account

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Receipts
     [spacer.gif] [spacer.gif] 2006-2
(pounds) Loan Note Interest [spacer.gif] [spacer.gif]   Loan Note Principal
[spacer.gif] [spacer.gif]   Issuer Costs [spacer.gif] [spacer.gif]   Excess
Spread [spacer.gif] [spacer.gif]   Issuer Profit [spacer.gif] [spacer.gif]  
Expenses Loan Repayment [spacer.gif] [spacer.gif]   Expenses Loan Prepayment
[spacer.gif] [spacer.gif]   Swap Interest (USD) [spacer.gif] [spacer.gif]   Swap
Principal (USD) [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]  
Payments [spacer.gif] [spacer.gif]   Swap Interest [spacer.gif] [spacer.gif]  
Swap Principal [spacer.gif] [spacer.gif]   Note Interest (USD) [spacer.gif]
[spacer.gif]   Note Principal (USD) [spacer.gif] [spacer.gif]   Third party
expenses [spacer.gif] [spacer.gif]   Expenses Loan Repayment [spacer.gif]
[spacer.gif]   Deferred Subscription Price [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif]   Net Movement [spacer.gif] [spacer.gif]   Retained
Profit (This Period) [spacer.gif] [spacer.gif]   Retained Profit (Prior Periods)
[spacer.gif] [spacer.gif]   Other [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif]   Account Balance [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif]   Comments [spacer.gif] [spacer.gif]   [spacer.gif]

89


--------------------------------------------------------------------------------


Table of Contents

Section 7

Investor Interest & Debt Amounts
    
Series 2006-2

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Summary Series Investor Interest and Adjusted Investor Interest
       [spacer.gif] [spacer.gif] Total [spacer.gif] [spacer.gif] Class A
[spacer.gif] [spacer.gif] Class B [spacer.gif] [spacer.gif] Class C Initial
Investor Interest [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Principal Payments made
to Loan Note Issuer [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Investor
Charge-Offs/Reallocations [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
  [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Investor Interest
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Series Collection Account – PC Ledger
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Balance on Principal Funding Account
(Principal Ledger) [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Adjusted Investor
Interest [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Loan Note Debt Amount
       [spacer.gif] [spacer.gif] Total [spacer.gif] [spacer.gif] Class A
[spacer.gif] [spacer.gif] Class B [spacer.gif] [spacer.gif] Class C Related Debt
amount brought forward [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Principal Payments made
to Issuer [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Related Debt amount carried forward
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Turquoise Card Backed Securities Series 2006-2 (USD)
       [spacer.gif] [spacer.gif] Total [spacer.gif] [spacer.gif] Class A
[spacer.gif] [spacer.gif] Class B [spacer.gif] [spacer.gif] Class C Outstanding
Amount brought forward [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Principal Payments made
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Associated Debt amount carried
forward [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Pool Factor brought forward
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Pool Factor carried forward
     [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

90


--------------------------------------------------------------------------------


Table of Contents

Section 8

Pay Out Events / Triggers

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Portfolio Yield and Expense Rate [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] 2006-2
     Portfolio Yield for the Period [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   Expense Rate [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   Excess Spread Rate [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
Quarterly Excess Spread [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
Regulated Amortisation Trigger [spacer.gif] [spacer.gif] <0% Regulated
Amortisation [spacer.gif] [spacer.gif] Yes/No   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   Portfolio Minimum Balance Parameters [spacer.gif]
[spacer.gif] Threshold [spacer.gif] [spacer.gif] Passed?
     Minimum Transferor interest above amount agreed with [spacer.gif]
[spacer.gif]    [•]% [spacer.gif] [spacer.gif] Yes/No Rating Agencies for a
period of 30 consecutive days [spacer.gif] [spacer.gif]    [•]% [spacer.gif]
[spacer.gif] Yes/No Minimum Aggregate Principal Receivables Above Zero
[spacer.gif] [spacer.gif] [•] [spacer.gif] [spacer.gif] Yes/No   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   Commentary
     [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

To the knowledge of the undersigned, there are no Encumbrances on any
Receivables in the Receivables Trust except as described below:

[If applicable, insert ‘‘None.’’]

We confirm that no Trust Pay Out Event, Investor Pay Out Event or Series Pay Out
Event has occurred as at the date hereof.

91


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has duly executed this certificate this
             day of                                    ,                 .

[spacer.gif] Authorised Signatory

[spacer.gif] HSBC BANK PLC
as Servicer

[spacer.gif]
By:                                                                    

[spacer.gif] Name:
Title:

92


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF MONTHLY PAYMENT ADVICE AND NOTIFICATION TO THE
RECEIVABLES TRUSTEE

RECEIVABLES TRUST SERIES 2006-2

Capitalised terms used in this certificate have their respective meanings set
out in the Master Definitions Schedule and in the Receivables Trust Deed and
Servicing Agreement Provided, however, that the ‘‘preceding Monthly Period’’
shall mean the Monthly Period immediately preceding the calendar month in which
this notice is delivered. References herein to certain Clauses and paragraphs
are references to the respective Clauses and paragraphs of the Receivables Trust
Deed and Servicing Agreement. This certificate is delivered pursuant to Clause
5.9, Clause 5.10, Clause 5.12 and Clause 5.13 of the Receivables Trust Deed and
Servicing Agreement as supplemented by the Series 2006-2 Supplement.

[spacer.gif] [spacer.gif] [spacer.gif] (A)  HSBC Bank plc is the Servicer under
the Receivables Trust and Cash Management Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] (B)  The undersigned is an Authorised
Officer.

[spacer.gif] [spacer.gif] [spacer.gif] (C)  The date of this notice is a date on
or before a Distribution Date under the Receivables Trust Deed and Servicing
Agreement.

[spacer.gif] [spacer.gif] I.  ADVICE TO MAKE A WITHDRAWAL

[spacer.gif] [spacer.gif] A.  From Amounts Credited to the Series 2006-2 Finance
Charge Collections Ledger

Pursuant to Clause 5.10, the Servicer hereby advises the Receivables Trustee (i)
to make a withdrawal from the Trustee Collection Account on [•], which date is a
Distribution Date under the Receivables Trust Deed and Servicing Agreement, in
an aggregate amount set out below in respect of the following amounts and (ii)
to apply the proceeds of such withdrawal in accordance with Clause 5.10.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 1. [spacer.gif] [spacer.gif]
Pursuant to Clause 5.10(a): [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] (i) [spacer.gif] [spacer.gif] Trustee Payment Amount [spacer.gif]
[spacer.gif] £                   [spacer.gif] [spacer.gif] (ii) [spacer.gif]
[spacer.gif] accrued and unpaid Trustee Payment Amount [spacer.gif] [spacer.gif]
£                 2. [spacer.gif] [spacer.gif] Pursuant to Clause 5.10(b):
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] (i) [spacer.gif]
[spacer.gif] Loan Note Issuer Costs Amount [spacer.gif] [spacer.gif]
£                   [spacer.gif] [spacer.gif] (ii) [spacer.gif] [spacer.gif]
Issuer Costs Amount [spacer.gif] [spacer.gif] £                 3. [spacer.gif]
[spacer.gif] Pursuant to Clause 5.10(c) [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] (i) [spacer.gif] [spacer.gif] Class A Monthly Finance
Amount [spacer.gif] [spacer.gif] £                   [spacer.gif] [spacer.gif]
(ii) [spacer.gif] [spacer.gif] Class A Deficiency Amount [spacer.gif]
[spacer.gif] £                   [spacer.gif] [spacer.gif] (iii) [spacer.gif]
[spacer.gif] Class A Additional Finance Amount [spacer.gif] [spacer.gif]
£                 4. [spacer.gif] [spacer.gif] Pursuant to Clause 5.10(d):
Monthly Expense Loan Amount [spacer.gif] [spacer.gif] £                 5.
[spacer.gif] [spacer.gif] Pursuant to Clause 5.10(e): [spacer.gif] [spacer.gif]
    [spacer.gif] [spacer.gif] (i) [spacer.gif] [spacer.gif] Class B Monthly
Finance Amount at the Class B LN Rate on the Class B Debt Amount [spacer.gif]
[spacer.gif] £                 [spacer.gif]

93


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
(ii) [spacer.gif] [spacer.gif] Class B Deficiency Amount [spacer.gif]
[spacer.gif] £                   [spacer.gif] [spacer.gif] (iii) [spacer.gif]
[spacer.gif] Class B Additional Finance Amount [spacer.gif] [spacer.gif]
£                 6. [spacer.gif] [spacer.gif] Pursuant to Clause 5.10(f):
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] (i) [spacer.gif]
[spacer.gif] Series Servicing Fee [spacer.gif] [spacer.gif] £                  
[spacer.gif] [spacer.gif] (ii) [spacer.gif] [spacer.gif] Accrued and unpaid
Series Servicing Fee [spacer.gif] [spacer.gif] £                 7. [spacer.gif]
[spacer.gif] Pursuant to Clause 5.10(g): [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] Class A Investor Default Amount [spacer.gif]
[spacer.gif] £                 8. [spacer.gif] [spacer.gif] Pursuant to Clause
5.10(h): [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] Class A
Investor Charge-Offs [spacer.gif] [spacer.gif] £                 9. [spacer.gif]
[spacer.gif] Pursuant to Clause 5.10(i): [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] Class B Investor Default Amount [spacer.gif]
[spacer.gif] £                 10. [spacer.gif] [spacer.gif] Pursuant to Clause
5.10(j): [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] Class B
Investor Charge-Offs [spacer.gif] [spacer.gif] £                 11.
[spacer.gif] [spacer.gif] Pursuant to Clause 5.10(k): [spacer.gif] [spacer.gif]
    [spacer.gif] [spacer.gif] (a) [spacer.gif] [spacer.gif] Class C Monthly
Finance Amount [spacer.gif] [spacer.gif] £                   [spacer.gif]
[spacer.gif] (b) [spacer.gif] [spacer.gif] Class C Deficiency Amount
[spacer.gif] [spacer.gif] £                   [spacer.gif] [spacer.gif] (c)
[spacer.gif] [spacer.gif] Class C Additional Finance Amount [spacer.gif]
[spacer.gif] £                 12. [spacer.gif] [spacer.gif] Pursuant to Clause
5.10(l) [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] Class C Investor
Default Amount [spacer.gif] [spacer.gif] £                 13. [spacer.gif]
[spacer.gif] Pursuant to Clause 5.10(m): [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] an amount equal to the aggregate amount by which the
Class C Investor Interest has been reduced below the Class C Initial Investor
Interest for reasons other than the payment of principal amounts to Class C (but
not in excess of the aggregate amount of such reductions which have not been
previously reinstated) will be utilised to reinstate the Class C Investor
Interest and credited to the Series 2006-2 Loan Note Issuer Account, identified
for Class C, on such Distribution Date; [spacer.gif] [spacer.gif]
£                 14. [spacer.gif] [spacer.gif] Pursuant to Clause 5.10(n):
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] An amount up to the
excess, if any, of the Required Reserve Amount over the Available Reserve
Account Amount [spacer.gif] [spacer.gif] £                 15. [spacer.gif]
[spacer.gif] Pursuant to Clause 5.10(o): [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] An amount up to the excess, if any, of the Required
Spread Account Amount over the Available Spread Account Amount [spacer.gif]
[spacer.gif] £                 [spacer.gif]

94


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 16. [spacer.gif]
[spacer.gif] Pursuant to Clause 5.10(p): [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] an amount equal to the Aggregate Investor Indemnity
Amount, if any, for the prior Monthly Period (together with any amounts in
respect of previous Monthly Periods which are unpaid); [spacer.gif] [spacer.gif]
£                 17. [spacer.gif] [spacer.gif] Pursuant to Clause 5.10(q):
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] In no order of priority
but in proportion to the respective amounts due, an amount to: [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif] (a) [spacer.gif] [spacer.gif] the
Loan Note Issuer Return [spacer.gif] [spacer.gif] £                  
[spacer.gif] [spacer.gif] (b) [spacer.gif] [spacer.gif] The Issuer Profit Amount
[spacer.gif] [spacer.gif] £                 18. [spacer.gif] [spacer.gif]
Pursuant to Clause 5.10(r): [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Additional amounts calculated as payable in accordance with the
Expenses Loan Agreement [spacer.gif] [spacer.gif] £                 19.
[spacer.gif] [spacer.gif] Pursuant to Clause 5.10(s): [spacer.gif] [spacer.gif]
    [spacer.gif] [spacer.gif] Excess Spread [spacer.gif] [spacer.gif]
£                 [spacer.gif]

[spacer.gif] [spacer.gif] B.  From amounts credited to the Series 2006-2
Principal Collections Ledger

Pursuant to Clause 5.11 the Servicer hereby advises the Receivables Trustee (i)
to make a withdrawal from amounts of Undivided Bare Trust Property credited to
the Series 2006-2 Principal Collections Ledger in the Trustee Collection Account
on [•], which is a Distribution Date under the Receivables Trust Deed and
Servicing Agreement, in an aggregate amount set out below in respect of the
following amounts and (ii) to apply the proceeds of such withdrawal in
accordance with Clause 5.11.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 1. [spacer.gif] [spacer.gif] Pursuant to Clause 5.11(a)(i)
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] Amount to be treated as
Shared Principal Collections [spacer.gif] [spacer.gif] £                 2.
[spacer.gif] [spacer.gif] Pursuant to Clause 5.11(a)(ii) [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif] Amount remaining from preceding
Monthly Period to be applied as Cash Available for Investment [spacer.gif]
[spacer.gif] £                 3. [spacer.gif] [spacer.gif] Pursuant to Clause
5.11(b)(i): [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] Class A
Monthly Principal Amount [spacer.gif] [spacer.gif] £                 4.
[spacer.gif] [spacer.gif] Pursuant to Clause 5.11(b)(ii): [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif] Class B Monthly Principal Amount
[spacer.gif] [spacer.gif] £                 5. [spacer.gif] [spacer.gif]
Pursuant to Clause 5.11(b)(iii): [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Class C Monthly Principal Amount [spacer.gif] [spacer.gif]
£                 [spacer.gif]

[spacer.gif] [spacer.gif] C  From amounts credited to the Spread Account
pursuant to Clause 5.18(d)(ii)

The Servicer hereby advises the Receivables Trustee to make a withdrawal from
amounts credited to the Spread Account on [•] which date is a Distribution Date
under the Receivables Trust Deed and Servicing Agreement, in an aggregate amount
as set out in paragraph 3 below and shall deposit

95


--------------------------------------------------------------------------------


such amount in the Trustee Collection Account to the credit of the Series 2006-2
Finance Charge Collections Ledger:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 1. [spacer.gif] [spacer.gif] The amount up to the Available Spread
Account Amount at such time for the purposes set out in Clause 5.10(k) to the
extent necessary after applying Available Funds [spacer.gif] [spacer.gif]
£                 2. [spacer.gif] [spacer.gif] On the Class C Release Date, an
amount up to the Available Spread Account Amount equal to the excess, if any, of
the Class C Debt Amount over the Class C Investor Interest [spacer.gif]
[spacer.gif] £                 3. [spacer.gif] [spacer.gif] The aggregate of 1
and 2. (the ‘‘Total Withdrawal Amount’’) [spacer.gif] [spacer.gif]
£                 [spacer.gif]

[spacer.gif] [spacer.gif] D.  From amounts credited to the Series 2006-2
Principal Funding Ledger

The Servicer hereby advises the Receivables Trustee (i) to make a withdrawal
from amounts credited to the Series 2006-2 Principal Funding Ledger of the
Principal Funding Account on [•] which date is a Distribution Date under the
Receivables Trust Deed and Servicing Agreement, in the amount as set out below
and (ii) to apply the proceeds of such withdrawal in accordance with Clause
5.11(c), Clause 5.11(d) and Clause 5.11(e) by depositing such amount into the
Series 2006-2 Loan Note Issuer Account.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 1. [spacer.gif] [spacer.gif] Pursuant to 5.11 (c): [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif] Amount to be credited to the Series
2006-2 Loan Note Issuer Account identified for
Class A. [spacer.gif] [spacer.gif] £                 2. [spacer.gif]
[spacer.gif] Pursuant to 5.11 (d) [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Amount to be credited to the Series 2006-2 Loan Note Issuer
Account, identified
for Class B. [spacer.gif] [spacer.gif] £                 3. [spacer.gif]
[spacer.gif] Pursuant to 5.11 (e): [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Amount to be credited to the Series 2006-2 Loan Note Issuer
Account, identified
for Class C. [spacer.gif] [spacer.gif] £                 [spacer.gif]

[spacer.gif] [spacer.gif] E.  Intentionally Reserved

[spacer.gif] [spacer.gif] II  ACCRUED AND UNPAID AMOUNTS

After giving effect to the withdrawals and transfers to be made in accordance
with this notice, the following amounts will be accrued and unpaid with respect
to all Monthly Periods preceding the current calendar month

96


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] A. [spacer.gif] [spacer.gif]
Clause 5.10 [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] The
aggregate amount of all accrued Trustee Payment Amounts [spacer.gif]
[spacer.gif] £                   [spacer.gif] [spacer.gif] (i) [spacer.gif]
[spacer.gif] The aggregate amount of all accrued or unpaid Loan Note Issuer
Costs Amounts [spacer.gif] [spacer.gif] £                   [spacer.gif]
[spacer.gif] (ii) [spacer.gif] [spacer.gif] The aggregate amount of all accrued
and unpaid Issuer Costs Amounts [spacer.gif] [spacer.gif] £                  
[spacer.gif] [spacer.gif] (iii) [spacer.gif] [spacer.gif] The aggregate amount
of all Deficiency Amounts [spacer.gif] [spacer.gif] £                  
[spacer.gif] [spacer.gif] (iv) [spacer.gif] [spacer.gif] The aggregate amount of
all accrued and unpaid Monthly Expense Loan Amount [spacer.gif] [spacer.gif]
£                   [spacer.gif] [spacer.gif] (v) [spacer.gif] [spacer.gif] The
aggregate amount of all accrued and unpaid Investor Servicing Fee Amount
[spacer.gif] [spacer.gif] £                   [spacer.gif] [spacer.gif] (vi)
[spacer.gif] [spacer.gif] The aggregate amount of all unreinstated Investor
Charge-offs [spacer.gif] [spacer.gif] £                   [spacer.gif]
[spacer.gif] (vii) [spacer.gif] [spacer.gif] The aggregate amount of all accrued
and unpaid Aggregate Investor Indemnity Amounts allocable to Series 2006-2
[spacer.gif] [spacer.gif] £                 [spacer.gif]

IN WITNESS WHEREOF, the undersigned has duly executed this certificate this [
    ] day of [      ], [                ]

[spacer.gif] HSBC Bank plc

[spacer.gif] By:                                                

[spacer.gif] Name:    

[spacer.gif] Title:    

97


--------------------------------------------------------------------------------


Table of Contents

EXECUTION

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Receivables Trustee
[spacer.gif] [spacer.gif]   EXECUTED as a Deed by [spacer.gif] [spacer.gif]
)  /s/ MICHAEL ROBINSON TURQUOISE RECEIVABLES [spacer.gif] [spacer.gif]
)    Alternate Director TRUSTEE LIMITED [spacer.gif] [spacer.gif] )  
[spacer.gif] [spacer.gif] ) [spacer.gif]

Address for Service

Clifford Chance Secretaries Limited
10 Upper Bank Street,
London E14 5JJ

Transferor Beneficiary, Transferor and Servicer

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] EXECUTED as a deed
[spacer.gif] [spacer.gif] ) By [spacer.gif] [spacer.gif] )  /s/ RICHARD
BLACKBURN acting as attorney [spacer.gif] [spacer.gif] ) for and on behalf of
[spacer.gif] [spacer.gif] ) HSBC BANK PLC [spacer.gif] [spacer.gif] ) in the
presence of: [spacer.gif] [spacer.gif] ) [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Signature of witness:
[spacer.gif] [spacer.gif] /s/ LINDSEY HAIG Name of witness: [spacer.gif]
[spacer.gif] Lindsey Haig Address: [spacer.gif] [spacer.gif] 6 Wiltshire House,
2 Maidstone Buildings Mews, London, SE1 1GH Occupation: [spacer.gif]
[spacer.gif] Solicitor [spacer.gif]

the Loan Note Issuer and Series 2006-2 Investor Beneficiary

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] EXECUTED as a Deed by
[spacer.gif] [spacer.gif] ) TURQUOISE FUNDING 1 LIMITED [spacer.gif]
[spacer.gif] )  /s/ MICHAEL ROBINSON   [spacer.gif] [spacer.gif] )    Alternate
Director [spacer.gif]

Address for Service

Clifford Chance Secretaries Limited
10 Upper Bank Street,
London E14 5JJ

98


--------------------------------------------------------------------------------


Table of Contents

the Dormant Investor Beneficiary

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] EXECUTED as a Deed by
[spacer.gif] [spacer.gif] ) TURQUOISE FUNDING 2 LIMITED [spacer.gif]
[spacer.gif] )  /s/ MICHAEL ROBINSON   [spacer.gif] [spacer.gif] )    Alternate
Director [spacer.gif]

Address for Service

Clifford Chance Secretaries Limited
10 Upper Bank Street,
London E14 5JJ

99


--------------------------------------------------------------------------------
